      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 1 of 104




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA

                Plaintiff,

                    v.                             CIVIL ACTION NO. 94-2080 (GAG)


COMMONWEALTH OF PUERTO RICO

             Defendant,
______________________________________


                 INFORMATIVE MOTION TO APPROVE MONITOR’S
                     FOURTH QUARTERLY REPORT FOR 2019

       The Monitor hereby submits her Fourth Quarterly Report for 2019 covering the period of

October 1, 2019 – December 31, 2019 regarding compliance on the remaining issues in this case.




Submitted by:

/s/Kim Tandy
Kim Tandy, Federal Monitor
United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                    1|Page
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 2 of 104




                                       Certificate of Service

I HEREBY CERTIFY that this, I electronically filed the foregoing with the Clerk of the Court on
March 9, 2020 using the CM/ECF system, which will simultaneously serve notice of such filing to
counsel of record to their registered electronic mail addresses.

Respectfully Submitted,
/s Kim Tandy_______________________________
Kim Tandy
Federal Monitor, United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                        2|Page
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 3 of 104




                Commonwealth of Puerto
                Civil Action No: 3:94 –cv-02080 (GAG)




                Monitor’s Fourth Quarterly Report
                 October 1 – December 31, 2019




Kim Tandy, Federal Monitor
USACPR Monitoring, Inc.
kimtandy@justicebydesign.net
317-840-9332

Monitoring Team:
David Bogard, MPA, JD
Javier Burgos, JD
Robert Dugan
Miriam Martinez, PhD
Curtiss Pulitzer, AIA




                                                              3|Page
       Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 4 of 104




EXECUTIVE SUMMARY
This report covers the October – December of 2019, a year which has been marked by the closure of
Humacao, and challenged by budget, staffing and space limitations, as well as end of the year
earthquakes. Through these challenges, NIJ staff have remained positive, and continued to work
diligently with the Monitor and her team to achieve compliance with remaining areas of the Settlement
Agreement.
At the end of 2019, a new Judge assumed responsibility for the oversight of this case, replacing Judge
Carmen Cerezo, whose judicial oversight over 25 years saw innumerable improvements, facility closures,
and the termination of much of the Settlement Agreement. Now under the supervision of Judge
Gustavo Gelpi, Chief District Judge for the District Court in Puerto Rico, the Monitor and her team will
continue to provide technical assistance, guidance and monitoring to assist the Commonwealth in their
efforts to bring the remainder of the case into compliance.
Several challenges are evident in this Fourth Quarterly Report, and moving into 2020:
First, the Commonwealth’s financial status in bankruptcy places the Department of Corrections and
Rehabilitation’s (DCR) budget under the scrutiny of the Fiscal Oversight and Management Board
(FOMB). DCR has been operating with a deficit this fiscal year, which has a significant and direct
correlation to non-compliance issues in this case. The Court has ordered DCR to separate out funds for
juvenile facilities within its budget, and to protect funds for this purpose only. It is critical that the NIJ
budget incorporate sufficient funds to make necessary equipment and capital improvements, as well as
increasing the level of staffing.
Second, a plan for stabilizing staffing must remain the highest priority. DCR reported to the FOMB in
December of 2019 that is intended to move 31 staff back into the two remaining facilities, and hold a
new training academy early in 2020 to add 50 additional new officers. That plan must come to fruition
in order to alleviate the current staffing crisis. Staffing shortages have contributed to multiple incidents
of youth and staff harm, kept youth from attending scheduled educational programs and other
activities, and led to alarmingly high incidents of double and sometimes triple shifts by officers.
Third, increased focus on youth (and staff) safety is critical. NIJ must address its staffing needs, but must
also better assess other safety and security issues which have resulted in multiple youth being cut or
otherwise assaulted, self-harming, or having access to drugs and other harmful contraband. Continued
focus on providing a strong system of mental health is critical to this effort. The Monitoring team is
working with NIJ to establish improved reporting of incidents, and establishing safety indicators which
will be tracked and measured. Auditing security mechanisms is important to ensure equipment,
policies, procedures and practices are adequate, and to identify areas where improvement is necessary.
Finally, NIJ needs to build internal capacity moving forward, including increased access to information
technology, identifying and grooming staff to assume leadership positions, having increase control over
its budget, and strengthening quality assurance systems. Compliance has historically been disrupted
during elections years; determining ways to minimize this disruption before it occurs would be
beneficial.
This report also highlights some of the year’s successes, including five provisions which have reached
substantial compliance status in the last year. These include two provisions involving the delivery of
mental health services, and three provisions involving education, with other education provisions
making continued progress. Consistency in leadership in both fields have helped to bring about these
                                                                                                   4|Page
       Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 5 of 104



positive changes. Positive improvements have been made as well to reduce excessive use of force, limit
isolation practices, and improve investigations of institutional abuse and neglect. Staff training has been
consistently good, and improvements continue to be made regarding necessary documentation and
other accountability measures in that area. The move toward separating the NIJ budget, and the
requirement of a protected budget to allow for compliance requirements, can ensure that compliance is
not hampered by a lack of resources. The Monitoring team looks forward to these areas continuing to
progress in 2020.
The Monitor appreciates the efforts of her team, counsel for both parties, and the many NIJ staff with
whom we work daily who strive to improve the lives of children in NIJ facilities.
A summary of compliance ratings for the remaining sections is found below.



   Parag. No.            Compliance Provision                1st 2019   2nd 2019   3rd 2019   4th 2019

  Physical Plant

    S.A. 31
                Facilities conforming to Building Codes        PC         PC         PC         PC


                Sufficient funding for Implementation of
    C.O. 43                                                    PC         PC         PC         PC
                C.O.

                Agency Policy and Procedure Manual for
    S.A. 45                                                    PC         PC         PC         PC
                all operations

                Training for current and new direct care
    S.A. 50                                                    PC         PC         PC         PC
                staff

    S.A. 48     Sufficient Direct Care Staff                   PC         NC         NC         NC

   Jan 2009 Reasonable Safety of Youth through
                                                               PC         NC         NC         NC
    Para. 1 Adequate Supervision

                Sufficient Staff to Implement Decree and
    Parag 2                                                    PC         NC         NC         NC
                adequate supervision

                Training for social workers if direct care
    Parag 3                                                    na         na         na         na
                staff

                Persons Hired to be Sufficiently Trained
    Parag 4                                                    SC         na         na         na
                before deployed

    Parag 5     Monthly submission of master roster            PC         PC         PC         PC


                                                                                                5|Page
  Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 6 of 104




S.A. 52     Classification                           PC   NC   NC   PC

S.A. 77     Use of Force                             PC   PC   PC   PC

            Investigations into Alleged Abuse and
S. A. 78                                             PC   PC   PC   PC
            Maltreatment of Youth

S.A. 79     Restrictions on Isolation                PC   PC   PC   PC

S.A. 80     Protective Custody                       PC   PC   PC   PC

            Treatment Plans for youth with
S.A. 59                                              PC   PC   PC   PC
            Substance Abuse problems

            Residential Mental Health Treatment
C.O. 29                                              PC   PC   PC   PC
            Program

            Continuous Psychiatric and
S.A. 36                                              PC   PC   PC   PC
            Psychological services

S.A. 63     Reducing Risk of Suicide                 PC   PC   PC   PC

S.A. 72     Emergency Psychotropic Medication        SC   SC   SC   SC

S.A. 73     Behavior Modification/Treatment          SC   SC   SC   PC

             Provision of Academic and Voc.
 S.A. 81                                             PC   PC   PC   PC
             Education to All Youth

             Compliance with IDEA Requirements
S.A. 86a.                                            PC   PC   PC   PC
             and Timeframes

             Screening for youth with Disabilities
S.A. 86b.                                            PC   SC   SC   SC
             (Child Find Provisions)

 S.A. 87     Obtaining IEPs of Eligible Youth        PC   PC   PC   PC

             Delivery of Specially Designed
 S.A. 90                                             PC   PC   PC   PC
             Instruction and Related Services

             Qualified educational professionals
S. A. 91                                             PC   PC   PC   SC
             and voc. Ed

             Year Round Services for youth with
 S.A. 93                                             PC   SC   SC   SC
             IEPS


                                                                    6|Page
       Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 7 of 104




               Services to youth in isolation or other
     S.A. 94                                             PC           PC          PC          PC
               disciplinary settings

     S.A. 95   Modification of IEPs                      PC           PC          PC          PC



               Compliance Ratings, Analysis and Recommendations
The Settlement Agreement requires that the Court retain jurisdiction of remaining claims “until
such time as the Commonwealth has fully and faithfully implemented all requirements of the
agreement and such full compliance has been maintained for one year.” (S.A. 103). The Monitor
and Consultants use a three‐tiered system in this report defined as follows:

Substantial Compliance shall mean a level of compliance that does not significantly deviate from
the components of the provision, provided that any deviation poses no significant risk to detainee
health or safety. Substantial Compliance indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; sufficient staff and resources to implement the required reform; and consistent
implementation of the procedures during the majority of the monitoring period. Substantial compliance
also requires that the procedures accomplish the outcome envisioned by the provision.

The substantial compliance rating is given only when the required reforms address all of the issues
discussed in the provision and when solid implementation of the reforms has been consistently
demonstrated, through reliable data, observations and reports from staff and youth, for a majority of
the monitoring period.

Partial Compliance indicates that compliance has been achieved on some of the components of this
provision, but significant work remains. It indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; and sufficient staff and resources to implement the requirements of the provision.
Partial compliance indicates that while progress has been made toward implementing the procedures
described by policy, performance has been inconsistent throughout the monitoring period and
additional modifications are needed to ensure that procedures are sufficiently comprehensive to
translate policy into practice, and to accomplish the outcome envisioned by the provision. Partial
compliance is appropriate if policies may need minor revisions for compliance with the Settlement
Agreement provided other requirements of this section are applicable.

Non-compliance indicates that most or all of the components of the provision have not yet been met.
Examples include provisions where policies still need to be overhauled, the majority of staff may need to
be trained, procedures may not have been developed, documentation may not be in place or
consistently provided, and there has been no determination that the procedures accomplish the
outcome envisioned by the provision.



                                                                                              7|Page
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 8 of 104




PHYSICAL PLANT - Curtiss Pulitzer

S.A. 31 Existing facilities expected to be occupied by juveniles beyond Fiscal Year 1996-1997 shall conform to
applicable federal, state, and/or local building codes.

Compliance Rating      Partial Compliance

Description of        The Monitor’s office continues to review the documents being developed by NIJ/DCR’s
Monitoring process    consulting architect Javier Valentin relative to compliance with this provision. A
during this period    complete draft of the 2010 ADA STANDARDS FOR ACCESSIBLE DESIGN compliance was
of time               received on January 20th, 2020. This report will be reviewed during the first quarter of
                      2020. A Fourth Quarter on-site visit was not made by the Consultant.

                      The Monitor’s Consultant made his last site visit in September, 2019 to see the progress
                      being made relative to the physical plant repairs at Ponce and Villalba and to conduct a
                      Functional Team meeting with the relevant staff. This was reported on in the Third
                      Quarterly Report, and those findings are summarized below.
Findings and           Mr. Valentin, the architect performing the Code Analysis, last submitted a draft report
Analysis               of the Fire Safety Codes analysis on September 1st, which was reviewed by the Monitor’s
                       office and discussed during the functional team meeting in September. As there was no
                       new report to review the team discussed Mr. Valentin’s progress. Subsequent to our
                       meeting Mr. Valentin reported that he had prepared a preliminary capital budget based
                       on the NFPA findings and the ADA evaluation. He went on to state that the repair costs
                       were primarily ADA related because of the bathroom work that needed to be done to
                       provide ADA accessibility, lack of braille signage in all the facilities and the sidewalks
                       leading out of exit doors which need to be constructed and/or repaired. The Consultant
                       has requested to see these cost estimates but nothing has been received to date.

                      An inspection during the third quarter found that overall Villalba was in a very good
                      state of repair. All the mold remediation within the living areas and roof repairs were
                      completed and still in good repair. The Gym had a new floor and was in very good
                      condition but there was still a small area of potential water penetration at the far end of
                      the gym where the roof beam and wall meet, that still needed repair. No date has been
                      provided for that repair as it was reported that funds are not available to do this. The air
                      conditioning was in good repair and 23 out of 24 units in living areas were in working
                      order. The air conditioning in the school area was all working. All plumbing and hot
                      water in living areas were in good repair. The Consultant tested several of the electronic
                      release of fire doors in the housing units and all were opened by mini-control in under 5
                      seconds. He reviewed the fire safety officer’s life safety inspection reports and fire drill
                      reports and all were in order. He was also told that workers were still finalizing the
                      installation of the new camera system.



                                                                                               8|Page
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 9 of 104




           There have been no repairs or painting at Ponce at the time of the site visit due to a
           reported lack of funds, although the facility did appear in generally good condition.
           The Consultant was shown the first room that was retrofitted with the door/hinge cover
           plate sample to prevent suicides from occurring by a juvenile potentially attaching a
           ligature to the hinges in juvenile room doors. The air conditioning was generally in good
           repair and 21 out of 24 units in living areas were in working order with one unit
           operating at half capacity. The air conditioning in the school area was all working. All
           plumbing and hot water in living areas were in good repair and new shower curtains
           were installed for privacy in the bathroom areas. The Consultant noted that while the
           shower curtains were appropriate, the ones purchased may conflict with PREA
           requirements and may inhibit staff monitoring of the bathroom areas.

           The gym at Ponce had a new floor and was in very good condition but there was still a
           small area of potential water penetration at the far end of the gym where the roof beam
           and wall meet, that still needed repair. No date has been provided for that repair. The
           Consultant tested several of the electronic release of fire doors in the housing units and
           all were opened by mini-control in under 5 seconds. He also reviewed the fire safety
           officer’s life safety inspection reports and fire drill reports and all were in order.

           The Consultant conducted a functional team meeting the day before the site visits with
           Javier Valentin, Luis Ortiz, Aida Burgos. During our meeting, he shared concerns that he
           had not received the ADA or the report on compliance with the International Building
           Code (IBC) and 2011 Puerto Rico Building Code. He discussed future deliverables and he
           stated at that time that he planned to have the ADA and IBC/PR Building Code
           compliance reports submitted to NIJ/DCR in early December for their review. Luis Ortiz
           mentioned that he was being asked to address some of the preliminary findings of Mr.
           Valentin has pointed out informally. There is a formal process of documentation that
           first needs to occur with proper notifications to the Monitor’s office. The Consultant
           requested a schedule of when these reports would be forthcoming and received a
           revised schedule in early November (see attached). The reports to be delivered in
           December were not sent as scheduled.

           The Monitor’s Consultant has also been monitoring the progress being made to comply
           with suicide prevention measures (See below and Para 79) in juvenile rooms, and
           continues to monitor fire safety conditions, plumbing and air conditioning to insure that
           all housing units are functional and safe for juveniles to occupy.

           There has been positive movement in creating a solution in preventing suicides from
           occurring by a juvenile potentially attaching a ligature to the hinges in juvenile room
           doors. Rooms in the Puertas housing module were in the process of being retrofitted.
           This should meet the ¶79 suicide resistant requirements for any youth held in isolation.
           The Consultant was also told there was enough material on hand to make this retrofit in
           the Puertas housing unit plus two more units. It was reported that that there is no
           additional funding at this time to retrofit all the remaining rooms at Ponce and Villalba.
                                                                                      9|Page
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 10 of 104




                     The replacement of air vent grilles with suicide resistant versions on the lower levels of
                     the housing units at Ponce and Villalba has been completed as reported in the last
                     quarterly report. During the site visit this quarter, the Monitor’s Consultant once more
                     expressed a concern that in some rooms there were still gaps at the edges of the new
                     vent grills that might allow a juvenile to thread in a ligature. The Monitor’s Consultant
                     was told that the DCR brigades were starting to apply security caulking at the edges of
                     the vent grills to prevent this from happening. In addition, this would prevent juveniles
                     from sliding paper through these same gaps which impedes air conditioning air flow into
                     the rooms.


What is needed for   DCR must complete the remaining three reports satisfactorily to the Monitor’s
full compliance?     Consultant, along with cost estimates, and a schedule for completion which includes
What steps are       who will complete the work. The reports include a review facility compliance relative to
required and/or      the IBC and Puerto Rico Building Codes, the Americans with Disability Act, and the NFPA
recommended?         Life Safety Codes.

                     DCR is currently under an Order from the Court to separate out NIJ’s budget and
                     designate the funds so that they cannot be used for other purposes. Capital expenses
                     and other repairs for compliance in these 3 areas must be included for 2020-2021 in
                     order for work to be completed during the next fiscal year.

                     Repairs identified last February, and reported to the Court, must be completed at Ponce.
                     DCR must allocate the appropriate funding to get these completed.

                     At the present time, Mr. Valentin is working on the IBC/Puerto Rico Building code report
                     that will be part of the full final report. The Monitor’s office received a draft of the
                     second report on NFPA code compliance on September 1st. The Consultant shared his
                     comments on the report with Mr. Valentin. According to his original schedule, a draft of
                     the IBC and Puerto Rico building codes compliance report was to be delivered to the
                     Monitor’s office for review in late August. The November schedule had that report being
                     sent to the Monitor’s office on December 6th but it was not received during the Fourth
                     Quarter for review.

                     The primary document which serves as the basis of the building code analysis is the
                     2009 International Building Code (IBC) cross referenced with Amendments per Division
                     II of the 2011 Puerto Rico Building Code. The codes also incorporate the relevant
                     sections of the NFPA Life Safety Codes. In the Consultant’s meetings with Mr. Valentin
                     and the Functional Team we discussed edits to the last document received, which Mr.
                     Valentin will incorporate into a Final Draft.

                     In addition to the codes compliance report, Mr. Valentin has documented ADA
                     compliance and violations at the two existing facilities in his latest report. The last step

                                                                                              10 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 11 of 104




                      will be the report detailing with the recommendations as to what capital improvements
                      will be needed to achieve full compliance with paragraph 31, and projected costs for
                      each recommend remedy. As stated above a revised schedule was received by the
                      Monitor’s Consultant on 11/6/19 and was contained in the Third Quarterly Report,
                      however those target dates are no longer valid and an updated schedule has been
                      requested.

                      When the magnitude of compliance issues are fleshed out, a prioritization schedule will
                      be developed along with potential timelines for compliance. Violations that affect Life
                      Safety, and cannot be initially mitigated operationally, will have the highest priority for
                      implementation. The financial resources available to DCR will become a key factor
                      affecting a schedule for compliance at this juncture in the process.
Priority Next Steps   The Monitor and Consultant realize and appreciate that the earthquakes which have
                      occurred in Puerto Rico in December, and carried on into January, have placed
                      additional constraints on DCR staff to ensure that facilities are safe. This included
                      engineering inspections of the juvenile facilities, as well as several adult facilities in the
                      area.

                      Completion of the Life Safety report should be done immediately and submitted to the
                      Consultant. Cost estimates for required changes must be provided in order for the NIJ
                      designated budget to incorporate sufficient funding to make the needed repairs.

                      The Monitor’s Consultant will review the ADA compliance report received in the first
                      quarter of 2020 and schedule a review meeting with Mr. Valentin and DCR staff in the
                      first quarter of 2020 so that it can be completed, and changes or repairs costed out and
                      incorporated into the budget.

                      Complete the Final Draft of the IBC/Puerto Rico Building Code Report during the first
                      quarter of 2020 and subsequent reports on Findings and Recommendations in the
                      second quarter of 2020, with cost estimates incorporated into a separate designated
                      budget for NIJ.

                      DCR is to continue retrofitting the door hinges in Ponce and in Villalba. A schedule for
                      work completion, and inclusion of estimated costs for completion must be included in
                      NIJ’s program budget for 2020-2021.

                      DCR must anticipate making the needed repairs and changes, and having sufficient
                      funding allocated to do so, during the 2020-2021 fiscal year, in order to complete the
                      remaining requirements of this paragraph during that time.

                      The caulking of the air vent grills should be finished by the end of February 2020.



                                                                                                 11 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 12 of 104




Quality Assurance     The quality assurance measures are for the monitor’s office to keep reviewing the
Measures              documents developed by Mr. Valentin and touring the facilities with Mr. Valentin to
                      view first hand where code and ADA violations may exist. This will occur once any
                      violations are fully defined and documented. In addition, the Monitor’s office are
                      reviewing the spread sheets being developed by DCR to track facility repair issues
                      including suicide mitigation efforts followed up by tours to determine compliance..

Source of             The documentation being developed by Mr. Valentin will be the primary source to
Information upon      determine the levels of compliance with the codes and regulations. The financial
which Consultant      resources to rectify violations and achieve compliance will need to involve discussions
report and            with the Secretary of DCR as well as senior officials within DCR and the Commonwealth
compliance ratings    hierarchy responsible for funding the agency.
are based             The spread sheets and photographs being submitted periodically by NIJ/DCR will help
                      the Monitor’s office to track facility repair issues.



POLICIES AND PROCEDURES, TRAINING AND RESOURCES – Kim Tandy
S.A. 43 Until this order is fully implemented, Defendants shall submit to the Legislature of the Commonwealth
each fiscal year a report wherein the required sums of money will be established so as to implement this
Consent Order.

Compliance Rating     Partial Compliance

Description of        During the Fourth Quarter, the Monitor worked with the Office of the Secretary for DCR,
Monitoring process    and staff for the Federal Oversight and Management Board with three primary
during this period    objectives:
of time
                      1) Reach agreement upon an appropriate number of staff for the remaining NIJ facilities,
                      including adequate relief factor ratios, the number of active staff, the number of
                      remaining positions which must be filed, and how those positions will be filed in a timely
                      manner.

                      2) Provide information to the FOMB about the status of this case, the obstacles for
                      reaching compliance, and the monitoring process; and

                      3) Create a workable plan to ensure that necessary financial and management resources
                      are in place for the DCR to be able to comply with remaining provisions of the
                      Settlement Agreement.

                      The Monitor met with FOMB staff assigned to DCR matters on December 3 to review the
                      staffing projections they determined necessary. It should be noted that FOMB staff also
                      had several conversations with Bob Dugan, and with DCR leadership, to arrive at these
                      projections this quarter.

                                                                                            12 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 13 of 104




                The Monitor also met with Secretary Eduardo Juanatay and relevant DCR staff regarding
                the agency’s plan for meeting staffing requirements, as well as how it will address other
                fiscal needs for compliance. Among the recommendations made by FOMB and the
                Monitor is the need to separate out the NIJ budget from DCR’s overall budget, and
                ensure there are sufficient funds for compliance needs.

                The Monitor provided information to FOMB for a December 19th public hearing to
                better educate the FOMB Board about the needs of NIJ relative to reaching compliance
                in this case, including the need for a separate juvenile training academy. The Monitor
                reviewed the relevant parts of the December 19th hearing and accompanying written
                and oral presentation by the DCR.

Analysis and    The costs associated with the operation of NIJ are inexplicably intertwined in DCR’s
Findings        overall budget. There is no separate budget set-aside for staffing and resources
                necessary for reaching compliance. When resources are needed, NIJ compliance needs
                compete with every other need within DCR.

                Separating the NIJ budget from the overall DCR budget should be pursued, and has
                support from FOMB, the Monitor and the DCR Secretary. DCR has indicated that this
                might not be technically possible for the upcoming year based upon OMB requirements,
                but that it is committed to an internal process to make this separation as best possible.
                An Order entered on December 19th by Judge Gelpi has mandated that the parties
                discuss a plan prior to the January 16th Status Conference for an adequately protected
                budget for this case, and “one in which funds are designated toward the present
                consent decree and not used toward any other purposes.” (See Order, Doc. 1436)

                 In addition to needed staffing resources, cost estimates for necessary building code
                violations should be completed to comply with Paragraph 31, as well as other repairs
                needed for full facility utilization, modification of door hinges to make them suicide
                resistant pursuant to Paragraph 79, and upgraded or new security equipment to
                improve safety and security of youth and staff, particularly in the detention of
                dangerous contraband. Should DCR determine that contracting out for the placement of
                some youth is necessary, the cost of this contract should likewise be included in a
                separate budget.

                During the December 19 public hearing, counsel Arlene Perez presented the following
                numbers to reach an adequate inmate-staff ratio and necessary facility repairs and
                improvements:

                       81 new staff positions
                        DCR intends to hire and train 50 Juvenile Officers for an estimated cost of 1.2
                        MM
                        31 juvenile officer transfers
                       0.7 MM in repairs in different stages of completion at Villalba (completed) and
                        Ponce (in progress)

                                                                                      13 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 14 of 104




                             Total of 1.5 MM in capital improvements to both facilities in CapEx Program
                             Approximately $3.9 MM between recurring and non-recurring expenses needs
                              to be assigned toward upgrade

                      More detail is needed to determine the nature of these expenditures and whether they
                      address issues raised throughout this report to address compliance.

What is needed for    DCR must ensure that its budget addresses adequate staffing, training, resources and
full compliance?      physical plant requirements to fully comply with the provisions of the Consent Order
                      and Settlement Agreement. Whether this can be done within the confines of its current
What steps are
                      budget or needs additional supplemental funds from FOMB, is for the Commonwealth
required and/or
                      to determine, and FOMB to approve.
recommended?
                      DCR must first be able to determine accurate expenditures and resources used by NIJ.
                      Second, DCR must be able to project the necessary costs for compliance with remaining
                      provisions in its existing facilities, and/or other contract which may externalize some
                      services. Third, DCR must work with FOMB to determine where such funds can be
                      taken, or if supplemental amounts are needed. Separating out the NIJ budget to ensure
                      funds for compliance are readily available as necessary to reach compliance has been a
                      recommendation of the Monitor.

                      If the population can be further downsized, with more youth remaining in their own
                      communities, or being returned sooner, the budget projections will likely be different.
                      The Monitor strongly suggests a leadership group be formed to create this vision, and to
                      utilize outside consultants to assist with this.

Priority Next Steps   In order to comply with the Court’s December 16, 2019 Order, DCR must work with to
                      separate out a program budget for NIJ. Since this budget cannot be used for other
                      purposes, it is important that it reflect accurate expenditures, and remove positions
                      currently assigned to other facilities, including those stationed at closed facilities, adult
                      facilities, or elsewhere within DCR. The budget must also contain funds for capital
                      expenditures to comply with Paragraph 31 and complete necessary work on Ponce.

                      DCR must continue its effort to work with FOMB staff and the Office of the Monitor to
                      determine how the additional necessary staffing positions and other identified costs will
                      be secured within the existing budget.

                      It is encouraging that this issue is finally being addressed at the highest levels within DCR
                      and FOMB to establish a process to resolve issues related to resources. This continued
                      effort is critical to bring the remaining claims into compliance. The efforts being made
                      by DCR leadership, FOMB and others should continue as a new fiscal budget process
                      begins for 2020.

Sources of            Department of Corrections and Rehabilitation (“DCR”) and Correctional Health Program
Information upon      (“CHP”), Presentation to the Fiscal Oversight and Management Board (Dec. 19, 2019)

                                                                                                14 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 15 of 104




which Consultant      Meeting and calls with FOMB staff
report and
                      Meeting with DCR staff
compliance ratings

S.A. 45 Within one year of the approval of the agreement by the Court, Defendants agree to provide an agency
policy and procedure manual governing all operational aspects of the institutions. Within eighteen months of
the approval of this agreement, Defendants shall further insure that the facilities are strictly operated within
these policies and procedures and that all staff have been trained accordingly.

Compliance Rating     Partial Compliance

Description of        The Monitor has copies of existing policies and procedures in most of the remaining
Monitoring process    areas of the Settlement Agreement and Consent Order. The four remaining policies
during this period    which must still be approved are for S.A. 43, S.A. 52, and several provisions related to
of time               education covered in Policies 20.1 and 20.2.

                      During her meeting with Education staff, the Monitor again asked for a signed copy of
                      Policy 20.1 through the Secretary’s office. The Monitor also requested and received a
                      copy of the second round of revisions made to Policy 20.2 by the Department of
                      Education and NIJ.

Findings and          The following policies and procedures have not been finalized and approved through the
Analysis              Office of the Monitor:

                        S.A. 52                Not            Bob Dugan provided recommendations on July
                        Classification         complete       18, 2018 to bring the existing policies into
                                                              compliance. Necessary changes must include
                                                              annual review of the validation of objective
                                                              methods of classification instruments and
                                                              processes. Good progress has been made
                                                              during the 4th quarter, but a final copy must be
                                                              signed.

                        S. A. 79 Isolation     Not            Policies 17.19 and 17.20 must be revised after
                                               complete       agreement is reached regarding a working
                                                              definition of what is and what is not isolation.

                        S. A. 81 General       Completed      Policy 20.1 has been amended to indicate that
                        and Vocational         not signed     youth still enrolled in school and who are in
                        Education                             TM/PC status receive a full school day. This
                                                              policy has been pending a signature by the
                                                              Secretary for since the summer months.

                        S.A 86, 91, 94         Not            A second draft of Policy 20.2 was provided to
                                               complete       the Monitor for review in December of 2019

                                                                                             15 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 16 of 104




                                                              and returned with comments. It has not been
                                                              signed.

                      Further discussion about policies and procedures are noted in other sections of this
                      report as relevant in the sections noted above.

What is needed for    Approved policies and procedures should remain a priority in any area where the
full compliance?      Monitor’s office has not yet approved of changes, and where policies do not adequately
                      reflect the requirements of the Settlement Agreement and/or Consent Order.
What steps are
required and/or       Policy 20.1 as amended requires a signature by the Secretary. The policy was submitted
recommended?          to the Secretary in July of 2019. Policy 20.2 must be amended to include procedural
                      safeguards required under the IDEIA.

                      Changes to the Classification Policy must be made according to recommendations by
                      Bob Dugan in order to be found in compliance. Outstanding policy issues and a
                      timeframe should be established for completion of any needed changes.

                      The parties should agree upon a definition of isolation to be included in the policies on
                      transitional measures or elsewhere, and determine what does and does not trigger the
                      provisions of Paragraph 79. The Monitor requests that this be completed by the end of
                      2019.

Priority Next Steps   Policy 20.1 has been waiting approval by the Secretary’s office since July of 2019.
                      Counsel should immediately seek this approval or determine what additional changes
                      need to be made in order for the approval to be granted.

                      DCR and/or DOE should forward changes to Policy 20.2 immediate to the Monitor for
                      review of the sections on due process protections and other changes made. Changes
                      should be completed during the Fourth Quarter, if any, and approval by the Secretary
                      sought.

                      DCR must address the needed changes to policies as recommended by Bob Dugan
                      relative to classification.

                      The Monitor will continue to work with the parties to agree on a definition of isolation
                      relative to paragraph 79, and any changes required in the policies on transitional
                      measures, protective custody, and/or group schedule modifications in order to meet this
                      definition. Monitoring in 2020 will be done in accordance with how isolation is defined
                      by this process, and whether actions taken comport with this definition.

Quality Assurance     NIJ staff, under the leadership of Kelvin Merced, have been working on a set of policies
Measures              regarding Quality Assurance which are under review by Bob Dugan.




                                                                                            16 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 17 of 104




S.A. 50. Defendants shall ensure that current and new facility direct care staff are sufficiently well-trained to
implement the terms of this agreement. Each direct care staff, whether current or new, shall receive at least
forty (40) hours of training per year by qualified personnel to include, but not be limited to, the following
areas: CPR (cardiopulmonary resuscitation); recognition of and interaction with suicidal and/or self-mutilating
juveniles; recognition of the symptoms of drug withdrawal; administering medicine; recognizing the side-
effects of medications commonly administered at the facility; HIV related issues; use-of-force regulations;
strategies to manage juveniles' inappropriate conduct; counseling techniques and communication skills; use of
positive reinforcement and praise; and fire prevention and emergency procedures, including the fire
evacuation plan, the use of keys, and the use of fire extinguishers.

Compliance           Partial Compliance
Rating

Methodology for      A site visit was conducted during the week of December 3-6, 2019 and a meeting with
Monitoring this      Aida Burgos, Human Resource Director, and Kelvin Merced was held to discuss training
Quarter              compliance and documentation during this time. The Monitor learned at that time that
                     Aida Burgos, Human Resource Director, has been now assigned to work on training for all
                     of DCR. It was also learned that Kelvin Merced has been assigned to also oversee the new
                     training academies for DCR for adults.

                     During the December 6th meeting, the Monitor and Compliance staff reaffirmed the
                     required metrics for compliance with paragraph 50. It was agreed that five areas would
                     be tracked for compliance, and that these provisions should also be part of quality
                     assurance measures:


                     1) Required topics for training are scheduled and available with such frequency that all
                     staff can attend as required.

                     2) Training must be completed by qualified trainers with relevant, accurate and helpful
                     materials and content as indicated by pre/post tests and evaluation of training sessions.

                     3) Training completion by topic will meet targeted goals by topic (as noted below).

                     4) Ongoing training needs will be assessed on an annual basis or more frequently if
                     appropriate.

                     5) Necessary revisions to training based on changes in policies and procedures will be
                     made within a targeted time, with full implementation within 12 months.

                     The last annual report with data for compliance covered the period of January 1, 2018 –
                     June 30, 2019. The content must be based upon the five items listed above and provide
                     sufficient documentation that each of the metrics have been achieved with sufficient
                     back up documentation and analysis where required.




                                                                                              17 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 18 of 104




                     The Monitor received a copy of the training schedule for 2019-2020 and has reviewed the
                     training dates scheduled for October – December.

Findings and         NIJ Policy 4 on training was approved previously. On March 11, IDECARH was provided
Analysis regarding   with a support staff who has been able to afford much needed clerical and administrative
compliance.          support. However, resources have created compliance issues previously, and the
                     assignment of Aida Burgos to broader training responsibilities within DCR is worrisome.

                     The last Annual Report completed on October 8, 2019 covers the period of January 1,
                     2018 through June 30, 2019 relative to training activities. During that time, NIJ data
                     indicates that the facilities met or exceeded all benchmarks established for meeting
                     compliance with the exception of Use of Force training at Ponce. The Monitor did not
                     receive a corrective action plan or verification that such was initiated.

                      Topic                                          Ponce       Villalba   Other

                      Emergency Key Control (only 1 of 270 did       100%        100%       94%
                      not complete)

                      CPR/AED/First Aid (6 hours)                    96%         96%        89%

                      Management of Alleged Maltreatment and         97%         97%        95%
                      Institutional Negligence (4 hours)

                      Youth Suicide Prevention (3 hours)             97%         97%        95%

                      Behavior Modification Program (4 hours)        99%         96%        95%

                      Life Security NIJ (6 hours)                    77%         99%        100%

                      Rules and Procedures Regarding Use of          97%         100%       100%
                      Force (3 hours)*

                      Youth Rights and Application of Duties (4      98%         94%        100%
                      hours)



                     Back up documentation was received verifying pre and post test results and the
                     evaluations of training for portions of that 18 month period during the fourth quarter,
                     including January – December of 2018. Documentation was also received for 2018 for all
                     scheduled trainings, the number of individuals certified, and any cancellations noted.
                     (This included numerous cancellations necessary as a result of the storms during the last
                     quarter of 2018). The next six month report, documenting the last 6 months of 2018 and
                     all of 2019, should be received during the first quarter of 2020.

                     Training scheduled during the Fourth Quarter of 2019 included:



                                                                                            18 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 19 of 104




                     Topic                                                # sessions
                                                                          scheduled

                     Emergency Key Control and Life Safety (6)            7

                     CPR/AED/First Aid (6 hours)                          0

                     Management of Alleged Maltreatment and               6
                     Institutional Negligence (4 hours)

                     Youth Suicide Prevention (3 hours)                   6

                     Behavior Modification Program (4 hours)              6

                     Life Security NIJ (6 hours)                          6

                     Rules and Procedures Regarding Use of Force (3       5-7
                     hours)* Chemical Restraints, Mechanical              sessions of
                     Restraints, and Grip and Control Techniques          each

                     Prison Rape Elimination Act (PREA)                   6

                     Validation of Youth Rights (4 hours)                 6

                     Writing of incident reports (6 hours)                7

                     Use of Transitional Measures and Protective          6
                     Custody



                    It was helpful to see that training was provided this quarter in areas such as PREA, writing
                    incident reports, and use of transitional measures and protective custody. These are
                    areas where issues have arisen in OISC reports, or areas where the Monitor has raised
                    questions about procedures, such as incident reporting. Information on whether changes
                    in policies have occurred in any of these areas which were included in the training are
                    important for the Office of the Monitor to know.

                    The Monitor has not received an annual assessment of training needs, and
                    documentation of necessary or recommended changes to the training curricula.

                    NIJ has begun to train staff relative to identifying and effectively dealing with youth with
                    trauma exposure. While not among the required topics within the Settlement
                    Agreement, this is an important training topic which can be a building block for
                    developing a system of trauma informed care.

What is needed to   Agreed upon metrics for reaching compliance are as follows:
reach full and



                                                                                             19 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 20 of 104




faithful              1) Training sessions in all SA 50 categories must be planned and provided throughout the
compliance?           coming year with sufficient frequency to allow for ready access by participants in the
                      remaining two facilities. A training calendar must be prepared in advance.

                      2) Training completion by active direct care staff must reach the targeted benchmarks by
                      topic over an 18 month period, and corrective action plans for facilities not achieving
                      those benchmarks must ensure that the remaining staff complete training within 180
                      days. This includes:

                             Training on the use of chemical agents must be completed at the 100% rate, but
                              only for those who are authorized and certified to use OC spray.
                           CPR training and certifications must be completed every 2 years at the 90% level
                              for those direct care staff.
                           Training on suicide prevention must be completed at the 90% rate for all direct
                              care staff.
                           Facility directors must ensure that all other required trainings for this provision
                              meet at least 85% completion rate within the 18 months.
                      3) Pre and post must be used to evaluate participants’ increase in knowledge and skills
                      achieved by the training. Staff must pass such tests with a 70% or higher grade
                      4) Evaluation of training modules and delivery must be sought by participants and
                      through QA to ensure trainers are knowledgeable and skilled both in content and delivery
                      to adult learners, materials are understandable and adequately cover the topic, and that
                      content is relevant, current and accurate.

                      5) Ongoing training needs will be assessed at least on an annual basis or more frequently
                      if needed to determine if modifications are necessary. Written documentation is required
                      to show that such reviews have taken place and what changes if any have been made as a
                      result.

                      6) Necessary revisions to training based on changes in policies and procedures will be
                      made within a targeted time, with full implementation within 12 months. Written
                      documentation is required to show that such changes have been made and
                      implementation scheduled and completed. It is important that such changes be
                      coordinated with UEMNI and OISC and include recommendations based upon
                      investigation findings and results.

                      Appropriate staffing support must be in place to the Director of Human Resources and
                      IDECAHR to facilitate report preparation and compliance evidence. The Monitor is
                      concerned that the expansion of the Director’s responsibilities to include training for all of
                      DCR will stretch thin the current staffing configuration.

Priority Next Steps   Documentation from IDECARH which supports compliance with the above metrics will
                      determine if compliance has been achieved, and the point at which compliance was or



                                                                                               20 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 21 of 104




                      will be achieved in order to show full and faithful implementation of this provision over
                      an 18 month period.

                      The 18 month report covering the period of July 2018 – December of 2019 should be
                      provided during the first quarter of 2020. It should include detailed information on
                      compliance with all 6 metrics listed above.

                      IDECARH must provide backup documentation for 2019 regarding training records,
                      evaluations, and pre/post testing.

 Basis for findings   The findings and recommendations are based upon the annual report submitted, and
and                   discussion with the Human Resource Specialist, as well as documentation provided of
recommendations       monthly training.

                      Back up files for training evaluations by participants, and pre-post test results for trainings
                      were also received for all of 2018.

                      Training curriculum regarding trauma exposure and identification was received and
                      reviewed.


PROTECTION FROM HARM – STAFFING (Bob Dugan)
S.A. 48. Defendants shall ensure that the facilities have sufficient direct care staff to implement all terms of this
agreement. Direct care staff supervise and participate in recreational, leisure and treatment activities with the
juveniles. Compliance can be demonstrated in either of two ways.

48.a Method one: Defendants may provide documentation of consistent supervision by not less than one (1)
direct care worker to eight (8) juveniles during day and evening shifts and not less than one (1) direct care
worker to sixteen (16) juveniles during normal sleeping hours.

48.b Method Two: Defendants may develop, and submit to the court for approval, an alternate staffing roster
for any facility in this case. The roster shall be based on a study that shall specify fixed posts and the
assignment necessary to implement the terms of this agreement, taking into consideration the physical
configuration and function of spaces, the classification and risk profiles of youths involved, the incident patterns
in the settings involved, the routine availability in the settings of other categories of staff, and the overall
number of direct care positions necessary to consistently achieve the coverage proposed. Once a plan is
approved for a facility, defendants shall document the employment of the necessary overall numbers of direct
care staff, and the ongoing deployment of such staff in accordance with the plan.”

The Commonwealth has the choice to demonstrate compliance according to method 48.a or 48.b. They have
informed the Monitor that they do not intend to select method 48.b and that their legal position is that this
language should be struck from the Settlement Agreement as superfluous.

    Compliance         Non-Compliance
      Ratings

                                                                                                21 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 22 of 104




Description of       S.A. 48 Staff Youth Ratio monitoring compliance is analyzed on a quarterly basis using DCR
Monitoring process   facility generated weekly staff youth ratio forms as well as the weekly Form DCR -DCR -
during this period   0144. These forms are submitted to the Monitor’s Consultant throughout the reporting
of time              quarter. DCR facilities daily shift by shift staffing and youth population for each operational
                     housing module is reported, as well as any 1:1 supervision events, and the volume of staff
                     that are required to work a double shift. Commencing with the fourth quarter, DCR
                     provided specific information of the names of staff who were working double shifts, the
                     shift and location. The compliance report provides information from Staff Youth Ratio
                     forms that were provided to the Monitor’s Consultant for the period September 29, 2019
                     through December 28, 2019.

                     The Monitor's staff conducted site visits on December 10, 2019 to CDTS Ponce and
                     December 11, 2019 to CDTS Villalba. Observation and documentation of housing module
                     staff youth ratios is conducted on each visit.
Findings and         Compliance Status: For the 2019 fourth quarter, S.A. 48a is found to be in non-
Analysis             compliance, with these findings:

                             There are not sufficient staff and resources assigned to CDTS Ponce and CDTS
                              Villalba to implement the requirements of the provision.
                             An extraordinary volume and rate of staff youth ratio events continues to be
                              dangerously dependent on double shifting.
                             The percentage of shifts (41%) covered by staff doing double shifts continues to
                              increase.
                             The closure of CD Humacao and transfer of youth to CDTS Ponce and CDTS
                              Villalba had no positive impact in meeting the minimum required staff youth
                              ratios, absent double shifting.
                             The volume of non-compliant minimum required staff youth ratio events and
                              double shifting are occurring disproportionately on Saturdays and Sundays and
                              on the 2:00 PM – 10:00P PM shifts.
                             The volume of serious youth violence, assaults, cutting events reflects
                              institutional environments that are intermittently chaotic and not safe for youth
                              or staff.
                             For the 2019 fourth quarter, the Monitor's Consultant finds non-compliance
                              with meeting the minimum staff youth ratios and the extraordinary reliance on
                              double shifts, significantly jeopardizes youth safety and protection from harm.

                     Analysis:

                     DCR submitted a total of 26 facility staff youth ratio forms for the two facilities requiring
                     staff youth ratios, allowing for 100% of the staff youth ratio forms being available for
                     analysis. DCR has consistently provided all requested Staff Youth Ratio forms used for
                     monitoring and reporting.

                     The chart and table below represent staff youth ratio performance by shift for the period
                     (September 29, 2019 through December 28, 2019).

                                                                                               22 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 23 of 104




           The following chart and table below represents the DCR agency Staff Youth Ratio
           averages by shift for 2018 through December 28, 2019:




           Waking Hours Youth Ratio Events:

           CDTS Ponce reported meeting the minimum required staff youth ratio in 99% of the
           waking hour staffing events, resulting in meeting the staff youth ratio in 1452 of 1461.

                                                                                  23 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 24 of 104




             PUERTAS, housed in one of the housing modules within CDTS Ponce, met the minimum
             required staff youth ratios for all shifts throughout of the 2019 fourth quarter reporting
             period.

             CDTS Villalba reported meeting the minimum required staff youth ratio in 91% of the
             waking hour staffing events, meeting the staff youth ratio in 1329 of 1467 events. This is
             a reduction of 7%, 104 events less, than the third quarter, 98%.

              The DCR 2019 fourth quarter performance in meeting Staff Youth Ratios is as follows:

                 6:00 am – 2:00 pm shift: 93% of events, a 3% decrease from the third quarter of
              2019 (96%)
                 2:00 pm – 10:00 pm shift: 97% of events, a 0% change from the third quarter of
              2019 (97%)
                 10:00 pm – 6:00 am shift: 100% of events, a 0% change from the third quarter of
              2019 (100%)


              Of the 2928 waking hour supervision events (6:00 – 2:00 and 2:00 – 10:00 shifts) 2781
              of the events (95%) met the minimum shift staff youth ratio requirements. The DCR
              2019 fourth quarter Staff Youth Ratios compliance performance during waking hours
              reflects a 2% decrease in staff youth ratio compliance compared to the third quarter
              reporting period.

             Staff Double Shifts:

             For the 2019 fourth quarter, 1813 (41%) of the 4390 staff youth ratio events were
             covered by staff working a double shift. This is 1% increase of shifts requiring staff to
             work a double shift compared to the third quarter 2019 reporting period, an increase of
             44 additional staffing events.




             CDTS Ponce decreased percentage of shifts covered by staff working a double shift to
             40% (876 events), -2% decrease from the previous quarter.

             CDTS Villalba increased percentage of shifts covered by staff working a double shift to
             43% (937 events), +5% increase from the previous quarter.
         
              A closer review identifies staff working double shifts occurred disproportionately on
              weekends and occurring on the first and second shifts. Although there was a decrease
              in the volume of non-compliant staff youth ratio events (67), from the third quarter



                                                                                     24 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 25 of 104




            (102), 46% of the events occurred on weekends. Additionally, overall 46% of the double
            shifts occurred on the 2:00 PM 10:00 PM shifts.




           The table below displays the last four quarters of staffing events, double shift staffing
           events, percentage of double shift staffing events and total number of operational
           facilities for the quarter.




           The 1813 volume of double shift events represents that largest volume of double shifts in
           a single quarter over the last three years.

           Implications of a large volume of double shifting are deterioration in staff productivity,
           reducing the ability for staff to be actively engaged in the supervision, as well as having a
           negative impact on staff morale and well-being. The outcome of double shifting can lead
           to fatigued direct care staff, a level of inattentiveness on the part of staff that may result
           in a failure to provide active behavior management. The failure to provide active
           behavior management can negatively impact youth safety and potentially contribute to
           staff negligence in providing effective, safe and secure supervision of youth. Double
           shifting often leads to staff calling in sick to avoid being required to double shift after
           their regularly scheduled shift. All of the aforementioned are outcomes of a significant
           dependence on double shifts to provide minimum staff youth ratios.

           There are no prohibitions nor restrictions in S. A. 48 on the use of double shifts to meet
           the requirements of minimum required direct care staff youth ratios. Although
           undesirable from an operational, staff morale, effective behavior management and
           budgetary perspective, it does not impact analysis of whether the minimum required
           staff youth ratios are being met. Extraordinary reliance on double shifting reflects that
           DCR is significantly understaffed to meet the requirements of S. A. 48.

           Double shifting is a critical contributing factor that has jeopardized the agency’s capacity
           to provide effective staffing to provide adequate supervision and to assure youth safety
           and protection from harm.


                                                                                     25 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 26 of 104




           On the weekly staff youth ratio reports completed by each facility, DCR requires
           documentation of the volume of double shifts used for each day for each shift. By Policy
           9.20, Supervisors IV and III are required to assign officers to housing modules to meet the
           minimum required staff youth ratio based on the module youth population.
           During the 2019 fourth quarter, at the request of the Monitor’s Consultant, DCR
           provided information about which staff were assigned to double shifts for each shift and
           each day and the location of the double shift assignment.




            For the fourth quarter of 2019, CDTS Ponce had a total of 876 double shifts, provided
            by 107 staff. The double shift profile range was as follows: one staff worked 23 double
            shifts; 11 staff worked 6 double shifts; 6 staff worked 1 double shift.




                                                                                  26 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 27 of 104




            For the fourth quarter of 2019, CDTS Villalba had a total of 937 double shifts, provided
            by 110 staff. The double shift profile range was as follows: two staff worked 21 double
            shifts; 13 staff worked 6 double shifts; 10 staff worked 1 double shift.

           As illustrated in the table above the volume of double shifting being used to provide the
           minimally required staff youth ratio continues to grow at an unsustainable rate,
           jeopardizing youth safety, staff capacity to provide effective behavior management and
           staff well-being.

           Compounding the extreme level of double shifting is the vacant positions during the
           fourth quarter at both facilities:

                  At CDTS Ponce there are eight of ten filled Shift Supervisor positions, with two
                   Supervisor IV vacancies.
                  At CDTS Villalba there are eight of ten filled Shift Supervisor positions, with two
                   Supervisor IV vacancies.

           The volume of unfilled shift supervisor positions, aside from requiring excessive double
           shifts, creates a supervision void that is unacceptable for any expectation of successful
           operations, short of crisis management.

           The volume of supervisor vacancies and corresponding requirement for supervisors to do
           multiple double shifts creates an unrealistic expectation for effective supervision,
           decision-making and coaching. This situation is compounded in that the two facilities
           operate on a shift model, which provides intermittent supervisory presence as shift
           supervisors make their required rounds in housing modules and throughout the facility,
           assuming that a more serious facility issue has not prevented timely rounds. Officers and



                                                                                    27 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 28 of 104




                      supervisors are double shifting at an extraordinary rate, significantly decreasing their
                      capacity to assure youth safety, security and well-being.

                      For the 2019 fourth quarter, DCR has not demonstrated sustainable performance
                      compliance in meeting the minimum required staff youth ratios without a continually
                      increasing and extensive dependence of double shifting. For the fourth quarter of 2019,
                      DCR has not been able to sustain meeting the minimum required staff youth ratio for
                      100% of the staffing events, even while remaining operationally dependent on double
                      shifting at a rate of 41%.

                      DCR Presentation to the Fiscal Oversight and Management Board:

                      As of December 19, 2019, DCR made a presentation to the Fiscal Oversight and
                      Management Board (FOMB) outlining the DCR adult and juvenile program budget,
                      programming and staffing issues. Specifically, for the DCR juvenile facilities, DCR
                      identified that they needed the following (from Slide 21 of DCR FOMB presentation):




                      At the time of the development of the fourth quarter report, DCR was not able to
                      identify when a juvenile training academy would begin nor a manner in which DCR would
                      affect transfer of 31 juvenile officers from other DCR programs. No date has been
                      provided for the transfer of 31 juvenile officers.

                      The Monitor and Monitor’s Consultant has discussed with FOMB representatives and
                      DCR, the number of necessary supervisors and officers necessary to fill posts, including
                      an adequate relief factor. That number, 81, coincides with the representations made by
                      DCR to the FOMB during its December 19th public hearing.
What is needed for    DCR needs to assign an adequate volume of officers to CDTS Ponce and CDTS Villalba to
full compliance?      ensure the facilities have sufficient direct care staff to implement all terms of this
What steps are        agreement, and reduce unsustainable reliance on double shifting.
required and/or
recommended?          DCR needs to meet procedural compliance not only with S.A. 48, but also their own
                      Policy 9.20. Compliance requires significant improvement in meeting minimum required
                      staff youth ratios with a significant reduction and minimum dependence on double
                      shifting.

                      Additionally, procedural compliance with DCR-DCR Policy 9.20 requires meeting
                      minimum required staff youth ratios as well as corrective action when ratios are not met
                      for any given supervision event on any shift.

Priority Next Steps   Priority next steps required to find compliance for S.A. 48a are the following:
                           Address the requirement for procedural compliance with staffing Policy 9.20, as
                               well as any required 1:1 staff or special population youth supervision events.

                                                                                              28 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 29 of 104




                           Address the inability to provide the necessary staff to maintain youth in the least
                            restrictive placement possible, assuring protection from harm.
                           Provide the Monitor's Consultant with electronic versions of each facilities active
                            monthly/ cycle Master Roster.
                           DCR needs to implement independent quality assurance assessment of
                            procedural compliance as required by Policy 9.20, generating reports for both
                            internal use and submission to the Monitor’s Office.
                           On August 26, 2019 the Parties reached an agreement, filed with the Court, to
                            address immediate safety issues, including improvement in reporting
                            information to the Monitor and Monitor’s Team as well as a plan with specific
                            elements to address immediate staffing issues. With crucial timeframes having
                            passed without compliance to the terms, the Parties are now meeting to update
                            that Agreement and submit it to the Monitor and to the Court.
                           At the close of the fourth quarter, the Monitor continued to work with DCR to
                            identify the necessary steps to resolve the staffing crisis with the deployment of
                            additional officers to both facilities. A detailed, executable plan is necessary that
                            addresses the following issues:
                                o the details regarding the request for approval of officers and supervisors
                                     for both facilities, responses to such request, and if approved, how such
                                     officers and supervisors will be secured, trained and deployed, and the
                                     time frame for doing so.
                                o If it is necessary for new officers to be recruited and trained, the time
                                     frame for recruitment, training and placement should be provided.
                                o The plan should also indicate how the Commonwealth will reduce its
                                     reliance upon double shifting to meet the minimum required staff/youth
                                     ratio, and indicate a recognition that staff youth ratios that exceed the
                                     minimum level will be required at times to keep assure youth safety.
Quality Assurance   DCR Staffing Policy 9.20 identifies that retrievable staff youth ratio documentation be
Measures            maintained at each facility. The documentation consists of the following:

                           Daily youth population list identify which youth are in which modules, designation
                            of any youth on Protective Custody, Transitional Measures, Therapeutic
                            Observation of Constant Watch. Additionally, daily trips and youth assigned to
                            those trips should also be maintained in the daily population list.
                           The facility staff daily roster, displaying which staff has been assigned to which
                            modules. It is critical that the form allows for clear documentation of officers
                            assigned to each module as well as mini control.

                    Staff youth ratio quality assurance compliance analysis consists of a review of the Master
                    Roster, facility Daily Roster, facility mini control logs, and DCR-DCR 0144 daily forms to
                    assess procedural and performance compliance with DCR-DCR Policy 9.20.

                    Additionally, review and assessment of DCR-DCR 0144 forms for each day are assessed
                    for accuracy to the Daily Roster and compliance with DCR-DCR Policy 9.20 by the
                    Supervisor IV the day after the events.
                                                                                            29 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 30 of 104




                     At this time DCR-DCR has not initiated independent analysis of procedural compliance to
                     Policy 9.20.
Sources of           Weekly facility staff youth ratio workbooks and form DCR-DCR-1044 are provided to the
Information upon     Monitor's Consultant throughout the quarter. Facility staff youth ratio workbook data is
which Consultant     analyzed to assess facility and agency compliance in meeting the minimum required staff
report and           youth ratio as described in S.A. 48a. Form DCR-DCR-1044 is analyzed for procedural
compliance ratings   compliance with staffing policy, 9.20.
are based
                     A component of facility site visits is review facility staffing source documentation, Master
                     Rosters, Daily Rosters, mini control analyzed against the weekly facility staff youth ratio
                     workbooks that are provided to the Monitor's Consultant. Review and assessment of
                     DCR-DCR 0144 forms for each facility for each day are assessed for accuracy to the Daily
                     Roster and compliance with DCR-DCR Policy 9.20, by the Supervisor IV the day after the
                     events.
January 2009 Stipulation Paragraph 1: All necessary steps shall be taken immediately to ensure the
reasonable safety of youth by providing adequate supervision of youth in all facilities operated by, or on
behalf of, the Defendants.

Compliance           Non-Compliance
Ratings
Description of       The Monitor's Consultant reviews and analyzes weekly Staff Youth Ratio forms and form
Monitoring process   DCR-DCR-0144. Additional documentation that is reviewed is as follows: Master Rosters,
during this period   Daily Rosters, DCR-DCR 0144 Daily Staffing forms, as well as use of force events, monthly
of time              contraband reports, and incident report events. Observation, verification and
                     documentation of housing module staff youth ratios is conducted on each site visit.

                     Additionally, 284 referrals to UENMI and OISC investigative reports have been reviewed
                     to assess incidents and investigations that identify youth safety, youth supervision and
                     contraband issues.
Findings and         For the fourth quarter of 2019, DCR is not providing adequate supervision of youth nor
Analysis             ensuring reasonable safety.

                     Facility Closure of CD Humacao: As of January 15, 2019, the CD Humacao facility was
                     closed for youth populations. After the closure of Humacao, 127 staff were reassigned to
                     other DCR facilities. The two remaining juvenile facilities, CDTS Ponce and CDTS Villalba,
                     absorbed the CDTS Ponce youth and classifications without sufficient staff to ensure
                     compliance with S.A. 48. Double shifting is not a viable solution to provide adequate
                     supervision and youth safety.

                     Master Rosters and Required Staffing:

                     The facility Master Roster is an agency generated staffing roster, identifying posts, fixed
                     posts, fixed posts identified by need, movable posts and relief personnel. The Master
                                                                                             30 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 31 of 104




           Roster designates one fixed post for each housing module and additional fix posts
           identified by need, predicated on the housing module youth population and youth on
           special status (protective custody, transitional measure, constant supervision, etc.).

           The table below illustrates the DCR analysis of the volume of personnel required to fulfill
           the minimally required staff youth ratio requirements of S.A. 48 at CDTS Ponce and CDTS
           Villalba. DCR uses a shift relief factor of 1.73 for seven day supervisor and officer posts and
           a 1.23 shift relief factor for five day posts.

                                                                            Master Roster
                                                                             Required
                    Master Roster CDTS Ponce SRF Calculations                Personnel
                   5 Posts of 7 Days x 1.73 = 8.65 = 9 Supervisors               9
                   67 Posts of 7 Days x 1.73 = 115.91 = 116 O.S.J.I. & II       116
                   1 Post of 5 Days X 1.23 = 1.23 = 1 Supervisor                 1
                   23 Posts of 5 Days X 1.23 = 28.29 = 28 O.S.J.I. & II          28
                    144 O.S.J.I. & II + 10 Supervisors                          154
                                                                            Master Roster
                                                                             Required
                    Master Roster CDTS Villalba SRF Calculations             Personnel
                   5 Posts of 7 Days x 1.73 = 8.65 = 9 Supervisors               9
                   67 Posts of 7 Days x 1.73 = 115.91 = 116 O.S.J.I. & II       116
                   1 Post of 5 Days X 1.23 = 1.23 = 1 Supervisor                 1
                   26 Posts of 5 Days X 1.23 = 31.98 = 32 O.S.J.I. & II          32
                   158 = 148 O.S.J.I. & II + 10 Supervisors                     158
                    Master Roster Total Personnel Required                      312

           Monitor’s Note: The Parties have been working through the analysis what a full roster
           should include with a revised SRF. Based upon calculations made by the FOMB and
           discussed with the Monitor and DCR officials, this number was calculated at 318 FTEs,
           and there was a gap of 81 staff needed. These numbers are not yet reflected in the
           staffing documents being provided to the Monitor’s Consultant on a weekly basis. The
           SRF has been adjusted to comply with DCR’s policies SRF is calculated with this
           formula: 364 days a year – 104 weekend days – 30 days of vacation – 18 sick leave – 5
           training days = 207 workable days. SRF = 364 days to be covered/207 workable days =
           176

           The next table is a comparative analysis between the volume of positions reported in the
           December 2019 January 2009 Stipulation Paragraph 5 Report and the personnel
           requirements of the DCR generated facility Master Rosters:




                                                                                      31 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 32 of 104




           It should be noted that the CDTS Villalba Master Roster does not include required posts
           to staff the facility video system that was certified as operational as of October 7, 2019.
           Staff required for this post, consistent with DCR policy, requires the addition of five more
           personnel.
           The Sumariados population has historically been involved in the most violent and
           disruptive incidents within the juvenile facilities. Historically, the minimum required staff
           youth ratio for this population has not provided adequate supervision to ensure youth
           safety. DCR needs to staff the Sumariados population based on the volume of staff
           needed to ensure a safe and secure environment, absent management of youth with
           applying long term restrictive room status.
           Staffing rosters are inadequate to provide sufficient number of staff on all shifts without
           an assignment of additional staff to CDTS Ponce and CDTS Villalba. Investigations
           completed during the fourth quarter indicate incidents occurring while assigned staff are
           off unit and/or not adequately providing supervision of youth. Facilities and security
           management cannot adequately maintain their rosters when insufficient staff are
           available to them, and consequently are forced to rely heavily on double shifting to
           attempt to meet the minimum required staff youth ratio. The availability and manner
           that staff are deployed to youth populations, based on housing module youth population
           volume or by need to assure youth safety, has not met the requirements of this
           provision.

           The remaining charge for DCR, perhaps more complex, is to determine whether
           Humacao staff that have been reassigned to other DCR facilities could be moved to CDTS
           Ponce and CDTS Villalba and whether a new training class of recruits can be authorized
           and approved. DCR made efforts to transfer staff back to juvenile institutions in
           December 2019, but after negotiations with the union, rescinded the transfer orders.


                                                                                    32 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 33 of 104




                     Additional staff does not assure adequate supervision of youth nor youth safety if staff is
                     not adequately trained, supervised, coached, mentored to develop a behavior
                     management skill set that emphasizes communication, intervention, active listening skills
                     and an understanding of adolescent and young adult development. Likewise,
                     supervisory and management staff must be available to model and develop these skills in
                     staff and not only available at times of module disruptions or required rounds.
                     Programming opportunities must be significantly expanded to create an operational
                     environment that keep youth actively engaged in meaningful social, recreational,
                     educational and vocational activities.
                     The older age of the youth population, many who no longer qualify for educational
                     services, creates a sub-culture of youth whose only purpose is to see who can exert
                     power and intimidation over the other populations. The continual challenge for
                     “leadership” in facilities of a relatively small population must be addressed and
                     remedied. The continual maneuvering for leadership amongst youth has led to a culture
                     of power and revenge. In order to assure adequate supervision and youth safety,
                     intervention and strategies must be developed to not only curtail the “leader” culture
                     but to end it. The direct by-product of the negative leadership culture is the volume of
                     cutting events occurring in both facilities.

                     The Monitor and Monitor's Consultant believe that quantitatively meeting the minimum
                     staff youth ratios, in and of itself, is not sufficient to assure youth safety, especially when
                     41% of shift events are covered with double shifting. There are not sufficient staff and
                     resources assigned to CDTS Ponce and CDTS Villalba to implement the requirements of
                     the provision.
What is needed for   A review of the DCR presentation to FOMB reflect that in order to have the volume of
full compliance?     staff required to fill identified posts a minimum of eighty-one officers need to be
What steps are       assigned to CDTS Ponce and CDTS Villalba. The discrepancy between DCR staff numbers
required and/or      in the facility Master Rosters and the FOMB proposed staff numbers and shift relief
recommended?         factors must be resolved immediately.

                     Meeting minimum staff youth ratios does not necessarily equate that staffing provides
                     adequate supervision to keep youth safe. For full compliance, staff youth ratios need to
                     consistently meet the minimum required staff youth ratio, as well as additional staffing
                     that is required by special populations, youth assigned to Transitional Measures,
                     Protective Custody, Sumariados and 1:1 staff youth supervision events. Reliance upon
                     placement of youth in restrictive housing statuses in an effort to provide protection from
                     harm does not provide “adequate supervision” to ensure youth safety.

                     To assure youth safety, procedural and operational practices need to require direct care
                     staff to engage in active behavior management, youth need to be engaged in robust
                     programming, as well as classification and programming to assure adequate staff
                     supervision to effectively manage and control aggressive youth and youth “leaders”.


                                                                                                33 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 34 of 104




Priority Next Steps   Although there are many priority next steps, the most critical priority next step, as stated
                      in their FOMB presentation of December 19, 2019, would be for DCR to reassign a
                      minimum of thirty-one officers to CDTS Ponce and CDTS Villalba to meet the operational
                      requirements of the agency’s Master Rosters. At this time, it is unclear as to the manner
                      and timeframe that DCR can successfully fulfill this initiative.

                      The Monitor’s Consulting Team continue to request access to incident report information
                      as one of the critical components to assess youth safety. This information has started to
                      be provided, although inconsistently and not within the requested guidelines. Based
                      upon the Agreement reached by the Parties and entered with the Court on August 25,
                      2019, all incident report cover sheets should be submitted to the Office of the Monitor
                      weekly on Mondays, and incidents of a more critical nature, as outlined in that report,
                      must be submitted within 24 hours, or 48 hours in some cases.

                      Digitizing incident reports has long been discussed so that the Monitoring team can have
                      immediate access to this information, but more importantly, for efficiency, consistency
                      and accountability purposes for DCR. The Agreement reached between the Parties and
                      filed with the Court on August 26 required a plan by the Commonwealth for digitalizing
                      these reports; such plan has not yet been received. The Monitor’s Consultant has
                      extensive experience in development of incident report application development and has
                      offered to assist DCR in this process. The Parties are working to modify the August
                      agreement with new timeframes and requirements.

                      The Monitor and Consultant are also working to establish measures of safety based upon
                      those criteria contained within Paragraph 78 reporting, and other factors.

Quality Assurance     Incident report analysis and quality assurance requires consensus on incident report
Measures              characteristics, definitional compliance as well as comprehensive reporting. The
                      installation of video systems at CDTS Villalba, while assisting in the assessment of
                      investigations, should help in assessing youth safety, youth incident events dynamics and
                      staffing. Unfortunately, video was not available for review of two serious assault cutting
                      events at CDTS Villalba on November 29 and December 4, 2019. The video system was
                      not staffed locally at the facility and inoperable recording was not recognized until a
                      subpoena for the video was requested by law enforcement.
January 2009 Stipulation Paragraph 2: All necessary steps shall be taken to provide sufficient direct care staff
to implement the Consent Decree and adequately supervise youth, pursuant to Paragraph 48.

The requirement that 50 YSOs be hired each month was terminated by the Court on September 13, 2011
(Docket 991). No new YSOs were hired during the Fourth Quarter of 2019.

Compliance            Non-Compliance
Ratings
Description of     Monitoring of S.A. 48 January 2009 Stipulation Paragraph 2 occurs through review of the
Monitoring process monthly staffing report required by the January 2009 Stipulation Paragraph 5 provided
                                                                                        34 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 35 of 104




during this period   by the DCR Human Resources Development and Training Institute. The report indicated
of time              that no new officers were appointed during the quarter. Additional monitoring processes
                     that occurred during this quarter were analysis of facility populations, classification
                     levels, youth assigned to restrictive housing, minimum required staff youth ratios, and
                     agency and facility staff volume and assignments.
Findings and         Analysis of Sufficient Staffing: The closure of CD Humacao did not result in the transfer
Analysis             of staff to CDTS Ponce nor CDTS Villalba. The failure to transfer staff has resulted in
                     inability to consistently meet the minimum required staff youth ratio, nor to provide the
                     adequate supervision to keep youth safe in the least restrictive placement possible, nor
                     to relieve the disproportionate necessity on double shifting to provide the minimum
                     required staff youth ratio. The availability and manner that staff are deployed to facilities
                     and youth populations, based on housing module youth population volume or by need,
                     has not consistently met the requirements of this provision.

                     Fourth Quarter 2019 Contraband Report Review:

                     DCR submitted contraband workbooks for both active facilities for each month of the
                     fourth quarter of 2019. CDTS Ponce reported seven contraband events for the quarter.
                     CDTS Villalba reported ten contraband events for the quarter.
                     The fourth quarter contraband reports documented the following:




                     The contraband report did not document the volume of searches that were conducted at
                     each facility, the type of searches that resulted in the discovery of contraband, nor the
                     volume of searches that did not result in the discovery of contraband. The volume of
                     sharps, drugs and medications contraband that were discovered is concerning in light of
                     the history and volume of cutting events at DCR facilities.
                     Numerous OISC investigations have identified inconsistent search procedures.

                     OISC 19-067 Investigation: On November 13, 2019 at CDTS Ponce an incident occurred
                     where a youth required stitches after trying to place an object in his penis. Although the
                     OISC investigation found no negligence on the part of security or civilian personnel, they
                     made the following finding: “As you can see, there are only two records in module B-1,
                     which indicates that very few searches, which to not allow for detecting hazards or sharp
                     objects so that young people can cause significant damage.”

                     Although, the contraband reports only documented three contraband events reporting
                     drugs or pills, there has been digital record alerts about positive toxicology reports.
                     Unfortunately, positive toxicology results are not documented with completion of an
                     incident report. Consequently, the Monitor and Monitor Consultants attempt to identify
                     these events through review of digital record alerts.

                                                                                              35 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 36 of 104




           The fourth quarter digital record alerts document the following two events:

                  On 10/6/2019, six youth at CDTS Villalba tested positive for a highly regulated
                   narcotic drug buprenorphine.
                  On 11/14/19, two youth at CDTS Villalba tested positive for buprenorphine.
                  On 12/12/2019, two youth at CDTS Villalba tested positive for fentanyl.
                  On 12/20/2019, one youth at CDTS Villalba tested positive for fentanyl.

           Staff are challenged to conduct effective searches because of noted staffing deficiencies,
           facilities do not have operational metal detection equipment nor search hardware
           technology, nor comprehensive practices of strategically searching youth who are known
           threats to the safety of other youth or themselves.

           Staffing, Incident Events and Investigations:

           There were 147 staff youth ratio events during the fourth quarter that did not meet the
           minimum required staff youth ratio. In addition to these 147 staff youth ratio events,
           additional staff supervision events have occurred where staff were not actively engaged
           in effective behavior management, were unable to keep youth safe, or were violating
           DCR policy and procedure by abandoning their posts without authorized staff relief or
           replacement.

                1. Youth #5198: On November 6, 2019 at CDTS Villalba, youth #5198 was
                   assaulted and cut by two youth on Module A-1. There were ten youth assigned
                   to the module and two officers. At the time of the assault, one of the two
                   officers, was not on the module. The officer not on the module had been
                   directed by the supervisor to provide relief to other officers in other modules.
                      a. The staff youth ratio at the time of the assault cutting event was 1:10.
                      b. Both officers worked double shifts on November 6, 2019.

                2. Youth #3439: On November 29, 2019, at CDTS Villalba, youth #3439 was
                   assaulted and cut by two youth on Module C-1.
                      a. The November contraband report identifies that a sharp was recovered
                          from the each of the two youth who assaulted and cut youth #3439 by
                          officers. The contraband was recorded as evidence #0184573 and
                          #01845714.
                      b. The officer assigned to the module on the day and time of the assault
                          and cutting event, had worked a double shift on the prior day, November
                          28, 2019.

                3. Youth #4885: On December 4, 2019, at CDTS Villalba, youth #4885 was
                   assaulted and cut by four youth on Module C-2.
                      a. The December contraband report identifies that a sharp was recovered
                          from the ground floor bathroom of Module C-2. The contraband was
                          recorded as evidence #0184575.



                                                                                  36 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 37 of 104




                                 b. The officer assigned to the Module C-2 on the day and time of the
                                    assault and cutting event, was working a double shift on December 4,
                                    2019.

                          4. Youth #5328: On December 9, 2019, at CDTS Ponce, youth #5328 was assaulted
                             and cut by four youth on Module 3, Sumariados.
                               a. OISC Investigation 19-071 disclosed youth #5328 caused an open wound
                                   on his left forearm requiring 12 stitches.
                               b. Youth was in protective custody at the time of the self-cutting incident.
                               c. The officer assigned to provide protective custody supervision had two
                                   protective custody youth assigned to him and had double shifted that
                                   morning.
                               d. On the day of this event, December 9, 2019, 9 officers were required to
                                   double shift.

                     Officers properly rested, assigned, supervised and engaged in active behavior
                     management and awareness of behavioral indicators of potential disruptive behavior
                     increase the probability of staff being able to keep youth safe. The DCR youth population,
                     although smaller in volume, can certainly be characterized as a more sophisticated,
                     violent adolescent population. Effective youth supervision requires competent staffing,
                     predicated on a volume of staff that does not rely on 41% of shifts being covered by staff
                     doing double shifts. The serious nature of incident events, reported and unreported,
                     certainly indicates that the staffing issue within DCR has risen to a critical point that is
                     not compliant with the provisions of S.A. 48.

                     The aforementioned incident events and corresponding staffing deficiencies and
                     extraordinary reliance on double shifting, demonstrates DCR has provided an insufficient
                     number of staff to adequately supervise youth and assure youth safety. Staffing rosters
                     are inadequate to provide sufficient number of staff on all shifts without an increase in
                     assigned staff. Investigations and report analysis completed during the fourth quarter
                     indicate incidents occurring while required staff are off unit, working double shifts,
                     and/or not adequately providing supervision of youth. Facilities and security
                     management cannot adequately maintain their rosters when insufficient staff are
                     available to them, or they are forced to rely heavily on double shifting.

                     The Monitor and Monitor's Consultant believe that approaching quantitative compliance
                     with minimum staff youth ratios, in and of itself, is not sufficient to assure youth safety,
                     especially with reliance on extraordinary volume of double shifting.

                     There are not sufficient staff and resources to implement the requirements of the
                     provision. This Stipulation is found to be in non-compliance for the fourth quarter of
                     2019.

What is needed for   DCR should take immediate steps to reduce the staffing crisis by identifying the
full compliance?     strategies it will use to fill the staffing vacancies, including whether some officers

                                                                                               37 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 38 of 104




What steps are        previously at other DCR adult facilities or Central Office can be transferred to CDTS Ponce
required and/or       and CDTS Villalba, and well as the recruitment and training of new officers.
recommended?          At the time of the production of the fourth quarter report, DCR was not able to produce
                      a staff plan with timeframes.

                      For full compliance for this provision, DCR needs to consistently provide and assure the
                      availability of direct care staff, absent an extraordinary reliance on double shifting, to be
                      deployed to housing modules based on the minimum required staff youth ratio, as well
                      as the specific staff supervision needs of special populations, Transitional Measures,
                      Protective Custody and 1:1 staff youth supervision events to avoid restrictive housing
                      placement to assure youth safety.
Priority Next Steps   The Monitor’s Team is analyzing how to better assess characteristics of incident reports
                      to accurately assess the volume of events occurring impacting youth safety and adequate
                      staff supervision of youth.

                      A priority next step will be to assess DCR IT capacity to provide an electronic incident
                      report module within the electronic record keeping process. The incident report module
                      should not be mere replication of the hard copy incident report cover sheet, but a robust
                      reporting application that not only provides for documentation of incident events, but
                      supports incident event analysis for procedural compliance, development of targeted
                      training efforts, as well as incident event reduction strategies to assure youth safety. In
                      the interim, the Monitor's Consultant has received incident report cover sheets to assess
                      youth incident report characteristics, UEMNI referrals and OISC investigations.

                      Future contraband reports should document the volume of searches that were
                      conducted at each facility, the type of searches that resulted in the discovery of
                      contraband, and the volume of searches that did not result in the discovery of
                      contraband. Contraband events should be documented with incident reports. In incident
                      events in which contraband has been discovered a formal analysis of the contraband
                      source should be conducted and shared with officers.

                      The Monitor and Monitor's Consultant continue to await an executable staffing plan
                      from DCR that fills the staff vacancies DCR identified in the December 19, 2019, FOMB
                      presentation. DCR has not been able to obtain authorization for recruitment of a fifty
                      officer training academy, nor identified an executable plan for transfer of thirty-one
                      officers from other DCR adult programs.
Quality Assurance     The critical next steps for quality assurance measures is to develop consensus over
Measures              critical terms of this stipulation. Agreement on the importance of the accuracy and
                      reliability of data, consensus on definitional compliance of terminology, and
                      comprehensive reporting of events and incident event characteristics are essential for
                      effective quality assurance measures.
Sources of            Reports that were used for analysis of this compliance ratings were: the January 2009
Information upon      Stipulation Paragraph 5 report for October, November and December 2019; DCR

                                                                                               38 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 39 of 104




which Consultant        submitted contraband reports for October, November and December 2019; incident
report and              report cover sheets submitted for October, November and December 2019; UEMNI and
compliance is           OISC reports; observation and youth interviews from the December 10 and 11, 2019 site
based                   visits.


January 2009 Stipulation Paragraph 3: Defendants will include as direct care staff all social workers assigned
to its institutions, once such staff receive forty (40) hours of pre- service training, pursuant to Paragraph 49 of
the Consent Decree. The same shall also receive annual training as direct care staff, pursuant to Paragraph 50
of the Consent Decree.

Compliance              NA
Ratings

In approximately 2011, the Commonwealth decided not to employ the categorization of Social Workers as
direct care staff as allowed by this provision to enhance coverage. However, the provision remains as a future
option. Unless and until the Commonwealth determines that they want to apply this provision, the Monitor’s
Office will not Monitor the provision. The choice to not implement this provision is not non-compliance but has
been categorized as “NA” not applicable. The struck part of the provision references a provision that has been
terminated.

January 2009 Stipulation Paragraph 4: All persons hired to comply with Paragraph 48 shall be sufficiently
trained, pursuant to Paragraph 49 of the Consent Decree, before being deployed. Defendants shall deploy all
duly trained direct care staff, pursuant to Paragraph 49, to juvenile facilities in a timely manner.

The struck part of the provision references a provision that has been terminated.

Compliance         NA
Ratings

Monitoring         There were no new appointments to the agency during the fourth quarter reporting period,
process during     nor has there been any new appointments in the last several years.
this period of
                   Upon hiring of any new staff, DCR Policy Chapter 4.1 and 4.2 address the agency’s policy and
time
                   procedure for new employee pre-service training and annual training, as well as certification
                   prior to facility assignment. In light of the approved and implemented policies, but the
                   absence of any new hires during this quarter, this stipulation is found to be non-applicable
                   (NA) for assessment of compliance for this quarter.

January 2009 Stipulation Paragraph 5: On the fifth day of every thirty-day period commensurate with the
Order approving this Stipulation, Defendants shall submit a report to the Monitor and the United States
providing the following: a. the number of current direct care staff, by position classification, at each facility; b.
the number of qualified direct care staff hired during the previous period; c. the number of hired direct care
staff in the previous period who were hired and have received pre-service training, pursuant to Paragraph 49;


                                                                                                 39 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 40 of 104




and d. the juvenile facilities where the direct care staff who were hired in the previous quarter and have
received pre-service training, pursuant to Paragraph 49, have been deployed or assigned.

The struck part of the provision references a provision that has been terminated.

Compliance        Partial Compliance
Ratings

Description of    Monitoring of S.A. 48 January 2009 Stipulation Paragraph 5 occurs through review of the
Monitoring        monthly staffing report provided by the DCR Human Resources Development and Training
process           Institute.

Findings and      January 2009 Stipulation Paragraph 5:
Analysis
                  For the 2019 fourth quarter, January 2009 Stipulation Paragraph 5 is found to be in partial
                  compliance.

                  January 2009 Stipulation Paragraph 5: DCR provided at the October, November and
                  December staffing report required by the stipulation. On November 12, 2019, DCR provided
                  the October 2019 report. On December 16, 2019 DCR provided the November report. On
                  January 26, 2020, DCR provided the December report.

                  The stipulation language requires that the defendants shall submit a report by the fifth day
                  of the following month. As seen in the receipt dates of the fourth quarter reports, the
                  reports were not received by the fifth day of the month.

                  The Monitor’s Consultant has identified that the staffing documented in the report should
                  reflect the volume of staff identified in each facility master roster.

                  The table below summarizes the October, November and December 2019, January 2009
                  Stipulation Paragraph 5 reports:




                  Although the reported volume of staff would appear that DCR has the volume of staff to
                  meet the requirements of S.A. 48, a closer review illustrates that staff have not been
                  deployed in a manner to meet minimum required staff youth ratios, nor to effectively reduce
                  the disproportionate reliance on double shifting, nor adequate staffing to assure youth
                  safety. One hundred and twenty-three juvenile officers are deployed to other DCR facilities
                  or programs.




                                                                                             40 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 41 of 104




                  Although CD Humacao closed serving a youth population on January 15, 2019, as of
                  December 2019, there still remained 2 officers assigned, a reduction of 13 officers from
                  October 2019. During the fourth quarter, CDTS Ponce appear to have a net gain of 4 officers
                  and CDTS Villalba appear to have a net loss of 1 officer. Overall, DCR juvenile facilities had a
                  net loss of 10 officers, excluding those officers assigned to other Central Office and other
                  DCR adult facilities.

                  The reduction in officers in the fourth quarter continues to contribute to the extraordinary
                  volume of double shifting necessary to attempt to meet S. A. 48 staff youth ratio
                  requirements. Double shifting is not the solution to inadequate staffing number.

What is needed The Monitor's Consultant believes the following actions, metrics and data elements are
for full       necessary for DCR compliance with S.A. 48 January 2009 Stipulation Paragraph 5:
compliance?
                    Assessment of staffing requirements and deployment of officers to the two
                       operational facilities to meet the minimum required staff youth ratio without
                       unreasonable reliance on double shifting.
                    The capacity to provide adequate staffing to keep youth safe, in the least restrictive
                       placement possible, without dependence on restrictive housing;
                    For each month submit a January 2009 Stipulation Paragraph 5 staffing report to the
                       Monitor's Consultant on or about the fifth day of the month;
                    In the January 2009 Stipulation Paragraph 5 staffing report, the inactive (inactivos)
                       staff identified for each facility should be identified by personnel classification type;
                    The report should contain the number of qualified direct care staff hired during the
                       previous period (month);
                    Identify the juvenile facilities where the direct care staff who were hired in the
                       previous quarter have been deployed or assigned.


                                                                                               41 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 42 of 104




                       Provide the Monitor's Consultant with each facility’s electronic version of the
                        Master Rosters that is applicable to the monthly S.A. 48 January 2009 Stipulation
                        Paragraph 5 reports.
                            o The Monitor’s Consultant has not received electronic versions of the
                                facilities Master Rosters since July 10, 2019.
                       DCR needs to stipulate that the volume of staff documented in each facility’s Master
                        Roster corresponds with the data in the monthly S.A. 48 January 2009 Stipulation
                        Paragraph 5 reports.
Priority Next   DCR needs to provide this report on a consistent, timely basis. In order to assess the
Steps           accuracy and reliability of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                needs to provide to the Monitor's Consultant an electronic version of each facility’s
                corresponding forty-two day cycle Master Rosters for CDTS Ponce and CDTS Villalba.

                As the Monitor's Consultant has explained to the Operations Functional Team, the criteria to
                assess the accuracy of the S.A. 48 January 2009 Stipulation Paragraph 5 report would be that
                the monthly report documentation be the same volume of staff that is identified in each
                facility Master Roster.

                DCR is currently under an Order by this Court (Doc. 1436) entered on 12/19/19 to work on a
                plan to adequately protect the budget for this case, and designate funds to be used only for
                the present consent decree and not used for other purposes. As such, they must separate
                out staff who have been reassigned within DCR and do not serve any function within NIJ
                when preparing their Master Rosters.

Quality         Upon receipt of the monthly facility Master Roster, a comparative analysis occurs with the
Assurance       S.A. 48 January 2009 Stipulation Paragraph 5 report to assess the accuracy and reliability of
Measures        the report matching the data from the facility Master Rosters.

                Ultimately, the Monitor's Consultant expectation for an effective quality assurance measure
                is that upon production of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                stipulates that the numbers presented in the report correspond to the volume of staff and
                corresponding classifications for each facility Master Roster. If the cycle Master Report and
                the S.A. 48 January 2009 Stipulation Paragraph 5 report staff numbers do not match, an
                explanation as to why there is variance in the numbers should be provided.

                As of the production of the 2019 fourth quarter report, DCR has not stipulated that the
                volume of staff documented in each facility’s Master Roster corresponds with the data in
                the monthly S.A. 48 January 2009 Stipulation Paragraph 5 report.



PROTECTION FROM HARM – CLASSIFICATION (Bob Dugan)



                                                                                          42 | P a g e
         Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 43 of 104




S.A. 52: At both the detention phase and following commitment, Defendants shall establish objective methods to
ensure that juveniles are classified and placed in the least restrictive placement possible, consistent with public
safety. Defendants shall validate objective methods within one year of their initial use and once a year thereafter
and revise, if necessary, according to the findings of the validation process.

 Compliance       Partial-Compliance
   Ratings
Description of    The Monitor's Consultant conducted site visits on December 10, 2019 to CDTS Ponce and
Monitoring        December 11, 2019 to CDTS Villalba. Observation and documentation of housing module staff
process during    youth ratios is conducted on each visit as well as the levels of treatment of youth assigned to
this period of    housing modules.
time
                  During site visits facility youth population classification and housing assignments were
                  provided for both facilities. Throughout the quarter, and in the previous thirty quarters, DCR
                  has provided detention and committed classification documentation, with corresponding
                  youth facility assignments and assessed levels of treatment. DCR facility and housing
                  assignments have been found to consistently correspond to youth’s assessed levels of
                  classification and treatment.


Findings and      DCR has been engaged in an effort to meet the requirements of S. A. 52 since 2013. The
Analysis          following timeline illustrates various milestones of the agency’s classification efforts:

                               Quarters                                       Activity
                        Fourth Quarter 2013       Proposals for Classification validation study
                        Fourth Quarter 2014       Start of Classification validation study
                        First Quarter 2015        Classification validation study preliminary report
                        Second Quarter 2015       Classification Manual for training and implementation
                                                  DCR Administrative Order CDR -2016-10, for
                        Fourth Quarter 2016       implementation of DCR Classification processes
                        Third Quarter 2019        Court Filing by the Office of the Monitor requesting a
                                                  report within 60 days, detailing current concerns with
                                                  the classification system, analyzing existing data from
                                                  DEC from the prior 12 months, and making
                                                  recommendations for how to address current limitations
                                                  while ensuring that youth remain in the least restrictive
                                                  placements, consistent with public safety.
                        Fourth Quarter 2019       DCR provided annual validation study for FY 2018-2019.
                                                  DCR provided revised draft classification Policies 6.1 and
                                                  6.2.
                                                  DCR provides a draft report on the Classification
                                                  processes.




                                                                                                 43 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 44 of 104




      Since 2014, DCR has experienced a 60% reduction in the volume of facilities and a 73%
      reduction in youth population (FOMB Presentation, 12/19/2019, Slide 21).

      In October 2018, the Monitor’s Consultant was asked to provide his professional opinion
      relative to the potential closure of CD Humacao. At that time, the Monitor’s Consultant
      addressed his concerns about the impact that the closure of CD Humacao would have on the
      classification, staffing and youth safety. These issues were further documented in the
      Monitor’s 2018 Fourth Quarter Report:

              Needless to say, the proposed classification distribution leaves DCR with no capacity to
              manage facility maintenance without further population and classification
              consolidation. Although there is recognition of the DCR population reduction, the
              logistics to maintaining the integrity of the existing classification practices will be very
              challenging.

              The present DCR Classification practice was implemented in the Spring of 2015 with an
              Administrative Order. Staff were trained in April of 2015, at which time the agency
              operated five facilities and an agency youth population of 267. With the reduction in
              facilities, over a 50% reduction in youth population, and the absence of classification
              validation studies, the Monitor's Consultant has significant concerns about whether
              the DCR classification practices are effective in meeting the safety and treatment
              needs to youth, especially in light of facility closure and consolidation of youth
              populations.

      Throughout the DCR Classification development process the Monitor’s Consultant has
      continually requested that the agency provide the following core elements to assure policy
      and procedural compliance with the S.A. 52:

             An approved, agency Secretary signed policy and procedure with implementation
              predicated upon a training curriculum and training schedule, that addresses the
              requirements of S. A. 52.
             The policy needs to specifically require an annual validation that assesses the
              objective methods and efficacy of the classification processes. Revisions to the
              classification processes should be made based on the findings of the annual
              validation.
             The policy needs to provide an administratively approved override process for both
              the detention and committed classification processes.

      Classification Policies:

      As of close of the fourth quarter 2019, the agency has produced the following revised draft
      classification policies:

             Policy 6.1: This revised draft policy establishes the procedures for classification to
              levels of treatment of youth who are committed to NIJ-DCR.



                                                                                       44 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 45 of 104




                  o     The revised draft policy addresses that the committed classification
                        instrument (I.C.C.) is administered by personnel trained by the DCR Institute
                        of Development and Training of Human Resources (IDECARH).
                   o The revised draft policy provides for a process of overriding the I.C.C. based
                        on specific criteria.
                   o The revised draft policy includes processes to identify a “negative leader” and
                        assessing an additional point in the ICD scoring process.
                   o The revised draft policy stipulates that the classification instruments are
                        validated within one year and then annually, with revisions to the
                        classification process in accordance with the validation findings.
             Policy 6.2: This revised draft policy establishes procedures for a comprehensive
              multidisciplinary assessment, that in conjunction with the custody classification tool,
              (I.C.C.) allows for development the youths Individualized Family Service Plan (P.I.S.).
              The P. I. S. provides the structure for treatment services to be provided at the
              institutional level, that are designed to achieve changes in committed youth allowing
              for positive reintegration into the community.

      On 12/21/2019, the Monitor’s Consultant reviewed and commented on the draft Policies 6.1
      and 6.2 drafts and asked for revised policies based on his review. Upon final draft policy
      reviews, the polices require a Secretary’s authorization signature, an implementation date,
      and a training curriculum and training schedule to coincide with the implementation date in a
      manner that assures staff are trained prior to policy and procedure implementation.

      DCR has additional draft classification policies that are being revised based on the Monitor’s
      Consultant prior reviews and comments. It is hoped that DCR will provide additional revised
      classification polices for review in the first quarter of 2020.

      Annual Classification Validation Reports:

      DCR has produced draft annual classification reviews for 2016-2017 and 2017-2018. The
      Monitor’s Consultant had reviewed and made recommendations on both of the draft annual
      classification reviews. The Monitor’s Consultant indicated that the draft annual reviews did
      not meet his expectation of what the provision requires, since the reviews were little more
      than a statistical representation of annual classification administration. The annual reports did
      not stipulate as to whether the annual reviews validated the custody and detention
      classification instruments, and if there were any findings that required necessary revisions to
      classification policies and procedures. Additionally, the Monitor’s Consultant recommended
      that annual classification validation consist of an assessment of procedural compliance to
      applicable policies, identify training provided, annual youth classification population profiles,
      specific validation findings and statement relative to any necessary revisions.

      On December 19, 2019 DCR provided the Monitor’s Consultant with a 2018-2019 Annual
      Classification Review. The content of the 2018-2019 Annual Classification Review was a
      significant improvement from the prior annual reviews. The 2018-2019 Annual Classification
      Review identified the following major issues:

                                                                                     45 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 46 of 104




                  o   The I.C.C. was administered to 48 youth. Although no youth were assessed in
                      the evaluation module as qualifying for PUERTAS placement, eleven youth
                      were placed in PUERTAS during the reporting period from the committed
                      youth population.
                  o Youth were placed consistent with agency policy.
                  o The Division of Evaluation and Classification (DEC) had a reduction in
                      workforce from 7 to 5, but were able to meet workload requirements.
                  o Provided comments on the closure of CD Humacao and the corresponding
                      relocation of the evaluation module (ME) to CDTS Villalba.
                  o Discussed the introduction of video conferencing between DEC and CDTS
                      Villalba for classification work of youth in the evaluation module.
                  o Provided a youth population profile for 2018-2019.
                  o Provided an analysis of the reduction in the population of committed youth.
                  o There were no override cases during the reporting period.
             The I.C.D. (detention classification instrument) was administered to 251 youth, with 4
              override cases.
                  o Identification of the reduction of detention beds.
                  o Identified the absence of a designated housing module for detention youth
                      assessed as “intensive”.
                            Two youth were classified as intensive in 2018-2019.
                  o Identified the loss of trained CD Humacao staff who had administered the
                      I.C.D.
                  o The 2018-2019 Annual Classification Review provided the following translated
                      statement in regard to the findings:
                           The classification tool in Custody (ICC), after its third consecutive year of
                           implementation maintains that it is a functional and viable instrument to
                           measure what it intends to, objective, consistent and reliable. On the basis
                           of what is presented in this report concludes that the classification tool in
                           custody used by the Department of Correction and Rehabilitation
                           (DCR) meets the criteria for the requirement of the federal # 52 stipulation
                           and does not require a new validation to the present.
                            Consequently, no revisions were made to I.C.D. or the I.C.C. as a result
                               of the 2018-2019 Annual Classification Review.


      DCR Classification Report:

      On August 26, 2019, the Parties reached an agreement to address critical classification issues,
      in light of the limited facility housing options, volume of youth that had been in restrictive
      housing status of protective custody and transitional measures, as well as facility violence.
      The specific language of the filing stated:
                Pursuant to Paragraph XVII (j), the Office of the Monitor requested a report within 60
                days, with assistance from Bob Dugan, detailing current concerns with the
                classification system, analyzing existing data from DEC from the prior 12 months, and

                                                                                     46 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 47 of 104




              making recommendations for how to address current limitations while ensuring that
              youth remain in the least restrictive placements, consistent with public safety. It is
              strongly recommended that the process include the input of the facility directors,
              facility compliance officers, social work supervisors and others with direct working
              knowledge of the classification system. Recommendations which can bring paragraph
              52 into compliance, both in policy and practice, should be concrete, with specific time
              frames, and address underlying problems occurring with current space limitations.
              Please identify who will be responsible to prepare such report, who will be involved in
              the process, and who will be responsible for its submission.

      On August 15, 2019, the Monitor’s Consultant provided a classification issues outline for DCR
      staff to assist with the task of generating a classification report. On August 16, 2019, the
      Monitor’s Consultant had a conference call to review the submitted classification outline with
      Kelvin Merced, from the DCR Office of Federal Stipulations, who was designated as the lead
      staff member for the Classification Report. During site visits on September 17 and 18, the
      Monitor’s Consultant met with DCR facility and Central Office staff to discuss issues that
      needed to be addressed in the classification report. Addressed during these meetings was the
      shortcomings in the classification process to allow for the instrument to effectively address
      the issue of “negative leaders” and those youth who threaten the safety of other youth and
      staff. This situation has obviously been compounded by staff shortages and the disturbingly
      high volume of double shifting. The Monitor’s Consultant recommended to DCR staff that
      consideration should be given to blending specific levels of treatment housing module
      assignments to allow for more flexibility in creating safe, homogenous milieus that can
      cohabitate and still meet treatment goals.

      On October 30, 2019, DCR provided the Office of the Monitor with the draft DCR Classification
      Process Review. On December 10, 2019, the Monitor’s Consultant met with the DCR team
      that was responsible for the development of the draft Classification Process Review report.

      Results of Classification Study Draft: The following summary is a review of the draft
      Classification Process Review report:

                             The DCR team thought the exercise was worthwhile.
                             The main issue is the absence of space.
                             The volume of detention admissions and length of stay is limiting
                              options to maneuver populations.
                             There was a recognized delay in the administration of the detention
                              classification instrument (ICD) to new detention intakes. This issue
                              will be addressed by training more social work staff on how to
                              administer the ICD.
                             The committed classification instrument is doing what it is supposed
                              to do and as described in the 2018-2019 annual validation report, no
                              changes are necessary.

                                                                                    47 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 48 of 104




                             Management of negative leaders is an institutional issue, a function of
                              the two facilities and is not an issue to be addressed through the
                              classification instruments.
                             In speaking with the CDTS Villalba facility director on September 18,
                              2019, he indicated there were no problems with the classification
                              instruments, but rather the facility issues that they were experiencing
                              were a result of not having enough staff.

      Fourth Quarter Classification Profiles:

      As of December 31, 2019, the DCR committed classification housing assignments are
      illustrated below:




      As of December 31, 2019, the DCR detention classification housing assignments are illustrated
      below:




                                                                                   48 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 49 of 104




      Fourth Quarter Maximazations, Fleximazations and Overrides:

      Maximazations, Fleximazations and Overrides are the terms used to describe the processes
      for a facility to request that a youth’s level of treatment be raised, a Maximazation, or
      lowered, a Fleximazation. The facility is required to formally request to the Division of
      Evaluation and Classification (DEC) for review, approval or denial of the change in level of
      treatment.

      For the fourth quarter of 2019, there were three requests for Fleximazations, which were
      approved and one request for a Maximazation, which was approved.

      During meetings on December 10, 2019, the Monitor’s Consultant recommended that the
      processes for petitioning for a Maximazations and Fleximazations be reviewed with facility
      treatment teams to promote the Fleximazations as a motivational opportunity for youth
      treatment progress.

      Fourth Quarter Overrides:

      For the fourth quarter of 2019, there appeared to be no overrides to detention nor
      committed classifications.

      At this time youth who are being held as federal holds have been classified as moderate by
      the detention classification instrument. The Monitor’s Consultant has identified this
      population to DCR as a group that would appear to be candidates for automatic consideration
      of an override, in light of the sophisticated behavioral youth profile, the seriousness of alleged
      offenses and possible sentencing sanctions being faced.

      The following table identifies the diverse classification populations within CDTS Ponce and
      CDTS Villalba.


                                                                                      49 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 50 of 104




                                                 Committed
              Detention Classification          Classification          Special Populations
                                                                               Puertas
                  Detention Intake               Evaluation            (mental health youth)
                                                                         Mental Health 1:1
                  Detention: Low                   Level 2               Supervision Events
                Detention: Moderate                Level 3              Protective Custody
                 Detention: Severe                 Level 4             Transitional Measures
                    Sumariados                     Level 5                  Sumariados
                  Girls Detention
                    Population                Girls Committed              Federal Holds


      Youth in Special Population categories, although not managed as such specifically by DCR, are
      youth populations that require specialized services, programming and staff supervision, to
      assure youth are placed in the least restrictive placement possible.

      The table below displays the CDTS Ponce and CDTS Villalba bed capacity and youth
      populations as documented in each facility’s December 2019 Levels of Treatment document.




      DCR does not have the housing module capacity to place all of the detention classification
      levels in separate housing modules, upon a youth be classified as severe. The diverse
      categories and classification status of youth allows for no specific housing for severe status

                                                                                     50 | P a g e
        Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 51 of 104




                 detention youth nor any capacity to evacuate a module for emergency, nor normal physical
                 plant maintenance.

                 Throughout the third and fourth quarter, DCR indicated the housing module limitations would
                 be resolved with the transfer of the girl’s detention and committed populations to a private
                 facility. Various dates were presented for the transfers to occur. At this time, there is no
                 finalized contract or specific date which has been identified for the movement of girls or other
                 special populations. At this time there appears to be no relief nor strategies offered by DCR to
                 resolve the limited housing module options.

                 In light of submittal of the content of the 2018-2019 Annual Classification Review, the status
                 of the fourth quarter classification draft policies, and the Classification Study Draft, for the
                 fourth quarter of 2019, the Monitor's Consultant has determined that DCR is in partial
                 compliance with S.A. 52.

What is needed   The dynamic changes caused by the reduction of youth populations and DCR facilities,
for full         ongoing shortages of staff resulting in extraordinary double shifts, accompanied by the
compliance?      absence of comprehensive planning, has jeopardized the agency’s capacity to provide for the
What steps are   safety and treatment needs of the youth in their care in the least restrictive placements
required         possible.
and/or
recommended?     Although DCR has provided a draft of the Classification Process Review, it is the opinion of the
                 Monitor’s Consultant that the agency has not seized the opportunity to adjust classification
                 requirements and practices in response to the present physical plant housing limitations. It
                 was the hope of the Monitor and Monitor’s Consultant that the 2019 Classification Process
                 Review would provide a process to address needed revisions to classification policy and
                 procedures to reflect the reality of the diverse youth population categories, youth who are at
                 risk and existing housing limitations.

                 In 2020, DCR needs to address the reality of the limited space, the staffing crisis and limited
                 housing options. Relief to limited housing options by private placement of the female
                 population has not materialized.

                 A legitimate dialogue addressing classification, risk assessment issues and facility space
                 limitations has been negated by DCR contention that issues of youth safety is only a result of
                 the staffing crisis and has no correlation to the classification processes. The classification
                 instruments must not be exclusive to treatment levels, but also provide for a balanced risk
                 assessment and be responsive to the reality of limited housing modules. DCR representatives
                 contend that this is not a classification issue to be addressed by DEC, but an institutional
                 behavior management issue. The Monitor’s Consultant believes that DCR needs to undertake
                 a holistic review of classification policies in conjunction with behavior management,
                 programming and housing limitations. This effort should address whether classification level
                 housing segregation may be modified and yet maintain the integrity of the treatment
                 processes. In the absence of safety, treatment cannot occur.


                                                                                                 51 | P a g e
         Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 52 of 104




                Problem solving dialogue should addresses creating youth milieus predicated on risk
                assessment for safety, as well as treatment needs. The volume of assault cutting events
                during the third and fourth quarter, creates a culture of revenge and fear that jeopardizes the
                safety of all youth and staff.

                Additionally, classification process should be considered for determination of the possibility of
                alternate programming placements, especially in light of ongoing youth population
                reductions.

                The metrics established for compliance of this provision are the following:
                     Final agency approved classification policies and procedures, implementation dates
                       predicated upon training curriculums and training schedules are necessary for full
                       compliance.
                     Classification policies need to be inclusive of a process requirement for annual
                       classification methodology validation, findings, and revisions that are necessary.
                     Production of the 2019-2020 annual classification validation review of objective
                       methods, findings and revisions as required, predicated on a dynamic assessment of
                       the existing and forecasted youth population, as well as the limitations of two or less
                       facilities, and alternate placement options.
                     Continued production of monthly detention and committed classification data.
                     100% of detention youth are classified and assigned to appropriate housing modules,
                       unless prior release by the Court.
                     100% of committed youth are classified and assigned to appropriate facilities and
                       housing modules, consistent with their assigned classification treatment levels and
                       safety requirements.
                     Youth are placed in the least restrictive placement possible with staff assigned to
                       assure their safety and protection from harm, in the least restrictive placement
                       possible.


Priority Next   Current policies require that DCR “validate objective methods within one year of their initial
Steps           use and once a year thereafter and revise, if necessary, according to the findings of the
                validation process.” The purpose of the classification system, as indicated in Paragraph 52, is
                to “ensure that juveniles are classified and placed in the least restrictive placement possible,
                consistent with public safety.”

                It is critical to continue a review of the classification system given the reality of housing youth
                in only two facilities. This is particularly true with a decreasing youth population resulting in a
                higher concentration of youth with a history of violence and/or mental health concerns. The
                volume and diversity of classification along with special populations calls for an agency wide
                interdisciplinary review of classification level of treatment segregated housing practices. This
                effort should provide the opportunity to consider processes for facility management to have
                the capacity to create homogenous youth housing module milieus, not limited to assigned
                levels of treatment, but balanced with youth safety and managing “negative leaders”. The


                                                                                                 52 | P a g e
        Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 53 of 104




              sophisticated youth who is a negative leader, rarely is the youth directly involved with acts of
              violence and threatening behavior.

              DCR has a history of blending youth with various levels of treatment that appears not to have
              jeopardized the integrity of treatment goals. DCR needs to continue to review and revise
              classification levels of treatment housing practices to assure compliance with all of the
              components of S. A. 52, as well as addressing the risk and treatment needs, and housing
              module limitations. Successfully managing the youth leader culture within each housing
              module and each facility is a priority to provide youth protection from harm and assure that
              youth are placed in the least restrictive placement possible.

Quality       DCR effectively documents the results of both detention and committed classification
Assurance     processes and youth classification, levels of treatment and corresponding housing module
Measures      assignments. Additionally, for the fourth quarter, DCR has produced documentation in regard
              to overrides, Maximazations and Fleximazations. Monthly documentation of detention and
              committed classification is consistently provided to the Monitor’s Consultant.

              DCR must continue incorporate annual reviews of the validation of the objective methods of
              the classification instruments, processes and findings, facilitating the opportunity to
              systematize quality assurance into the classification processes.

              The 2019-2020 Annual Classification Validation Report needs to address the effectiveness of
              existing classification practices in light of a reduction in housing modules and how these issues
              impact youth treatment and protection from harm requirements in the least restrictive
              placement possible. The classification levels of treatment assessment and requirements must
              be dynamic and responsive to effective institutional placement and treatment.

Sources of    Monthly classification documentation for youth who have been classified for detention and
Information   committed youth is provided to the Monitor’s Consultant. Monthly, DCR provides the
upon which    Monitor’s Consultant facility youth population and classification reports. During site visits, the
Consultant    Monitor’s Consultant obtains facility youth population documentation that identifies youth
report and    housing module populations and classification levels of treatment.
compliance
ratings are   Detention classification documentation provided to the Monitor’s Consultant monthly,
based         indicates youth have been consistently classified and assigned to a housing module that
              corresponds to detention classification level.

              For the fourth quarter of 2019, all the reviewed committed institutional assignments are
              consistent with the level of treatment scores and level assignments as reported in the
              monthly committed classification reports. Youth committed classification levels and
              institutional housing assignments are reviewed for procedural accuracy during site visits.




                                                                                              53 | P a g e
        Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 54 of 104




PROTECTION FROM HARM – USE OF FORCE (David Bogard)

S.A. 77. In no event is physical force justifiable as punishment on any juvenile. The use of physical force by staff,
including the use of restraints, shall be limited to instances of justifiable self-defense, protection of self and
others, to maintain or regain control of an area of the facility, including the justifiable protection of significant
property from damage; and prevention of escapes; and then only when other less severe alternatives are
insufficient. A written report is prepared following all uses of force and is submitted to administrative staff for
review. When force, including restraint, is used to protect a youth from self, this must be immediately referred
to the medical area for medical and mental health evaluation and any necessary treatment.

Compliance Rating       Partial Compliance

Description of          Monitor’s Use of Force Consultant and staff visited the two facilities on December 10-11,
Monitoring process      2019 to review quarter to date use of force incidents and discuss same with institutional
during this period of   management and compliance staff. At Ponce, incident reports and videos were reviewed
time                    for four use of force incidents that had transpired by that point in the quarter1 (a fifth
                        occurred and was reported the day following our site visit)2. There were no reported uses
                        of force at Villalba in the quarter. Each of the Ponce incidents were screened via
                        Cernimiento and by Compliance staff using the new Use of Force Checklist form and none
                        were referred via 284 and investigated by OISC.
                        The site visit at Villalba also included an extensive discussion and review of the status of
                        implementing a new CCTV (video) system at that facility. (See discussion of ¶ 78 for more
                        details). As has been the case for some time at Ponce, the addition of CCTV coverage at
                        Villalba will prove to be a significant asset relative to reviewing use of force and other
                        incidents.
                        The Monitor’s Consultant also reviewed DCR’s weekly spreadsheet reports of use of force
                        incidents and multiple descriptive data elements for same including names of youth
                        involved, locations, types of force employed, injuries sustained by youth, medical services
                        provided, chemical agents use and documentation of amounts, etc.

Findings and Analysis   The five reported use of force incidents this quarter were equal to the average for the
                        previous three quarters (mean=5.3). This quarter’s incidents reflected an increase in the
                        number of incidents but a significant reduction in the number of youth involved or subject
                        to force as compared to the previous quarter.
                                                    Q4-19          Q3-19
                                                 Events: Use      Events:      Q4-19
                                                   of Force       Use of       Youth           Q3-19 Youth
                                  Facility                         Force       Involved         Involved

1
    See P-19-10-515; P-19-10-524; P-19-10-525; P-19-10-553
2
    See P-19-11-553 on 11/24/19

                                                                                                54 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 55 of 104




                               CTS Ponce            5               2             6               13
                              CTS Villalba          0               1             0               1


                      For the first time in 2019, chemical agents were not used in any incidents this quarter.
                      This fact is in contrast to the concerns repeatedly raised in previous quarters that OC was
                      not being used only “ in extreme situations and as a last resort where an imminent and
                      significant threat is posed to staff or other youth by the subject, as required by DCR policy
                      9.18. “ 3
                      Of the five use of force incidents, four occurred in or adjacent to Module 8 (Ponce
                      Puertas). Evaluation of the appropriateness of the force employed was hampered by the
                      fact that there was no video coverage for two incidents and the force occurred in a blind
                      spot within a module dayroom in a third incident. Without the availability of video for
                      these three incidents, assessments needed to be made based on my review of incident
                      reports and supplemental documentation such as nursing notes, Cernimiento forms, and
                      Use of Force Checklists completed by compliance officers at the facility.
                      Staff who used force themselves, or were witnesses, prepared reports using the check
                      boxes and narrative components of the Incident Report form, with reviews by supervisors
                      as required and Cernimiento reviews by directors, UEMNI liaisons, and compliance staff
                      to determine whether 284 referrals would be made.
                      As of this quarter, compliance and UEMNI Liaison/Compliance staff began using a QA
                      Use of Force Checklist to review use of force incidents and OISC staff committed to
                      integrating the elements of the tool in their investigations, although there were no use
                      of force investigations for events this quarter. This tool reflects the requirements of
                      ¶77 as clarified by policy 9.18. While OISC has protocols that determine what steps its
                      investigators will take in reviewing an incident, those measures are not directed
                      specifically at assessing compliance with ¶77 and Policy 9.18 and use of force training;
                      OISC investigations should comment on whether there were any violations of these
                      policies, others, or training.
                      While the Use of Force Checklist is a helpful tool to guide the review of incidents by
                      compliance staff, review of the completed forms that correspond to each of the reported
                      incidents reveals that some adjustments are required to enhance their utility.
                      Although not pursuant to a policy or formal process, the Monitor’s Consultant was
                      pleased to see that Ponce management and compliance staff have initiated a practice of
                      meeting as a group to review each use of force incident to determine whether follow-up



3
  There was one use of chemical agents by UOE at Ponce on September 9, in Q3. That incident was
investigated by OISC in #19-056 and the investigation was completed in Q4. No finding was made
relative to the appropriateness of OC, although it appeared to have been necessary and appropriate give
the fact that three youth were attacking a fourth with sharp objects. See also, Incident P19-09.

                                                                                              55 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 56 of 104




                      is necessary, whether the force was used properly as per training and policy, and to review
                      incident reports. 4
                      As of December 2018, IDECARH issued revised training materials to reflect the August
                      2018 revised version of policies 9.18 (use of force) and 9.10 (reporting). As stated in the
                      previous QRs, a review of the revised training materials by the Monitor’s use of Force
                      Consultant determined them to properly track the new policy and appropriately convey
                      to staff the expectations for use of force as required by ¶77 and the associated policies.

What is needed for     In order for the Monitor’s Consultant to find substantial compliance with ¶77, DCR must
full compliance?       be able to provide evidence in incident reports, videos and OISC investigations of OC
                       routinely being used according to the procedures set forth in Policy 9.18. The absence of
                       OC usage in the five uses of force this quarter is a positive step in that direction.
                       Over the past couple of years we have observed staff routinely exhibiting much patience
                       and use of alternatives to force before resorting to physical restraints or chemical
                       agents, but DCR must provide additional evidence to the Monitor and reinforce to staff
                       that, where feasible and safe, alternatives to force and de-escalation must be used
                       before staff resort to physical, mechanical and chemical restraints.

What steps are            1. Implement the video camera system at Villalba and insure that blind spots are
recommended?                 minimized
                          2. Enhance the Ponce CCTV system to provide coverage of dayroom walls, the
                             sallyports outside the dayrooms, and the mini-exercise yards.
                          3. OISC should more directly include in investigations assessments of compliance
                             with ¶77 and Policies 9.10, 9.18 and use of force training.
                          4. Both facilities should routinely conduct after-incident case reviews to evaluate
                             use of force incidents.
                          5. Continue efforts and associated documentation to de-escalate potential
                             confrontations and use of force, including limited use of OC as per policy 9.18
                          6. DCR IDECARH needs to provide updated evidence to the Monitor’s Office that all
                             staff have received the required training in the revised Use of Force Policy 9.18
                             and reporting requirements included in 9.10. Also, IDECARH needs to provide
                             the Monitor with any updates to the use of force training since 2018.
                          7.   Provide the Monitor with any Policies 9.10, 9.18 that have been promulgated since 2018
                               for review and approval.




4
 In the case of one incident P-19-12-571, the weekly reporting to the Monitor incorrectly noted that the
two youth who were combatants in Puertas were injured due to the staff’s physical restraints. The staff
merely held the youth to separate them and the injuries were caused by the underlying confrontation
by the two youth. This seemed to be confirmed by our review of medical notes. No video was available,
which made this review that much more critical.

                                                                                                56 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 57 of 104




Sources relied upon       DCR’s weekly spreadsheet reports of use of force incident
by Consultant for         Incident videos available at Ponce
report and                IDECARH revised training materials reflecting the August 2018 revised policies 9.18 (use
Compliance Ratings        of force) and 9.10 (reporting).
                          DCR incident reports
                          OISC investigation report # 19-056 for a Q 3-19 use of force
                          January 20, 2020 DCR UEMNI statistical report


Protection from Harm: Investigations of Abuse and Institutional Neglect
– Kim Tandy, Javier Burgos and David Bogard
S.A. 78. Defendants shall take prompt administrative action in response to allegations of abuse and
mistreatment. An incident report shall be prepared for each allegation of physical or mental abuse, including
juvenile on juvenile assaults, staff on juvenile abuse, and excessive use of force by staff, within 24 hours of the
incident. A copy of each incident report together with the preliminary investigation prepared by the Police
Department and/or AIJ shall be forwarded to Defendant Department of Justice, where the allegations shall be
investigated and a final report shall be made in 30 days. In addition, a copy of each incident report alleging
physical or mental abuse by staff or excessive use of force by staff together with the preliminary investigation
prepared by the Police Department and/or the AIJ, shall be forwarded to the Defendant Department of Social
Services.

Compliance            Partial Compliance
Rating

Description of        The Monitor met with the Functional Team regarding Paragraph 78 on December 6, 2019. It
Monitoring            included members of OISC, UEMNI, Puerto Rico DOJ and police.
process during
                      The Monitor also reviewed the table developed by UEMNI listing all OISC and UEMNI
this period of
                      investigations of alleged abuse and/or institutional neglect for the Fourth Quarter of 2019,
time
                      and any corrective or disciplinary actions taken against staff for confirmed mistreatment.

                      A total of fifteen (15) OISC investigations were received, reviewed and analyzed during the
                      Fourth Quarter occurring between August 14, 2019 and November 13, 2019.

                      The Office of the Monitor is working with DCR to ensure that all incident reports are received
                      weekly, or in many cases, within a 24 hour or 48 hour period per the agreement reached on
                      August 26, 2019. This is necessary to ensure there is backup documentation to the raw data
                      which has previously been reported by DCR relative to paragraph 78 reporting.

                      The Office of the Monitor is also tracking alerts and other information on the online system to
                      ensure that incidents are properly reported according to policy, and that these alerts are
                      appropriately documented as incidents, and ultimately 284 referrals where appropriate. A
                      spreadsheet has been created by Bob Dugan to track this information and compare it as
                      backup documentation for quarterly statistical reports.

                                                                                                 57 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 58 of 104




Findings and   The approved policies are divided in three sections, and include the analysis of referrals of
Analysis       abuse and/or institutional neglect by UEMNI (Policy No 13.2.1); immediate prevention actions
               regarding serious allegations (Policy No. 13.2.2); and final determinations on referrals of
               abuse and/or institutional neglect (Policy 13.2.3). Investigations under this provision are
               reviewed against these policies as well as others based upon the implication of staff actions
               taken.

               NIJ routinely provides training to staff on Management of Investigations Regarding Abuse and
               Institutional Neglect. The Annual Training Report for the period of January 2018 through
               June of 2019 verifies that 95% of staff in both facilities received this required training during
               that period. Data for the last six months of 2019 will not be received until the next six month
               report, due in

               The following tables summarize statistics about case management for the past four quarters.
               The primary source of the information is the case tracking records maintained by NIJ along
               with other records such as the underlying individual case reports and records reviewed by
               members of the Monitoring team. The Monitor cannot confirm the total number of incidents
               because her office currently does not receive all incident reports, and in some cases,
               incidents are not reported as such. For example:

                      On 10/6/19, 6 youth at Villalba tested positive for a highly regulated narcotic drug
                       buprenorphine. There is no incident report which has been provided, and no 284
                       report received.
                      11/26/29 - Youth taken to hospital for suspected razors hidden internally. No
                       incident report provided.
                      On 12/12/19, two youth tested positive for Fentanyl and one for Cannabis, but no
                       incident report was provided. UEMNI did file a 284 report.

               The incident report cover sheet contains a comprehensive list of items which should be
               documented and reported. It appears this is not being done consistently, particularly with
               youth cutting events and positive drug testing.

               The first table summarizes general information about incidents events which have been
               reported by NIJ for the quarter. An incident event may generate many incident reports, but
               this table counts a multiple-report incident as a single event. Efforts this quarter due to the
               Agreement of August 26th by the parties has improved the process by providing hard copies
               of Incident Report Cover sheets to the Office of the Monitor. This process is still being
               refined, and is intended to be digitalized in 2020.

               Incident Tracking by Quarter involving Harm to Youth

                                                                           1st    2nd     3rd     4th

                 A. General Measures by quarter                          2019 2019 2019 2019

                 A.1 Average Monday 1st Shift count of youth               123    119     114     109


                                                                                           58 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 59 of 104




          A.2 Number of incident events                                 33           53        34       26

          A.3 Number of youth-to-youth incident events                      6        10        12        8

          A.4 Incident events involving use of force by staff               3         9         3        5

          A.5 Incident events with suicide act, ideation, or
          gesture                                                 5             5             14        11

          A.6 Incident events w/ self-mutilation act, ideation,
          or gesture                                              15            18             8         5



        A total of eleven (11) Level II 284 referrals were made this quarter.

        Mental Health Incidents – Including 284 Reports

        The subset of incidents involving suicidal acts, ideation, or gestures, or self-mutilation acts,
        ideation or gestures is found in Table B. Most of these do not warrant abuse allegations. If a
        284 report is filed, implicating possible abuse by a staff member or other, the case also moves
        through the investigative stage.

                                                                      1st       2nd       3rd        4th

          B. Mental Health Record Information                     2019          2019      2019      2019



          B.1 Suicidal incidents, ideation or gestures            5             5         14        11

          B.2 Number of individual youth referenced               5             4         14        11



          B.3 Cases involving ideation only                       3             3         9         3

          B.4 Cases involving suicide gesture                     2             0         1         5

          B.5 Cases involving suicide intention                   0             2         4         3

          B.6 Cases w/ ambulatory treatment                       4             3         5         7

          B.7 Cases with hospitalization                          1             2         9         4

          B.8 Cases leading to death                              0             0         0         0

          B.9 Suicide Cases with 284 report filed                 0             0         0         4

          B.10 Self-mutilations incidents, ideation or            15            18        8         5
          gestures

                                                                                               59 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 60 of 104




          B.11 Number of individual youth referenced              10        15       8         5

          B.12 Cases requiring sutures                            0         4        3         2

          B.13 Cases requiring hospitalization                    0         0        0         3

          B.14 Cases leading to death                             0         0        0         0

          B. 16 Self-Mutilation Reports with 284 Referrals        5         2        3         1



        The above cases come from mental health records. NIJ has implemented a screening
        procedure and instrument that diverts the investigation of some incidents from the
        Paragraph 78 process to a mental health process. Of the 26 (A.2) incident events reported by
        NIJ in fourth quarter, sixteen (16) (B.1 plus B.10) involved suicide and self-mutilation
        incidents.

        During the fourth quarter, only one of the five (5) incidents involving self-mutilation resulted
        in a 284 report being filed. Four (4) of the eleven (11) cases involving suicidal gestures or
        ideation resulted in a 284 case being filed. For a discussion of these incidents and how they
        were handled, see Dr. Martinez’s analysis for Paragraph 63 in the Mental Health section.
        Responses to Abuse Referrals

        The next table summarizes abuse referrals and the initial responses to such referrals.

          C. 284 Incidents by quarter (2019)                     1st       2nd       3rd      4th



          C.1 284 Incident Events                              19          24        20       11

          C.2 Level One Incident Events                                5         4        1         1

          C.3 Level Two Incident Events                               14        20       19        10

          C.4 Referrals to OISC                                       14        20       19        10

          C.5 Youth to Youth incidents                                 6        10       12         8

          C.6 Youth to Youth Injuries                                  3         6        6         2

          C.7 Youth to Youth with External Care                        3         3        5         4

          C.8 Youth to Youth Sexual                                    0         0   0**            0

          C.9 Youth to Youth Sexual w/injury                           0         0        0         0

          C.10 Staff to Youth Incidents                               13        14        8         3

                                                                                          60 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 61 of 104




          C.11 Staff to Youth Injuries                              6        6      1       0

          C.12 Staff to Youth External Care                         1        2      3       0

          C.13 Staff to Youth Sexual                                1        1      1       0

          C.14 Staff to Youth Sexual w/injury                       0        0      0       0

          C.15 284 Incidents with Admin. Action                    19      24      20      11

          C.16 284 Incidents with report by shift end              18      23      19      11

          C.17 Level 1 investigations completed 20 days             5        4      1       0

          C.18 Special Operations interventions                     1        2      2       0

          C.19 SOU reports with 284 investigations                  0        1      1       0

          C.20 284 with Item 5 completed                           19      24      20      11

          C.21 284 with Staffing Compliance                        17     245      19      11

          C.22 Percent of 284 cases with staffing
          compliance                                             89%    100%     95% 100%



        ** One sexual assault allegation was received and is noted although it was incorrectly
        identified in the data.

        A determination is made at the institutional level as to whether incidents are Level One or
        Level Two based upon criteria in the Cernimiento de Incidentes de Alegado Maltrato
        Institutional form. Level one incidents by definition include verbal abuse and some forms of
        physical aggression. Level Two incidents include material exploitation, incidents of a sexual
        nature, death, various instances of institutional neglect, including youth self-harm, undue
        restrictions with medication, misuse of mechanical restraint or pepper spray, and excessive
        use of force.

        Level One incidents are investigated locally at the institution. Level Two incidents are
        investigated by OISC. Referrals to OISC as based on the screening protocol.

        A review during the 4th quarter of 2019 for the calendar year shows that there was one Level
        1 report made. Level I cases followed the same format/guidelines than Level II cases but the
        facilities’ investigators only have 20 working days to finish the investigation.




                                                                                    61 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 62 of 104




        Initial Case Management Measures Taken

          D. Initial Case Management Measures (2018-19)        1st       2nd   3rd          4th

          D.1 284 percent with admin actions                 100% 100% 100%                 100%

          D.2 284 per cent completed by end of shift          95%        96%    95%         100%

          D.3 284 Level 1 Investigation Complete Within 20
          days                                               100% 100% 100%                   0%



        Initial case management data indicates that compliance remains strong regarding the
        percentage of documentation by the end of the shift, and completion by UEMNI of Level 1
        investigations within the prescribed period of time.

        Investigations Referred to OISC

          E. OISC (2018-2019)                                  1st       2nd   3rd    4th

          E.1 Cases Referred from this quarter                   14       20    19     10

          E.2 Received by OISC Within 24 hours                   12       17    16     10

          E.3 Completed by OISC Within 30 workdays               12      18      9      1

          E.4 Complete during the next quarter, but within           0     0     0      2
          30 days

          E.5 Cases Not Completed by OISC Within 30 days.            2     2    10      9

          E.6 Percent of OISC cases completed within 30
          days                                                 86% 85% 47% 10%

          E.7 Completed Cases Returned for Further                   0     2     1      0
          investigation

          E.8 Percent of cases returned for further              0% 10% 10%           0%
          investigation

          E.9 Further Investigation Completed                        0     0     0      0

          E.10 Cases this quarter incomplete, including
          further investigation                                      0     2    10      9

          E.11 Percent of cases from this quarter not yet
          completed                                              0% 10% 53% 90%


                                                                                 62 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 63 of 104




        The following table summarizes the decisions and actions taken in cases that do not involve
        criminal charges.

          F. Administrative Determinations for 284 Cases         1st        2nd           3rd       4th
          (2018-2019)

          F.1 Cases with youth discipline referrals                21            31        38        16

          F.2 Cases with youth discipline actions                  12            19        31        10

          F.3 Cases with youth no discipline actions                   9             7         7         6

          F.4 Cases Staff/youth with determinations                    9         12        24        17

          F.5 Cases recommending personnel actions                     3             6     12            9



        Of the 16 youth cases referred for disciplinary action (F.1) with referrals as a 284 cases, 10
        disciplinary actions were imposed; no discipline was imposed in 6 cases. This represents a
        substantial decrease from the last two quarters.

        Of the 17 cases involving staff/youth incidents, personnel actions were recommended in 9
        cases, also a significant decrease over the last 2 quarters.

        A summary of actions taken by the legal department is provided at the end of the fiscal year
        as part of the annual report. It would be helpful to indicate whether such decisions were
        overturned on appeal or through any other process. The summary should also provide
        information on the nature and extent of disciplinary actions involving youth.

        Prosecutorial Determinations for 284 Cases

         G. Prosecutorial Determinations for 284 Cases          1st        2nd           3rd       4th

         (2018-2019)

         G.1 Cases received by PRDOJ                                  1          2         1             0

         G.2 Cases with decision not to prosecute                     1          2         1             0

         G.3 Cases with referral for prosecution                      0          0         0             0

         G.4 Cases pending determinations                             1          0         2             2



        NIJ’s quarterly statistical report indicate that unlike other quarters, most of the case
        investigations were not completed within the 30 day completion time. OISC staff were being



                                                                                               63 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 64 of 104




        used to carry out investigations of candidates for the adult training academy. OISC indicated
        has been engaged in an aggressive schedule to complete the remaining investigations.

        The Monitor would like to note, however, that some investigations may be of a more
        complex or sensitive nature and may require more than 30 days to complete; such
        explanations should be conveyed to the Monitor.

        A review of the fifteen (15) OISC reports received for the quarter indicates the investigations
        were typically very thorough, assessing numerous aspects of the incidents being reviewed
        including the completeness and accuracy of written reports, good summaries of youth and
        staff interviews, review of medical records and interviews with nurses, most recent training
        received by each employee involved, as well as thorough findings of relevant facts. Findings
        as to whether the allegations were validated and other policy or training violations occurred
        are increasingly detailed. Although it is the Legal Division that ultimately determines the
        efficacy of charges and, if appropriate any corrective actions, OISC staff are now making
        recommendations as to whether there is sufficient evidence to corroborate the allegations or
        any other concerns that arise during the investigation. Reports are also now identifying
        specific policy violations, by policy number, that may have occurred. Investigations are
        reviewed by supervisors to ensure investigators are following protocol.

        During the Functional Team meeting in December, continued discussion of sexual assault
        investigations was held. The meeting was joined by an Assistant District Attorney and Sexual
        Crimes Coordinator for the Police Department to discuss forensic interviews of sexual assault
        victims. An investigation completed during the third quarter regarding allegations of sexual
        assault youth-on-youth raises questions about the protocol for addressing these situations.
        (OISC 19-046). The Assistant District Attorney clarified that hospitals in PR receive sexual
        assault training from the Department of Health and are able to conduct forensic sexual assault
        evaluations for youth in NIJ. They have available training for staff in responding to such
        incidents, as well as for ongoing treatment and care. She recommended that NIJ provide a wish
        list for training on sexual assault identification, response and investigations. She also indicated
        that she would ensure that criminal charges regarding the case above would be given top
        priority.

        OISC reports have raised important issues during this quarter regarding the need to ensure that
        youth are searched before and after movement, and that searches are done consistently and
        thoroughly for noted contraband. OISC investigators noted in several reports the lack of staff,
        the failure of staff to adequately supervise youth, and incidents of harm which may have
        otherwise been prevented. OISC provided strong language about the incidents where young
        men are getting access to sharp objects and cutting themselves to embed items into their penis,
        causing physical damage and risking infection. (The Monitor notes that such incidents have
        been reported on numerous occasions, and are not always referred as a 284 or even as an
        incident report)

        Perhaps the most disturbing OISC report (Case #19-061) involved the investigation into two
        youth who escaped from Ponce, one of whom was killed in the community within days after.
        It was noted that several staff member were working double shifts, and even triple shifts, and
                                                                                     64 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 65 of 104




                 that staff were not monitoring cameras as the time of the incident. A UOE memo was in place
                 requiring these special operations officers to provide security for youth in Unit 2 (sumariadoes)
                 while also maintaining their regular duties, including guarding the perimeter. OISC
                 investigators utilized Agent Edgardo Alverez Burgos, training instructor for DCR, to evaluate the
                 circumstances leading up to the escape. They were best described by Agent Alerez as “no
                 coordination, no communication, and no common sense.” As a result there were delays in
                 reporting the missing youth, delays in the search of the exterior perimeter which allowed the
                 youth to escape from the grounds. The OISC report noted violations of Policy 9.2 regarding
                 perimeter area searches, Policy 9.4 regarding physical counts of youth, and Policy 9.19
                 regarding UOE responsibilities. Although not the focus on the OISC investigation, staffing
                 shortages are at the root of this problem once again, and pulled UOE staff from normal duties
                 in order to provide added security to a high risk unit in Ponce. UOE cannot adequately provide
                 supervision of a unit while at the same time be responsible for the perimeter security.

What is needed Paragraph 78 is a critical aspect of protecting youth from harm while incarcerated in NIJ
for full       facilities. The process is designed ensure that allegations of harm are immediately reported,
compliance?    investigated at both the facility level and through OISC, and that appropriate actions are
               taken for discipline against youth and/or employees involving such misconduct. Of equal
What steps are
               importance, however, is that the process should identify policies which may need to be
required
               changed, additional training which may need to occur, and/or other measures which should
and/or
               be taken in response to incidents which have been investigated. In that sense, Policy 13.2.1
recommended?
               has as part of its purpose, “to prevent and minimize the occurrence of situations involving
               abuse or institutional neglect.”

                 NIJ must ensure compliance with Policy 9.10 regarding consistent reporting of incidents as
                 noted on the Incident Report Cover Sheet. As DCR moves toward digitization of its incident
                 reports, a review of the policy and cover sheet format should be done to ensure it captures
                 data necessary to generate effective management reporting.

                  The Monitor and her team have continued to be impressed by the quality of investigations
                 being performed by UEMNI and OISC, including thorough, timely reports which increasingly
                 conclude with findings which indicate conduct which appears to violate policy, and weigh
                 evidence to support or disprove allegations and other reported circumstances. But timely
                 and thorough investigations are not enough to find substantial compliance without
                 consideration to whether policies and practices meet the underlying purpose of Paragraph
                 78. In this regard, there remains work to be done.

                 Compliance measures require:

                 1) Timely reporting by NIJ of all incident reports (cover sheets) as detailed in other aspects of
                 this report, to the Office of the Monitor. This ensures the Monitor that incidents are
                 appropriately reported for investigation, or otherwise identified for review and possible 284
                 referrals. All incident reports are to be submitted weekly, but those of a more serious nature
                 identified elsewhere must be submitted within 24 hours, or 48 hours, consistent with the


                                                                                              65 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 66 of 104




        Agreement between the Parties filed on August 26, 2019, and any further Agreement and
        Order from the Court.

        2) Submission of UEMNI referrals and OISC completed investigations should be done at least
        monthly, or sooner if requested. Translation and review of these reports can be time
        consuming, but the content is extremely important and reflective of institutional climate,
        youth population challenges and leadership issues, as well as the response to such.

        3) OISC investigations should continue to evaluate compliance with procedural requirements
        regarding the handling of incidents, and equally important, contain sufficient detail with
        regard to violations of policy, credibility of facts and evidence supporting or disavowing
        allegations, and other relevant conclusions reached by the investigators. Processes must be
        in place within facilities and NIJ leadership to then utilize these findings to make needed
        changes. Reports should be completed within 30 days of referral; while some reports may
        require additional time, the rate of timely completion during this quarter and last quarter was
        exceptionally low.

        4) Consistent with the purpose of Paragraph 78, and Policy 13.2.1, measures must be in place
        to prevent and minimize the occurrence of situations involving abuse or institutional neglect.
        At a minimum, reporting on this should include:

                  a) Quarterly statistical reports of incidents involving allegations of abuse or
        institutional neglect, with analysis of possible patterns, trends, and other observations which
        can help prevent further incidents;

                  b) Evidence of meetings which document meetings with management and others to
        discuss cases of alleged abuse, status and outcomes of investigations, evaluation of patterns
        of recurrence, compliance with the terms, and discussions of alternatives for the prevention
        of incidents. Summaries of these meetings and decision regarding policies, training needs,
        and other appropriate action steps should be documented and submitted.

                  c) Evidence of training for staff trainers and other direct service staff on the
        handling of referrals of alleged abuse and institutional neglect in coordination with IDECARH.

                  d) Maintenance of a log of actions taken against employees including the
        particulars of the actions by the employee, and actions taken against the employee, whether
        administrative or criminal. Given that the purpose is to consider recidivism of actions
        constituting abuse or neglect, an analysis of such information should be done at least
        quarterly, or more often if warranted. A copy of this log should be made available to the
        Monitor on a quarterly basis, along with any analysis done or actions taken as a result.

                  e) In the case of sexual abuse investigations, UEMN must review incidents to
        “recommend changes in policy or practices to prevent and detect sexual assault” as required
        by Policy 13.2. Such reviews should ensure that adequate PREA protocols are in place and
        being used.


                                                                                   66 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 67 of 104




 Priority Next    Staff must have a clear understanding of what should be reported as an incident, who must
Steps Toward      report, and the process for determining whether incidents should be reported as a Level 1 or
Compliance        Level 2 284 report requiring investigation at the facility level, or by OISC.

                  Incident cover sheets must be provided weekly, with those incidents of a serious nature
                  provided to the Office of the Monitor within 24 hours. The Office of the Monitor, through
                  Bob Dugan, will continue to track these incidents relative to safety issues, and to determine
                  appropriate referrals for investigations of Level 1 and Level 2 investigations.

                  Digitizing incident reports for efficiency, consistency and accountability purposes should be
                  completed, in consultation with Bob Dugan, so that a systemized method of obtaining data
                  regarding incidents, by facility, can be collected and analyzed.



                  Provide the Monitor with evidence of the last 3 meetings where discussions were held
                  regarding the status and content of investigations, trends identified, and decisions made as a
                  result.

                  Provide the Monitor with the last year years of data detailing employee conduct and actions
                  taken by the agency, along with analysis of recidivism or other trends completed as required
                  by policy.

                  UEMNI should examine the sexual assault incidents which have been alleged, determine if
                  PREA protections are in place, and if any changes in policy and practice should be made.
                  Reference to prior correspondence from the Monitor as to forensic evaluations, training and
                  other matters should be addressed.

Quality           The Monitor has not reviewed proposed QA measures in this area.
Assurance



Protection from Harm – Isolation and Protective Custody (David Bogard)

                 S.A. 79. Juveniles shall be placed in isolation only when the juvenile poses a serious and
                 immediate physical danger to himself or others and only after less restrictive methods of
                 restraint have failed. Isolation cells shall be suicide resistant. Isolation may be imposed only
                 with the approval of the facility director or acting facility director. Any juvenile placed in
                 isolation shall be afforded living conditions approximating those available to the general
                 juvenile population. Except as provided in ¶ 91 of this agreement, juveniles in isolation shall be
                 visually checked by staff at least every fifteen (15) minutes and the exact time of the check
                 must be recorded each time. Juveniles in isolation shall be seen by a masters level social worker
                 within three (3) hours of being placed in isolation. Juveniles in isolation shall be seen by a
                 psychologist within eight (8) hours of being placed in isolation and every twenty-four (24) hours

                                                                                              67 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 68 of 104




                 thereafter to assess the further need of isolation. Juveniles in isolation shall be seen by his/her
                 case manager as soon as possible and at least once every twenty-four (24) hours thereafter. A
                 log shall be kept which contains daily entries on each juvenile in isolation, including the date
                 and time of placement in isolation, who authorized the isolation, the name of the person(s)
                 visiting the juvenile, the frequency of the checks by all staff, the juvenile's behavior at the time
                 of the check, the person authorizing the release from isolation, and the time and date of the
                 release. Juveniles shall be released from isolation as soon as the juvenile no longer poses a
                 serious and immediate danger to himself or others.

Compliance       Partial Compliance
Rating

                 S.A. 80. The terms of this agreement relating to safety, crowding, health, hygiene, food,
                 education, recreation and access to courts shall not be revoked or limited for any juvenile in
                 protective custody.

Compliance       Partial Compliance
Rating

Description of   The process for Monitoring isolation under ¶ 79 has historically included a review of the
Monitoring       placement of youth in either Protective Custody (PC under Policy 17.19), or Transitional
process during   Measures (TM Policy 17.20) for compliance with the protections and precautions enumerated
this period of
                 in that paragraph and in the associated policies . Other forms of restricted room confinement,
time
                 including self-confinement, group schedule modification, or “cool off” periods, may be
                 considered as isolation as well; as such, the Monitor has determined that the Parties must
                 come to an agreement as to the scope of what actions are included in this provision as
                 “isolation” and which then invoke the underlying constitutional concern reflected in this
                 provision.
                 Of the four (4) cases examined this quarter, two (2) were held in Protective Custody, and one in
                 both Transitional Measures and then in Protective Custody. Each of these cases is analyzed
                 under ¶ 79 since these youth are primarily confined in their rooms as a result of these statuses.
                 Because of the substantial overlap and interplay between these two provisions, the Monitor’s
                 Consultant has elected to address them together in this 4rd quarter compliance report.6
                 The Monitoring Team’s 2019 Fourth Quarter site visits to monitor this provision occurred
                 December 10-11, 2019. On the day of the December 10, 2019 site visit to Ponce, there were
                 two youths on PC status (CDV and ECV) while there was one on TM status at Villalba (LLM).
                 These youths were confined to their rooms for most hours of the day due to their TM or PC
                 status and the facilities’ determination that this was necessary to protect them or others from


6
 The Monitor acknowledges the DOJ’s objection to this approach expressed in commenting on the 3rd
Quarterly Report but maintains that the two provisions can be separated when the measures for
substantial compliance are satisfied.

                                                                                                68 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 69 of 104




                 harm. Monitor’s staff interviewed two youths who were primarily confined to their rooms
                 during waking hours.
                 A significant development and component of our monitoring this quarter is the review of DCR’s
                 internal quality assurance activities for ¶ 79 and ¶ 80. Compliance staff have been using the
                 Checklist to evaluate ¶ 79 and ¶ 80 initial placements of youth in restricted rooms due to TM or
                 PC status, and also applying the criteria included on the Weekly Audit forms that measure
                 compliance with key aspects of ¶79/¶80 on an ongoing, weekly basis after placement. And
                 Monitor’s staff have been reviewing the checklists and weekly audits to review the data being
                 generated by DCR compliance staff in order to assess the degree to which ¶79 and P80 criteria
                 are being satisfied.
                 While on-site at Ponce, Monitors met with compliance staff who are charged with internal
                 quality assurance for room restriction due to TM/PC status. The meeting was to review how
                 the facilities are complying with the ¶ 79 requirements as they relate to the criteria for initial
                 placement in restrictive housing (Checklist) and the weekly requirements (Weekly Audits). ¶80
                 protective custody criteria are integrated into the initial checklist and weekly audit forms. Prior
                 to arriving on site and meeting with compliance staff, we reviewed the checklists and Weekly
                 Audits completed to date.
                 During the quarter, efforts continue to identify instances of facility imposed restrictions on
                 regular module schedules and group activities pursuant to Policy 9.17 Group Time Modification.
                 The policy provides a management tool that allows flexibility in the event of special events such
                 as group disturbances, mass searches, investigations, group violence, escapes and other similar
                 circumstances that necessitate special security precautions. The policy identifies critical
                 circumstances that can prompt imposition of this policy and what activities can be curtailed.
                 And it includes forms that must be completed to justify and document the events preceding
                 and during the Group Time Modification. The Monitor continues to identify instances of this
                 policy being used, what services and out of room activity is provided, and whether use of this
                 tool constitutes “isolation” for ¶ 79 purposes, once the term is defined and clarified.
                 Monitoring staff attempted to assess the status of suicide resistance enhancement measures
                 being taken in all rooms in both facilities. These efforts included inspecting rooms to advise
                 DCR as to what would be necessary and assessing rooms that were in the process of being
                 retrofitted.

Findings and     Despite the significant number of serious incidents, particularly involving Sumariados, the
Analysis         combined number of four7 PC and TM events was far lower than last quarter8 and lower than
                 the quarterly average of 13 that was experienced in the preceding three quarters of 2019.


7
 One youth (LLM), was initially on TM status and then was placed on PC, both at Villalba. This accounts
for two events.
8
 The average headcount dropped by 4% from the 3rd to 4th quarter, which would not account for any
changes.

                                                                                               69 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 70 of 104




                                 Q4 Events:        Q3 Events:
                                 Protective        Protective     Q4 Events:        Q3 Events:
                                  Custody           Custody       Transitional      Transitional
                Facility                                          Measures           Measures
               CTS Ponce              2                 7               0                0
              CTS Villalba            1                 0               1                0

       The weekly Audit for each youth focuses on the five ¶79/80 post placement criteria that are
       most critical and/or have proven most difficult for DCR to comply with, including: (1) the youth
       was seen by a psychologist every 24 hours after initial placement in the status, (2) the youth is
       seen by a case worker at least once every 24 hours, (3) if eligible, the youth receives 50 minutes
       of education class time per subject, five days a week, and (4) the youth receives one hour of
       recreation daily and (5) youth are observed every 15 minutes when in their rooms.
       Our review of the checklists and weekly audits has revealed substantial progress in
       documentation of services and corrective actions as well as documented compliance relative to
       the majority of requirements of ¶79 and ¶80. All data is now consistently sourced, whether it
       emanates from the hours of observation forms, the services forms, or academic records.
       Corrective measures taken due to missed requirements are specific and well-documented, e.g.,
       when 15-minute rounds are being delayed by a particular shift, there are meetings with
       supervisors or facility directors convened to identify the underlying problems or staff
       responsible. When there is variance regarding a sub-provision, it generally is a one-time
       exception, or a de minimis variance (e.g., the youth received 48 minutes of recreation one day
       and not 60). Social workers are seeing the youths six days a week, and while the provision
       requires it be seven, on Sundays the psychologist sees them while he or she is already required
       to be on-site as per the contract (a very reasonable and efficient mitigation measure). And ¶79
       requirements for seeing social workers and psychologist every 24 hours are being consistently
       met as are daily recreation and the education requirement (for youth who do not have 12 years
       of education). Other instances of missed services, while infrequent, have been explained and
       documented, e.g., youth declined to receive a service; no recreation due to inclement weather;
       no school due to a holiday or teachers’ conference.
       Missed, delayed or non-documented 15 minute rounds have been identified as the most
       consistent non-compliance issue through the Weekly Audit process. Officers are partially
       compliant with this requirement—within a single shift the officers will make some rounds on-
       time and not others. There is ample evidence presented concerning corrective measures being
       taken with line staff, supervisors and facility directors to resolve the problems with rounds,
       including determining whether it is primarily a documentation problem or an actual issue of
       delayed or missed rounds.
       The second persistent non-compliance area identified on each Checklist is the need for suicide
       resistant rooms for youth in isolation. Although youth rooms were already suicide resistant, it
       was decided that the level of resistance could be enhanced by: (1) cleaning and caulking vents
       in all rooms and (2) retrofitting the room doors to minimize access to the interior door hinges
       that could be used as a ligature, and (3) caulking around the sprinkler heads. The replacement

                                                                                    70 | P a g e
         Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 71 of 104




                    of air vent grilles with suicide resistant versions on the lower levels of the housing units at
                    Ponce and Villalba has been completed,9 although the Monitor’s Consultant expressed a
                    concern that in some rooms there were still gaps at the edges of the new vent grills that might
                    allow a juvenile to thread in a ligature and as such, DCR has been applying security calk around
                    the edges of the air vent grills which has been completed at both facilities. With respect to the
                    effort of retrofitting room door hinges with a cover plate to prevent ligatures from being placed
                    around the door hinges, none of the doors have been retrofitted at Villalba and only 15 rooms
                    in Ponce/Puertas have been retrofitted.10 Analysis of the viability of caulking around sprinkler
                    heads continues.11
                    Aside from the issues of rounds and suicide resistance enhancements for the rooms, the
                    information gleaned from the weekly audits has been extremely positive and generally well
                    documented.
                    We received documentation from compliance staff 12that only one Group Schedule
                    Modification event occurred this quarter—in November at Ponce. This event was due to
                    violence, including use of sharp weapons attributed to the actions of some Sumariados in
                    Module 2. Pursuant to Policy 9.17 the event occurred on November 24, the status was
                    activated for two youth on November 26, and the modification was terminated by the facility
                    director on December 18. While the original intent of Policy 9.17 was to modify youths’
                    schedules to essentially serve as a “time out” for groups of youth as necessary to calm or
                    investigate a dangerous situation, or separate, for a short time, one group of youths from
                    another that appears to have transitioned to them being confined in their rooms for most
                    waking hours without even the benefit of disciplinary due process or the protections conferred
                    by ¶79 (other than 15 minute rounds and review by a psychologist). This status will be
                    addressed with the identification of a definition of isolation.
                    DCR maintains that in cases of modification of Group Schedule, based on a schedule of services,
                    youth are offered all services such as education, recreation, food, and access to courts, phone
                    calls, physical health, mental health and social work, among others. 13 Monitor’s staff are still
                    endeavoring to determine whether this is the actual case and for how long individual youth are
                    confined to their rooms. This analysis is occurring in the first quarter of 2020 and will include
                    review of log books in which DCR should be documenting such incidents and the services and
                    activities provided to affected youth.



9
    Source: DCR email to Monitor dated 1/17/19.
10
  In light of the mental health profile of youth housed in Puertas, DCR decided to begin the door hinge
project there.
11
     Source: January 29 email from DCR Life Safety Officer Pedro Santiago to monitor’s staff.
12
     Source: January 28, 2020 response to inquiry to compliance staff by Deputy Monitor.
13
     Source: ibid

                                                                                                71 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 72 of 104




What is needed   While not each and every of the 20 criteria set forth in ¶79 as well as the eight criteria
for full         specifically required in ¶80 in the case of PC youth needs to be satisfied for substantial
compliance?      compliance to be rated, the majority must be rated positively consistently and with only
                 occasional or intermittent or minor deviations; these do “not significantly deviate from
                 the components of the provision, provided that any deviation poses no significant risk to
                 detainee health or safety.”
                 Monitor Approved policies for TM (17.19) and PC (17.20) and 9.17
                 Monitor’s staff will audit the results of checklists and weekly audits as they are submitted and
                 while on-site with source documents available.
                 A shared definition of isolation is a requirement for ultimately determining what actions
                 constitute isolation events that invoke ¶79 protections.

Priority Next        1. Create a new policy and procedure governing isolation and restrictive room status
Steps                2. Obtain agreement on a definition of “isolation;”
                     3. Review and revise policies 17.19 (PC), 17.20 (TM) and 9.17 (group Time Modification)
                        as necessary to reflect and coincide with the new policy defining isolation.
                     4. Ensure that all group lockdowns are accomplished formally and documented as per
                        Policy 9.17;
                     5. DCR must promptly and consistently notify the Monitor’s staff when a Group Time
                        Modification is instituted and provide documentation of the circumstances and
                        restrictions per 9.17.
Sources of           Weekly reports of TM and PC events
Information          Checklists upon placement and removal from TM and PC
upon which           Weekly audits of ¶79/80 services and protections
Consultant
relied




MENTAL HEALTH – Dr. Miriam Martinez

 S.A. 59. Defendants, specifically the Department of Health (ASSMCA), shall provide an individualized
 treatment and rehabilitation plan, including services provided by AIJ psychiatrists, psychologists, and social
 workers, for each juvenile with a substance abuse problem.

 Compliance Rating               Partial Compliance

 Description of Monitoring       During the fourth quarter the Mental Health Consultant performed remote
 process during this period of   chart reviews and completed site visits in December of 2019 to Ponce and
 time                            Villalba. During this site visit, the Mental Health Consultant together with
                                 the Monitor also visited a community based residential site in Gurabo,
                                 Puerto Rico run by the Good Morning Foundation of Puerto Rico. This


                                                                                              72 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 73 of 104




                        community based residential site is being considered for the placement of
                        the NIJ girls.

                        The Mental Health Consultant also reviewed documentation regarding
                        emergency psychotropic medication, suicidal ideation/intent/gesture and
                        self-mutilation reports, documentation of administration of the MAYSI 2
                        and reports of youth in transitional measures or protective custody. During
                        the site visit, the Mental Health Consultant followed up on unresolved
                        issues related to accessibility of records within the EMR that were noted in
                        the last quarter report. The Mental Health Consultant met with NIJ IT staff,
                        staff of the Department of Evaluation and Classification (DEC) as well as
                        PCPS leadership to address issues related to accessibility of records for the
                        mental health staff as well as the Mental Health Monitor.

                        During the site visits, the Mental Health Consultant interviewed mental
                        health staff that were new to her (2) and interviewed mental health staff
                        regarding youth that were of concern. The Mental Health Consultant
                        interviewed ten youth in Ponce and seven youth in Villalba. Several of the
                        interviews in Ponce were conducted with the PCPS psychiatrist present to
                        clarify symptoms and treatment planning.
Findings and Analysis   Professional Consulting Psychoeducational Services (PCPS) is contracted by
                        the Department of Correction and Rehabilitation to provide mental health
                        staff to provide psychiatric, psychological and substance use services to
                        youth within NIJ. The PCPS mental health staff are able to place the youth
                        when needed into psychiatric hospitalization for stabilization and safety
                        reasons. This is an improvement over years past when the NIJ Mental
                        Health staff had a very difficult time finding psychiatric beds that would
                        accept the youth who were in psychiatric crisis. The PCPS leadership has
                        been responsive in providing information as requested regarding staffing or
                        high-risk youth. The psychiatrist and psychologists seem to be working
                        closely and collaboratively to manage the mental health needs of the
                        youth.

                        The PCPS leadership indicate that they are trying to find another
                        child/adolescent psychiatrist to add to the staffing. In the meantime, when
                        the current child/adolescent psychiatrist is on vacation/away, PCPS fills in
                        these services with a back-up child psychiatrist that previously worked
                        within NIJ. The Mental Health Consultant continues to recommend that
                        PCPS hire another child/adolescent psychiatrist in order to augment and
                        back up the services that the current psychiatrist can provide.

                        Following up on the issue highlighted in the 3rd quarter report regarding all
                        mental health staff having their own log in and secure password to the
                        EMR, the PCPS psychologist has assured the Mental Health Consultant that
                        all permanent staff do have their own secure passwords and log in. The


                                                                                     73 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 74 of 104




                   psychiatrist that fills in will obtain secure password and log in when he/she
                   is filling in.

                   Of great concern is that there has been an alarming increase in the number
                   of youth that are testing positive (some repeatedly) for illegal substances,
                   including fentanyl. Youth interviewed allude to some of these substances
                   being brought in through anal cavities following passes to the community.

                   The Mental Health Consultant found that despite the medical staff placing
                   orders for 3 youth for medical labs, MRIs or neurologist appointment, these
                   were delayed or not being carried out hindering further diagnostic
                   information and treatment planning. The youth needing these evaluations
                   were of serious concern. Two are from PUERTAS. One experienced weight
                   loss so severe the Mental Health Consultant almost failed to recognize him
                   from the third quarter when she interviewed him.

                   As noted in the previous quarterly report, the individual plans need to be
                   more individualized for each youth with specific treatment goals and
                   objectives for each youth in relation to their presenting problems.

                   The Department of Evaluation and Classification (DEC) within the
                   Department of Correction and Rehabilitation has a team of staff dedicated
                   to evaluating and classifying the youth as they enter into detention. The
                   DEC have staff that specialize in gathering the forensic information as well
                   as the family, social and educational history, health, substance use and
                   mental health service use. The DEC staff are able to obtain information
                   from the educational system, the Child Protection/child abuse system, and
                   community mental health to develop a clear picture of youth history and
                   current needs. The DEC team creates a preliminary and temporary
                   treatment plan based on information gathered. A permanent treatment
                   plan is developed once there is a case disposition and court order
                   (sentencing), and the youth is remanded to treatment within in NIJ.

                   The information from DEC is crucial to the treatment planning process.
                   Despite the Mental Health Consultant’s advocacy during the 3rd quarter site
                   visit and in subsequent emails and phone calls that the DEC information be
                   present and immediately accessible. This was not completed until the
                   Mental Health Consultant went in person during the 4th quarter site visit to
                   the IT Department and was able to trouble shoot in real time to provide
                   access to the PCPS mental health treatment team, including the
                   psychiatrist. PCPS manages very seriously at risk youth, some who become
                   suicidal upon entry, some who have experience or have psychosis upon
                   entry, and some who have significant cognitive delays. A PCPS psychologist
                   attends some or all of the DEC meetings currently, however, the
                   information should be accessible to all on the PCPS team – especially the
                   psychiatrist.

                                                                                74 | P a g e
    Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 75 of 104




                          Treatment planning would be further enhanced if the psychiatrist is
                          included in DEC case discussions – especially for the most psychiatrically
                          concerning given that the DEC receives and analyzes this information.

                          Diet and exercise are important aspects that can influence mood. One
                          youth in Ponce complained of a “dessert” being served as the snack in the
                          evening which was too sugary (a diabetic patient). We are aware that a lack
                          of staffing limits the amount of out of room/module time that youth can
                          have, however, it is extremely important that the youth confined to their
                          rooms in protective custody or transitional measures receive time out of
                          their rooms for their mental well-being. The Mental Health Consultant has
                          repeatedly written of the dangers in suicidal ideation, gestures and intent
                          for youth confined – whether it is as a result of an incident (a temporary
                          lock down) or self-imposed (a youth in PC refusing to leave PC for fear of
                          their own safety).

                          NIJ leadership at both sites confirmed high stress and difficulties due to a
                          lack of staffing. Although we were informed by NIJ leadership that some
                          security officers were going to be re-assigned to the NIJ facilities, by the
                          end of our site visit, it was unclear if or when this would come to fruition.
                          Delivery of mental health services is at times delayed or hampered due to
                          the lack of security staffing to escort youth that need to be seen to needed
                          mental health appointments. The hours that delivery of mental health
                          services can occur are typically after school and therefore there are less
                          hours to see all of the youth. PCPS staff assured the Mental Health
                          Consultant that the mental health staff stay on site until youth that need to
                          be seen, are in fact seen.

What is needed for full   For full compliance:
compliance?                   1. NIJ must maintain a stable and consistent work force that delivers
What steps are required            mental health services per the plan of care and per the suggested
and/or recommended?                delivery of services for PUERTAS. A term of at least 1.5 years with
                                   the current mental health treatment team would indicate some
                                   stability has been maintained in the PCPS mental health treatment
                                   team.
                              2. The youth’s treatment plans should reflect the individual needs of
                                   each youth. PCPS’ accessibility to the DEC information should
                                   further help tailor the treatment plans more closely to the
                                   individual needs of the youth.
                              3. Orders placed by medical staff should be executed as quickly as
                                   possible – especially for the high-risk youth and when these
                                   medical orders are needed to clarify diagnosis and treatment plan.
                              4. Group therapy needs to be consistently provided vs. just
                                   didactics/educational groups – especially for the youth in PUERTAS.
                              5. The mental health team will need to increase substance use
                                   interventions, both individual and group.

                                                                                       75 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 76 of 104




                                    6. Security personnel supervisors and the mental health leadership
                                       should work together to strategize the best times of day to have
                                       youth escorted to receive mental health services.
                                    7. All youth should be in environments free of substance use. The
                                       majority of youth have co-morbid substance use diagnosis and
                                       struggle with abstaining from illicit drug use. The last couple of
                                       months have seen an increase in synthetic marijuana, fentanyl, and
                                       norbuprenorphine which raises serious concerns as to the care
                                       youth are receiving in this environment and what measures are
                                       being taken to identify the responsible sources(s).
Priority Next Steps                 1. Increase psychiatric coverage by hiring another psychiatrist. With
                                       the drop in the census, it is now recommended that two
                                       psychiatrists be hired for a total of 1.25 FTE (instead of the 1.5 FTE
                                       that was being suggested in previous reports).
                                    2. Use information from the DEC (past psychiatric history, history of
                                       suicidal ideation/intent/gesture, history of substance use, cognitive
                                       ability, family history, trauma) , to further tailor individual
                                       treatment plans and to improve programing – especially in
                                       PUERTAS.
                                    3. Call more case conferences with the DEC team to further clarify
                                       treatment planning needs for complex cases
                                    4. Increase substance use individual and group interventions
                                       (prevention and treatment) – especially for those found to have
                                       positive drug test results.

Quality Assurance Measures      The Mental Health Consultant has consistently requested the
                                establishment of a Quality Improvement Team and this has yet to be
                                realized.
Sources of Information upon     Sources of information that the Mental Health Consultant relied on were
which Consultant report and     site visits to Ponce/PUERTAS & Villalba, interviews with youth and staff,
compliance ratings are          review of medical records, and a review of all reports submitted to the
based.                          Mental Health Consultant and the Monitor, as well as mental health
                                staffing reports.


C.O. 29: Defendants shall establish an adequate residential mental health treatment program which
provides services in accordance with accepted professional standards for juveniles confined in the
facilities in this case who are attempting to commit suicide and/or who are inflicting harm upon
themselves and/or any other juvenile in need of such services as determined by the juvenile’s
interdisciplinary mental health team, which includes a qualified psychiatrist. This residential treatment
program will house up to forty-eight (48) juveniles from Commonwealth facilities. The residential
treatment program will be established in an area that meets professional standards regarding safe
physical areas for suicidal and/or self-mutilating juveniles.

Compliance Rating             Partial Compliance

                                                                                             76 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 77 of 104




Description of Monitoring The Mental Health Consultant conducted a site visit to PONCE PUERTAS in
process during this period December of 2019 and interviewed the four youth in that unit. Discussions
of time                    were held with the PCPS psychologist supervisor, the psychologist and the
                           psychiatrist. Chart reviews of youth in PUERTAS were also conducted during
                           this 4th quarter and questions and concerns were sent to NIJ and PCPS
                           leadership to be addressed. Prior to the site visit a detailed description of
                           PUERTAS program was requested. It was not received at the time of the site
                           visit and still has not been received as of the writing of this report despite
                           repeated email requests and phone calls. A list of staff assigned to PUERTAS
                           was provided, however, this is not a description of a program as has been
                           described, outlined and requested by the Mental Health Consultant. While
                           the Mental Health Consultant recognizes that mental health staff turnover
                           makes it difficult to have continuity of care for the youth, a new staff person
                           can be oriented to an existing program and thereby provide some stability
                           and consistency in mental health treatment for the youth.

Findings and Analysis       The four youth that are housed in PUERTAS have collectively had 15 incidents
                            of suicidal ideation, gestures or suicide attempts and 7 instances of self-
                            mutilation over the past 4 quarters. Youth are reporting self-mutilation at
                            times due to boredom (“better to go to nursing just to get out of the
                            room/module”) or in order to disrupt a security officer’s shift.
                            These are serious high-risk youth that require constant assessment and a
                            consistent treatment program.

                            One youth was not clear that speaking with their attorney is a right and that
                            they do not have to choose between speaking with their attorney or speaking
                            with their family member for their one five-minute phone call of the week.

                            An adequate residential mental health treatment program in accordance with
                            professional standards had not been established. Consistent programing,
                            therapeutic groups, individualized treatment plans all need to be in place in
                            order to be in compliance with this provision. PUERTAS lacks a cohesive and
                            consistent program that addresses the individual needs of the cohort while
                            also delivering therapeutic groups based on the overall needs for treatment
                            and rehabilitation. Youth interviewed cannot name specific groups that they
                            participate in that address, for example, substance use. The youth can name
                            “lectures” didactics or make reference to a movie about drug use
                            prevention. Treatment would be a group specifically and consistently held to
                            treat substance use, for anger management, or a group for expressive arts to
                            facilitate trauma work or medication management. Transition groups that
                            focus on job seeking skills, plans for leaving NIJ for those getting close to
                            leaving, etc. Youth are particularly at risk the last couple of months before
                            they finish their sentence and they either self-sabotage or self-isolate/request
                            protective custody for fear of being provoked or attacked. The Mental Health
                            Consultant has covered aspects of expectations for a day program in both in
                            person and in multiple emails.
                                                                                            77 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 78 of 104




                            The Mental Health Consultant had to physically be present with the IT Team
                            and the leadership of the DEC and PCPS in order to fix the issue electronically
                            so that information regarding all youth relevant to treatment planning can be
                            available to the PCPS treatment team and to the Mental Health Monitor who
                            were unable to access DEC information remotely.
What is needed for full      To be in full compliance,
compliance?                      1. As previously reported, the priority is to provide a safe, distinct and
What steps are required              consistent specialized program for those most at psychiatric risk. This
and/or recommended?                  feedback with detailed suggestions/technical assistance has been
                                     developed by the Mental Health Consultant and delivered on multiple
                                     occasions, in person and via emails.
                                 2. The psychiatric coverage should be increased overall so that there is
                                     coverage even when the one psychiatrist is off for the day, sick or on
                                     vacation. The Mental Health Consultant recognizes the difficulty in
                                     hiring a Child and Adolescent Psychiatrist and encourages PCPS to
                                     continue to make these efforts.
                                 3. Behavioral modification interventions should increase for those youth
                                     who are self-mutilating, self-mutilating due to “boredom” and for
                                     youth who are repeatedly found to have a positive (illegal substance)
                                     drug screen.

Priority Next Steps          Director of PUERTAS meet with PCPS leadership and mental health staff to
                             design the specialized program detailing the therapeutic groups and activities
                             that make up the residential program.

                             Ensure that mental health staff have access to the MAYSI II, to information
                             from the DEC regarding psychiatric, family and educational history to
                             adequately plan for youth’s treatment.

                             Increase substance use and prevention services

                             Educate youth so that they know their rights with respect to phone calls to
                             attorneys and family.

Quality Assurance            There are no quality assurance measures in place although DCR had stated
Measures                     that this was underway.
C.O. 36. Within 120 days of the filing of this Consent Order, Defendant Juvenile Institutions Administration
shall provide continuous psychiatric and psychology service to juveniles in need of such services in the
facilities in this case either by employing or contracting with sufficient numbers of adequately trained
psychologists or psychiatrists, or by contracting with private entities for provision of such services. The
continuous psychiatric and psychological services to juveniles in need of such services shall include at a
minimum, a thorough psychiatric evaluation, necessary diagnostic tests before the prescription of


                                                                                            78 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 79 of 104




behavior-modifying medications, blood-level monitoring if behavior-modifying medications are
prescribed, therapy, counselling, treatments plans and necessary follow-up care.



Compliance Rating           Partial Compliance

Description of Monitoring During this quarter the Mental Health Consultant performed remote chart
process during this period reviews and completed site visits in December of 2019 to Ponce and Villalba.
of time                    An analysis of mental health staff hours contracted vs. mental health hours
                           worked were conducted.
Findings and Analysis       A chart review of all youth who expressed suicidal ideation or intent,
                            including gesture revealed 11 incidents this quarter. Of the 11 incidents, 9
                            were seen by a psychiatrist within 24 hours (this includes if the youth was
                            psychiatrically evaluated for hospitalization or was hospitalized). Five were
                            psychiatrically hospitalized.

                            The Mental Health Consultant is concerned that there has been a significant
                            increase in suicidal ideation, gestures and suicide attempts the last two
                            quarters of the year. The first two quarters there were 10 in total, the last
                            two quarters there were 25 incidents – more than double the amount in the
                            first half of 2019.

                           Furthermore, there have been several incidents of serious violent attacks
                           involving cutting of the face and body leaving youth feeling unprotected,
                           anxious and desperate to self-isolate or to defend themselves. One cutting
                           incident left a youth requiring over 40 stiches to the face and head leaving
                           him permanently disfigured. In one instance the alleged aggressor had less
                           than 4 months to leave NIJ to complete his sentence. It leaves one to wonder
                           what type of intervention could have prevented such an act that has such
                           complete dire consequences for both the aggressor and the victim.

                           As mentioned above, there needs to be an improvement in programming and
                           activities overall for youth – for those youth who have completed high school
                           and for those that have not as well as for those youth in protective custody
                           and transitional measures. For youth in protective custody or transitional
                           measures, there needs to be an increase in the number of hours the youth
                           are able to spend outside of their rooms and engaged in structured activities.
                           The Mental Health Consultant appreciates the difficulty in creating more
                           activities and commends the NIJ staff for doing what they can under the
                           circumstances such as recent reported activities in Villalba - Library club, a
                           Spelling B, activities with the University, more telephone time and a
                           Thanksgiving celebration. At Ponce, at least one of the security staff
                           supervisors has arranged for more field trips including an outing with the
                           entire PUERTAS youth plus two more that went smoothly. More of these
                           activities are encouraged. In additional, behavior modification stafsf need to

                                                                                           79 | P a g e
    Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 80 of 104




                          work diligently and consistently on reinforcing behaviors related to the
                          prevention of youth violence, youth aggression toward staff, and use of illegal
                          substances.
                          An analysis of the PCPS hours contracted for mental health vs. the hours
                          delivered indicates that for the fourth quarter, 2952 hours were contracted
                          and the mental health staff (which includes psychologist, psychiatrist and
                          substance abuse counselors and occupational therapist) delivered 3043.75
                          hours or 91.75 hours of service more than were contracted for. The
                          psychiatrist time was contracted for 360 hours for the third quarter and
                          delivered 350.75 or 9.25 less hours of psychiatric care than contracted for.

                          Given the acuity of the youth as reported above, not only it is necessary for
                          the current psychiatrist to fulfill the contracted hours, the addition of
                          psychiatric time is necessary to assess and stabilize youth, to follow up on lab
                          and other test results, and to case conference and treatment plan high risk
                          cases. The Mental Health Consultant recognizes that sick or vacation time
                          may preclude the psychiatrist from fulfilling contracted hours, however, it is
                          incumbent upon PCPS to have back up and to increase the psychiatric time
                          with another provider.
What is needed for full       1. As mentioned above and in prior reports, the psychiatrist time should
compliance?                      be increased to fully cover all aspects of treatment planning and care.
What steps are required       2. Cohesive team work with all disciplines can help the team better
and/or recommended?              address depressive symptomology that could lead to suicidal ideation
                                 or intent – especially based on history.
                              3. In addition, the mental health staff should continuously offer
                                 individual and group psychotherapy services (at least once a week) to
                                 youth who have had serious emotional problems, have exhibited
                                 violent and manipulative behaviors, serious history of polysubstance
                                 use, and who consistently have problems “cohabitating” with others.
                                 While the treatment plan often states a minimum of mental health
                                 service 1X per month, more frequent (i.e. weekly) group and
                                 individual care can help build youth’s coping skills, trust with staff and
                                 can contribute to the de-escalation of conflicts before they erupt into
                                 violence either with other youth or with staff. See also comment
                                 above regarding the need for individualized treatment plans.
                              4. NIJ leadership need to further examine and eliminate practices
                                 outside of transitional measures and protective custody which are
                                 being used to keep youth in their rooms for extended periods,
                                 particularly when used or disciplinary or punitive reasons.. NIJ
                                 leadership needs to understand and address the fear youth have of
                                 violence due to youth cutting on youth. Youth remanded to the care
                                 of DCR should not have to fear for their lives. They are entitled to
                                 feel safe, free of harm and able to trust that the security staff will
                                 avert any violence towards them.


                                                                                           80 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 81 of 104




Priority Next Steps           PCPS and DCR leadership should evaluate the increase in suicidal incidents
                              and address accordingly based on recommendations.
Quality Assurance             See above.
Measures



S.A. 63. For each juvenile who expresses suicidal or self- mutilating ideation or intent while incarcerated,
staff shall immediately inform a member of the health care staff. Health care staff shall immediately
complete a mental health screening to include suicide or self-mutilation ideation for the juvenile. For each
juvenile for whom the screening indicates active suicidal or self-mutilating intent, a psychiatrist shall
immediately examine the juvenile. The juvenile, if ever isolated, shall be under constant watch.
Defendants shall develop written policies and procedures to reduce the risk of suicidal behavior by
providing screening for all juveniles at all points of entry or re-entry to AIJ's facilities and/or programs and
by providing mechanisms for the assessment, monitoring, intervention and referral of juveniles who have
been identified as representing a potential risk of severe harm to themselves. Treatment will be provided
consistent with accepted professional standards.

Compliance Rating             Partial Compliance

Description of Monitoring     The Mental Health Consultant reviewed reports that were submitted by DCR
process during this period    of youth that were reported to have suicidal ideation, suicidal intent and/or
of time                       self-mutilation for the entire quarter. The Mental Health Consultant
                              reviewed the electronic medical records to find evidence of compliance with
                              S.A. 63, including providing treatment consistent with professional
                              standards.
Findings and Analysis         With respect to screening at points of entry, re-entry, the Mental Health
                              Consultant has found consistency in the mental health staff providing this
                              service.

                              The mental health staff are taking each incident of suicidal gestures or
                              attempts very seriously and have been successful in getting the youth
                              psychiatrically hospitalized. In the moments when the youth have returned
                              and are still unstable (psychotic and or suicidal) and not safe, the mental
                              health team has done an excellent job of ensuring the youth return to
                              psychiatric hospitalization for stabilization.

                              The psychologists report a very good and close working relationship with the
                              psychiatrist whom they feel they can call anytime there is a crisis and that
                              the psychiatrist is responsive/available via phone if not present at the site.
                              The PCPS supervising psychologist is also available to the mental health staff
                              for crisis management and consultation. She has provided timely responses
                              to the Mental Health Monitor’s questions and concerns.

                              With respect to health care staff (i.e. nurses) completing suicide evaluations,
                              the Mental Health Consultant found that the SI screen was not consistently
                                                                                                81 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 82 of 104




                            present for all 11 incidents of suicidal ideation/intent/gesture this quarter
                            nor for the instances of self-mutilation. Of the 16 combined suicidal
                            ideation/gesture/intent and self-mutilation, nurses completed 14 evaluations
                            for suicide.

                            Of the 11 incidents of suicidal ideation/gesture/intent, 9 were seen by a
                            psychiatrist (either the NIJ psychiatrist or a psychiatrist at the ER/psychiatric
                            hospital) within 24 hours. Five youth were psychiatrically hospitalized this
                            quarter. Five youth had incidents of self-mutilation. Of those, 4 were seen
                            by the psychiatrist within a 24-hour period.

                             Findings indicate that NIJ is failing to provide either an immediate suicide
                             evaluation by a health care (i.e. nurse) provider for any youth who self-
                             mutilates or expresses suicidal ideation/intent/gesture and is falling short of
                             also providing a psychiatric evaluation within 24 hours of an incident per this
                             provision.
What is needed for full      Nursing SI assessments need to be consistently completed and the notes
compliance?                  regarding suicidal ideation assessment should be more fully noted (not just
What steps are required      check marks) with a clear plan in the bottom note section as to next steps.
and/or recommended?
                             Psychiatric evaluations especially of youth who have suicidal ideation/intent
                             or gesture should occur within a 24-hour period per this provision. In
                             addition, it is recommended that those individuals who have been attacked
                             violently (assaulted, sexually abused, cut) should also receive a psychiatric
                             evaluation.
Priority Next Steps         Increasing psychiatric hours may help bridge the gap between the incidents
                            and the availability of a psychiatrist within 24 hours.

                            Nurses need to be reminded to complete SI evaluations for all youth who
                            express suicidal ideation/gesture/intent or who self-mutilate.
Quality Assurance            As reported in previous quarterly report, It is highly recommended that DCR
Measures                     have PCPS perform their own quality assurance measures to ensure
                             compliance with S.A. 63.



S.A. 72. All juveniles receiving emergency psychotropic medication shall be seen at least once during each
of the next three shifts by a nurse and within twenty-four (24) hours by a physician to reassess their
mental status and medication side effects. Nurses and doctors shall document their findings regarding
adverse side effects in the juvenile's medical record. If the juvenile's condition is deteriorating, a
psychiatrist shall be immediately notified.

Compliance Rating                Substantial Compliance



                                                                                              82 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 83 of 104




Description of Monitoring        The Mental Health Consultant analyzed data provided by NIJ for the use
process during this period of    of emergency psychotropic medication by month, by site for 2019.
time                             There were 15 uses of emergency psychotropic medication in 2019
                                 reported, all in Ponce. Of note, there were no instances of intramuscular
                                 (IM) use of Haldol. There were 5 uses of Haldol, PO STAT (2 were in
                                 August same person]. One use was for irritability, another for
                                 depression. Of the three incidents in September, one youth was
                                 psychotic, one had threatened suicide, and the third had attempted
                                 suicide. The Mental Health Consultant discussed the use of emergency
                                 psychotropic medication with the psychiatrist during her site visit.
                                 Noted were the uses for psychotic or suicidal youth while in transport to
                                 psychiatric hospitalization.
Findings and Analysis            Higher acuity – especially of psychotic symptoms and suicidal gestures -
                                 were reasons given by the psychiatrist for the use of emergency
                                 psychotropic medications. The DCR NIJ policies and procedures 12.2.2B
                                 for the emergency use of psychotropic medications is limited to the
                                 intramuscular use of Haldol. The Mental Health Monitor requested a full
                                 review by DCR and PCPS to understand the documentation of
                                 emergency use of medication to be only in Ponce and to understand why
                                 we are seeing the use of STAT medication reported under “emergency
                                 use of psychotropic medication” in these last few months vs. months
                                 prior or even last year. The Mental Health Monitor has requested that
                                 the team review possible need for training of staff regarding de-
                                 escalation techniques.
What is needed for full          There are policies and procedures in place for the use of psychotropic
compliance?                      medications which have been reviewed and approved by the Mental
What steps are required          Health Consultant.
and/or recommended?              Interpretation of emergency use of medication has been monitored with
                                 respect to IM use of Haldol. Mental Health Consultant will review
                                 findings of the treatment team to determine if the medications given
                                 were true “emergency use” or if they were orders for adjustments in
                                 regular medications youth were already taking.
                                 Compliance and documentation will continue to be monitored.
Priority Next Steps              A period of assessment of at least one year from this report will
                                 continue due to the reporting increase and the need to clarify with DCR
                                 what they also consider to be emergency use of psychotropic
                                 medication.
Quality Assurance Measures       See above.

S.A. 73. Defendants, specifically AIJ, shall design a program that promotes behavior modification by
emphasizing positive reinforcement techniques. Defendants, specifically AIJ, shall provide all juveniles
with an individualized treatment plan identifying each juvenile's problems, including medical needs, and
establishing individual therapeutic goals for the juvenile and providing for group and/or individual
counseling addressing the problems identified. Defendants, specifically AIJ, shall implement all
individualized treatment plans.
                                                                                           83 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 84 of 104




Compliance Rating               Partial Compliance

Description of Monitoring       The Mental Health Consultant has reviewed written evidence of the
process during this period of   Behavioral Modification curriculum, staff training, receipt of incentives
time                            by the youth and interviewed youth during the site visits and has
                                received documentation that some incentives are being
                                provided. During the site visit in December youth were interviewed and
                                also asked about behavioral modification incentives.

                                The Mental Health Consultant previous finding of compliance was with
                                respect to the behavior modification program and implementation. The
                                Mental Health Consultant continued to monitor all aspects of this
                                provision including the provision that all juveniles receive a full and
                                detailed individualized treatment plan and its implementation.
                                .
Findings and Analysis           During the fourth quarter, In both Ponce and Villalba, most youth
                                interviewed could name a behavioral modification incentive that they
                                were given. These were mainly candy or a play station type of incentive.

                                Youth continue to complain about needing more activities. Some blame
                                boredom for their cutting/self-mutilating behavior. There has been an
                                alarming amount of increase in suicidal ideation and gestures as well as
                                violent incidences of cutting and assaults. There has been a recent
                                increase and in the amount of illegal drugs found in the toxicology
                                screens of youth.

                                At Ponce, with new security staff on board, some activities such as the
                                outing mentioned above are seen as behavioral incentives. In Villalba,
                                the Director is taking initiative to find more activities outside of the
                                institution for the youth to do – or in bringing in more activities. These
                                are no or low-cost activities and the Mental Health Consultant
                                recognizes the efforts and creativity of the Villalba Director and of the
                                Security Staff Supervisor in Ponce. More of these activities consistently
                                applied across both sites are needed.

                                At this time, the Mental Health Consultant finds that the Behavior
                                Modification program is lacking in consistent implementation and
                                effectiveness as evidenced in the aforementioned incidences of violent
                                behavior, positive toxicology reports, increases in suicidal behavior.
                                Further, a Behavior Modification leadership presence is needed at both
                                sites (Ponce and Villalba) to ensure consistent implementation, to
                                communicate directly with youth, for observation, planning and
                                supervision of behavioral modification staff. In addition, the full
                                development and implementation of the individual treatment plans
                                requires further attention and has not been found in compliance by the
                                Mental Health Consultant.

                                                                                           84 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 85 of 104




What is needed for full           Further development of a consistently applied behavioral modification
compliance?                       program with on-going self-monitoring, evaluation, and individualization
What steps are required           to meet the needs of the youth.
and/or recommended?
                                  Use of low or no cost incentives. This includes time outside of room, art
                                  supplies and games for use in rooms and modules, special (healthy)
                                  snacks, and increasing the phone calls to families which is so important
                                  for reunification purposes.

                                  Self-monitoring, evaluation of effectiveness and individualization of full
                                  treatment plans to meet the needs of the youth.
Priority Next Steps               The Mental Health Consultant continuously reviews records fully to look
                                  for compliance with individualized treatment planning and
                                  implementation for all youth.
Quality Assurance Measures        See above.

Sources of Information upon       Site visits, interviews with staff, youth. Chart reviews. Data analysis.
which Consultant report and
compliance ratings are based



SPECIAL EDUCATION AND VOCATIONAL TRAINING –Kim Tandy

Section XIII: Educational and Vocational Services – General Population

S.A. 81 Defendants, specifically the Department of Education, shall provide academic and/or vocational
education services to all juveniles confined in any facility for two weeks or more, equivalent to the number of
hours the juvenile would have received within the public education system. Specifically, this education shall be
provided 5 (five) days per week, 6 (six) hours per day, 10 (ten) months per year. AIJ shall provide adequate
instructional materials and space for educational services. Defendants shall employ an adequate number of
qualified and experienced teachers to provide these services.

Compliance Rating     Partial Compliance

Methodology for       The Monitor met with Carlos Delgado and other staff during the week of December, and
Monitoring this       visited both Ponce and Villalba facilities that week. The visit included facility tours,
Quarter               including classroom areas which were newly created on units or otherwise outside of
                      the regular school area for security purposes.

                      Information received and reviewed this quarter for the time period October –
                      December, as well as on-site verification includes:




                                                                                               85 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 86 of 104




                1) An analysis of classroom space and resources for the provision of education, including
                for transitional measures and protective custody youth, as needed.

                2) Monthly personnel attendance by support staff, teachers, and special education
                teachers, with documentation of teacher absences and “security situations” which
                disrupt school services for October - December.

                3) List of all student receiving vocational education, including special education students

                4) Verification of the provision of educational services within 5 days of arrival for
                eligible youth.

                5) Verification of school records for those youth in transitional measures or protective
                custody.

                6) Tracking Form for Initial and Re-evaluation Process.

                NIJ did not provide documentation as requested for the month of December, in spite of
                several email requests.

                The Monitor received revisions to Policy 20.2 from NIJ and DE during her visit, and
                returned comments. Revisions have been completed to Policy 20.1 but to date these
                have not been received as signed. Final revisions to Policy 20.2 have not been made and
                signed. The Memorandum of Understanding between NIJ and PRDE regarding the
                delivery of education services has not been revised.

                The Monitor also reviewed the education records and classrooms for youth in TM or PC
                status. An analysis of youth receiving educational services during October through
                December is discussed in Paragraph 94.

Findings and    The current structure for education services in NIJ facilities splits responsibilities
Analysis        between the Puerto Rico Department of Education, which provides special education
                teachers, Title I, and vocational education staff, and the Department of Corrections and
                Rehabilitation, which provides academic and library staff. The language in S.A. 81
                requires the Department of Education to provide these services. As such, compliance
                regarding educational and vocational education for youth confined 2 weeks or more,
                five days per week, 10 months per year, is the responsibility of the Department of
                Education. The requirement of providing qualified teachers logically also falls on the
                Department of Education based upon this responsibility. NIJ is required to provide
                adequate educational materials and space for instruction.

                The current Memorandum of Understanding must be modified to reflect these
                responsibilities between the two entities and to redefine the relationship as DOE
                assumes full responsibility for the delivery of educational services. Previously, PRDE
                indicated that it would assume full financial responsibility during the 2019-2020 school
                year. During this trip, NIJ and DE representatives noted that this change should take
                effect during the 2020-2021 school year.

                                                                                        86 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 87 of 104




           Policy 20.1 Educational and Recreational Services provides for regular and vocational
           services to youth in detention and in social treatment centers. The revised policies
           received by the Monitor in May of 2019 contain the recommended changes with the
           exception of providing full school days to youth in TM or PC status but they are not yet
           signed. The new policies reflect improvement and show commitment and continued
           effort to provide high quality educational services for youth. Several requests have been
           made to receive a signed copy of this policy.

           Monitored Provisions:

           1) Provision of academic and/or vocational education for youth confined 2 weeks or
           more 5 days per week, 6 hours per day, 10 months per year.

           This provision ensures that all youth who are eligible for educational services receive
           such services within a two week period, and that full school days are provided over the
           10 month school calendar.

           Documentation received at the beginning of the school year verifies that NIJ uses the
           PRDE school calendar. Monthly monitoring of attendance for education staff is
           documented on a daily basis, for administrative support, teachers, and special education
           teachers, as well as for students. Monthly reports have been received this quarter for
           October through December.

           Rates are affected by teacher absences and “security situations.” Security situations are
           discussed in more detail in paragraph 94. NIJ has been asked to report when youth are
           removed from school for security or other reasons and do not receive educational
           services.

           Teacher attendance rates for Villalba are listed at 82- 98% for October, 87 – 92% for
           November, and 70-100% for December. At Ponce, attendance ranged between 86 –
           100% for teacher and student attendance. This does not necessarily mean youth did not
           receive school services that day, but does connote absences by regular teaching staff.

           A review of enrollment information for educational services for the Fourth Quarter of
           2019 indicates youth enrollment in vocational services at 100% for both facilities. These
           classes include bakery, cabinet making, administrative work, and barbering. Both
           facilities provide vocational classes to youth who have already graduated.

           2) AIJ shall provide adequate instructional materials and space for educational
           services

           Both facilities have multiple classrooms for students engaged in regular and special
           education as well as vocational services. Classrooms seem adequate for students to
           have small classes based upon subject, and in some cases, grade levels (i.e. elementary
           level students). The facilities have vocational education rooms which were inviting,
           seemingly well stocked, and were engaging students.


                                                                                 87 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 88 of 104




                     A review of the schedule provided by NIJ indicates that each classification of youth is
                     scheduled for a full school day, and the required teacher planning time is incorporated
                     into the schedule.

                     3) Defendants shall employ an adequate number of qualified and experienced
                     teachers to provide these services.

                     The Monitor reviewed a list of instructional staff and their certifications and subject
                     matter expertise for each of the three facilities the beginning of the school year, and will
                     continue to review any staffing vacancies.

                     NIJ Policy 4.1 requires the Training Division to coordinate and implement a master plan
                     of training for staff development, including orientation and pre-service training of a
                     minimum of 24 hours for treatment staff who are new. By definition, treatment staff
                     includes teachers, social workers, counselors, and school principals.

                     Training records, while partially received, must reflect that all new educational staff
                     receive 24 hours of training by NIJ. In addition, Policy 4.1 requires that staff training
                     needs be assessed in operational areas (including education and social work), and that
                     such areas, in conjunction with the Division of Training, design training according to
                     need. While not included in Policy 20.1, the Department of Education also requires
                     annual training for its special education instructors, usually for one week prior to the
                     beginning of the school year.

                     Teacher attendance should be at 90% or higher, and a system of substitute teachers
                     should be in place, or other arrangements should be made so that youth do not lose
                     school days due to these absences. Youth who receive special education services are
                     entitled to this service at the level indicated in each IEP. If special teachers are absent
                     and the services are not provided, youth are entitled to make up that amount of time.

What is needed for   The Department of Education is responsible per the Settlement Agreement for the
full compliance?     delivery of all educational services, as well as providing sufficient qualified teachers.

What steps are       This policies and practices must ensure that youth in protective custody or transitional
required and/or      measures who are eligible for education services are offered the required 6 hours per
recommended?         day, five days per week, 10 months of the year. A revised version of Policy 20.1 was
                     provided to the Monitor in May which meets this requirement. A signed copy has not
                     yet been received in order to find this aspect in full compliance.

                     Well qualified staff should include verification not only of certifications, but also of
                     training for new educational staff, and training required by the Department of Education
                     and coordinated between the Division of Training and NIJ educational services.
                     Additionally, a staff training needs assessment for education staff should be produced,
                     as well as a training plan for the 2019-20 school year based upon that assessment.




                                                                                              88 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 89 of 104




                      Training records of education staff (including ancillary staff) should be documented and
                      provided as evidence of training requirements.

                      Facilities for classrooms and administrative staff for the education programs must be
                      functional, without leaking roofs, moldy ceilings or walls, and with air conditioning units
                      that are working. While work at Villalba has been substantially completed, the Monitor
                      needs verification that such work at Ponce is completed as it pertains to classrooms and
                      other education areas.

                      Monthly attendance by essential educational staff should remain at 90% or higher in
                      each facility. Ideally, classes should not be disrupted or cancelled as a result of teacher
                      absence. A system for substitute teachers could help to accommodate these situations.

Priority Next Steps   NIJ and PRDE must provide a signed copy of Policy 20.1 requiring full school services for
                      youth in PC and TM status. Finalization of Policy 20.2 should be a priority, including a
                      signature by the Secretary.

                      Regular and special education teachers who can provide full school day services for
                      youth in TM and PC must be in place for the 2019-2020 school year.

                      Security situations should be fully examined so as not to adversely impact the availability
                      of educational programming. Documentation of security situations must be
                      communicated to education administrators.

                      Verification of training from the 2019-2020 school year should be provided as well a
                      training schedule and verification of this year’s training for teachers on institutional
                      policies and procedures.

Quality Assurance     The Monitor is encouraged by the documentation kept and provided relative to many of
Measures              the provisions of this paragraph.

                      Efforts at quality assurance must also come from the DOE relative to the delivery of
                      service, and/or must be incorporated into the Memorandum of Understanding.

                      The Monitor agreed to review the proposed QA provisions by June 1, but did not receive
                      a copy upon request.

Sources of            Meetings at Villalba and Ponce facilities with Carlos Delgado to view available
Information upon      classrooms, teacher rosters and attendance, list of students, attendance logs, and
which Consultant      documentation regarding intake of new students.
report and
                      Review of applicable policies
compliance ratings
are based.            Examination of other documents as listed above




                                                                                              89 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 90 of 104




S.A. 86 Defendants, specifically the Department of Education, shall abide by all mandatory requirements and
time frames set forth under the Individuals with Disabilities Education Act, 20 USC §§ 1401 et seq. Defendants
shall screen juveniles for physical and learning disabilities. The screening shall include questions about whether
the juvenile has been previously identified by the public school system as having an educational disability,
previous educational history, and a sufficient medical review to determine whether certain educational
disabilities are present, such as hearing impairments, including deafness, speech or language impairments,
visual impairments, including blindness, mental retardation, or serious emotional disturbances adversely
affecting educational performance.

Compliance Rating      Partial Compliance

Description of         The Monitor met with Carlos Delgado and other education staff on Ponce during the
Monitoring process     first week in December. The visit included facility tours, including classroom areas which
during this period     were newly created on units or elsewhere for additional space.
of time
                       The Monitor completed case reviews on 8 youth during her visit, meeting with Carlos
                       Delgado and the Special Education coordinators at each facility. Teachers completed a
                       compliance checklist in advance for each youth, which was reviewed during the visit.
                       The Monitor verified the compliance information provided against documentation in
                       each youth’s file, including information relative to IEP development, dates, and
                       participation, parent notification and involvement, evaluation information, and transfer
                       of rights to students. During the case reviews, the special education teacher(s)
                       answered questions prepared in advance by the Monitor, with specific focus related to
                       the evaluation process, IEP development and implementation. This included:

                              Areas of concern noted for which the youth was evaluated, whether these
                               addressed all areas of concern, and whether these changed over time
                              Whether evaluation results were tied to current levels of performance to create
                               the IEP, the need for related services, and placement determinations
                              Evidence of the youth’s goals being made and whether they allow the youth to
                               achieve academic progress, and whether such goals are specific and
                               measureable
                              If youth is not progressing, changes to IEP, related services or placement
                              Parental involvement and transfer of rights to the youth at 18

                       This information has been analyzed and is discussed below.

                       Additional records reviewed for the Fourth Quarter included:

                       1) List of all student receiving vocational education, including special education students
                       2) Verification of the provision of educational services within 5 days of arrival for eligible
                       youth.

                       3) Verification of school records for those youth in transitional measures or protective
                       custody.

                                                                                                90 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 91 of 104




                4) Tracking Form for Initial and Re-evaluation Process

Findings and    This section provides a general requirement that compliance with the IDEIA is necessary
Analysis        in order to meet compliance requirements of this section. For purposes of complying
                with the IDEIA, this provision has been broken down into 4 sections as noted below:

                1) Mandatory requirements of the Individuals with Disabilities Education Act

                  a) Child Find

                PRDE is responsible for ensuring that Child Find provisions to locate and identify youth
                who may be eligible for special education are met, but must work collaboratively with
                NIJ instructional staff to ensure that adequate mechanisms are in place to identify when
                youth are appropriate for referrals.

                Youth are screened at detention using an education questionnaire to determine prior
                educational placements, previous involvement in special education, and academic
                achievement. Diagnostic testing is completed within five school days and school records
                are requested and obtained. Physical disabilities are noted, including visual problems,
                speech problems, use of medication, hearing problems, and orthopedic problems.
                Recommendations for testing are made including for hearing impairment, psychological,
                occupational therapy neurological examination, psychiatric, visual, health and/or a
                Woodcock Munoz.

                Documentation received from NIJ education staff indicates that 100% of new youth
                admitted on detention status, and who were held for a minimum of 5 days, were
                evaluated based upon the process noted above, including basic testing across the five
                subject areas. This includes 17 new admissions in October, 14 new admissions in
                November, and 10 new admissions in December. Of this number, five (5) youth did not
                complete testing, but they left before five days. Four (4) youth did not complete testing
                because they were already high school graduates. In three instances, testing was not
                complete within the 5 day period required, but completed within a day or so later. This
                screening and evaluation process, completed on all youth, is an excellent way in which
                Child Find requirements can be met.

                While the screening is an important tool being used to comply with Child Find
                requirements, it likewise is important for regular education students as well.

                Education staff also identify youth who may be in need of special education and related
                services in other ways. Data on youth progress is reviewed every 10 weeks, and
                teachers may document at that time the need for a youth to be evaluated. Youth who
                are not able to keep up with school work, who exhibit behaviors which impede their
                learning, or who are receiving failing grades are also examples of red flags which may
                suggest that additional interventions are necessary, including an evaluation for
                educational disabilities. NIJ has produced lists in prior years of youth who have been


                                                                                      91 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 92 of 104




           identified and evaluated for specially designed instruction. The Monitor will request a
           similar list at the end of this school year.

           Given the documentation consistently received to date, the Monitor finds this part of
           Paragraph 86 remains in substantial compliance.

              b) Evaluation of youth with suspected disabilities

           PRDE has an obligation to ensure that youth with suspected disabilities, and those in
           need of re-evaluation, receive thorough multi-faceted evaluations which stretch across
           areas of concern as well as the identification of student strengths. This include three
           year re-evaluation processes as well.

           MIPE sends quarterly computer generated updates to the Monitor indicating which
           youth have had completed evaluations, which are about to be completed, and in which
           cases triennial evaluation dates have been expired. The Monitor confirms these using
           the online MIPE system for more information about the timelines. At the end of the
           quarter, MIPE’s printout showed that seven (7) triennial evaluations were overdue. An
           online review indicates that at least 5 of the 7 youth were in either Ponce or Villalba
           during the quarter, either in detention or in treatment status.

           Many of the youth who come into NIJ facilities have been out of school, or have had
           inconsistent educational experiences. It is not uncommon for IEPs to be out of date, and
           evaluation times to have lapsed. It is important that education staff identify when
           triennial evaluations are due, and work to obtain these in a timely fashion. A question
           has arisen as to whether the youth remains enrolled in their local community school
           while the youth is detained, and whether NIJ’s school program has authority and/or
           responsibility to ensure these evaluations are done. The Department of Education must
           determine ensure that the evaluations are conducted in a timely manner regardless, and
           must work through whatever barriers to achieving these that the youth’s status in
           detention may pose. That status does not obviate the requirement of a triennial
           evaluation, or initial evaluation, once the youth arrives in detention.

           During case reviews, education staff could generally identify areas of concern noted in
           the evaluations, including behavioral issues identified as well as academic areas of
           strength or weakness. How these levels of performance were transferred into IEP goals,
           related services, and accommodations, as identified by the evaluation process, varied as
           to thoroughness. Where academic weaknesses were noted in an evaluation, goals were
           generally specific, measureable and appropriately tracked. For two youth with
           identified behavior problems that significantly impact learning, behavior supports and
           strategies did not carry over effectively into the IEP’s goals and related services.

           The Monitor is working to get evaluations translated to English to more fully review
           content.

           The Monitor learned during the Third Quarter that NIJ was to receive funding to hire
           two school psychologists through Title I funds. A federal hold has been placed on this
                                                                                 92 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 93 of 104




           funding, however, so the psychologists have to date not been hired. Carlos Delgado has
           been discussing with PCPS, the Mental Health Service provider, an arrangement by
           which their psychologists could assist with evaluations.

           This section of Paragraph 86 remains in partial compliance.

             c) Provision of specially designed instruction and related services

           Case reviews completed also examined aspects of the youths’ Individual Education Plan
           (IEP), including eligibility, levels of performance, IEP goals, progress notes and the
           provision of specially designed instruction, accommodations and related services. (MIPE
           reviews are not as comprehensive as information is not always entered or complete)

           An evaluation process which is well designed, inclusive as to all areas of concern, and
           orchestrated properly, is critical to the development of an IEP. It should address deficits
           in content areas, and establish goals and objectives which are individualized,
           measurable, and able to be tracked. The Monitor found in general that IEP goals were
           specific, measurable and tied to specific academic deficits in the evaluations.
           Improvement was seen in this area.

           Education staff can improve the development of behavior goals and strategies to
           improve behaviors which are impeding learning or otherwise disruptive to the
           educational setting. Two students in particular had significant behaviors which were
           either disruptive to the classroom, or otherwise hampered the learning process. In one
           case, education staff discussed the need for self-containing the student to provide
           education in a one on one setting. The Monitor discussed the use of Functional
           Behavioral Assessments (FBA) as a method to better identify behavior interventions and
           support. FBAs should result in goals to teach replacement behaviors, along with a
           Behavior Intervention Plan (BIP) with strategies to modify the curriculum, environment,
           activities to prevent the challenging behaviors. These plans should also include positive
           reinforcements and supports for youth once they are engaging in the new skills.

           Placements described in the IEPs are generally the same for all youth, and provide
           assistance in Spanish and Math five days a week for an hour each. Of the cases
           reviewed, there was a wide array of differences in learning styles, needs and progress
           being made; as such, the amount of specially designed services provided, and the
           settings in which they are provided should be more varied and individualized.

           Progress notes are kept on each youth, and a review of progress is done every 10 weeks,
           including notification of parents. Changes to the IEPS are generally not made unless the
           youth’s 10 week progress reviews are consistently showing low marks.

           Related services are often included, and usually refer to services provided for mental
           health, such as “psychological services 2 times per week.” This is provided by PCPS, as
           part of the overall treatment the youth is receiving in the facility.



                                                                                  93 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 94 of 104




                     Related services are defined within IDEA are those supportive services required to assist
                    a child with a disability to benefit from special education, and as such, must be tied to
                    implementation of the IEP. They may include “transportation, and such developmental,
                    corrective, and other supportive services (including speech-language pathology and
                    audiology services, interpreting services, psychological services, physical and
                    occupational therapy, recreation, including therapeutic recreation, social work services,
                    school nurse services designed to enable a child with a disability to receive a free
                    appropriate public education as described in the individualized education program of
                    the child, counseling services, including rehabilitation counseling, orientation and
                    mobility services, and medical services, except that such medical services shall be for
                    diagnostic and evaluation purposes only)……..” (20 U.S.C. Section 1401(26))

                    This provisions remains in partial compliance and should be a high priority for
                    improvement over the next year. Additional training for education staff is highly
                    recommended.

                      d) Procedural safeguards

                    Policy 20.2 must be amended to ensure that procedural safeguards required by IDEA are
                    included. A policy draft of Policy 20.2 was returned in February of 2019 with instructions
                    to include a section regarding the procedural safeguards in IDEIA.

                    File reviews through MIPE seemingly do not designate a “parent” for purposes of
                    enforcing education rights. There is no indication that NIJ/PRDE has a system for
                    providing surrogate parents, although a draft of the new policies will include such.

                    Procedural rights must also ensure that parents (as designated) are provided adequate
                    opportunities to participate in and challenge decisions made regarding the
                    identification, evaluation, eligibility determination, and IEP services for their child.

                    Strong parental participation in educational services for youth in special education can
                    have a dramatic and positive effect on the youth’s success. Maximizing ways to engage
                    parents is often difficult in correctional settings. The Monitor looks forward to better
                    understanding the ways in which educational staff have and will continue to engage
                    parents.

                    This section of Paragraph 86 is in partial compliance.

  What is needed    NIJ and PRDE submitted substantially improved and updated policies consistent with
for compliance to   requirements of the S.A as well as IDEA. Policy 20.2 must be finalized and signed for this
be achieved?        section to be in compliance.

                    Initial evaluations and re-evaluations must be completed in a timely manner, and in
                    accordance with the provisions of IDEA. Under 34 CFR §300.305(a)(1), the IEP Team and
                    other qualified professionals, as appropriate, as part of an initial evaluation and as part
                    of any reevaluation under 34 CFR Part 300, must: “Review existing evaluation data on
                    the child, including—(i) Evaluations and information provided by the parents of the
                                                                                            94 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 95 of 104




                      child; (ii) Current classroom-based, local, or State assessments, and classroom-based
                      observations; and (iii) Observations by teachers and related services providers.”

                      For youth who are in detention status, and who had a re-evaluation which is overdue or
                      an initial evaluation which has not been completed, this process must be worked out
                      with the local district to ensure the evaluation gets completed. Because some youth
                      remain in detention for extended periods, the evaluation process cannot be delayed
                      until the youth returns to their local community.

                      IEPs must include an individualized determination of disability, special considerations,
                      including behavioral plans when appropriate, and a range of placement options,
                      including the availability of resource rooms and a self-contained classroom if necessary.
                      Staff should be trained on the use of Functional Behavioral Assessments and the
                      Development of Behavioral Intervention Plans for those youth with significant
                      behavioral and emotional problems which impede learning, and/or disrupt the
                      classroom setting.

                      The use of surrogates when necessary, must be examined. While it may be possible that
                      an NIJ social worker may stand in for a parent, this must be a parental designation and
                      not one made by NIJ or PRDE. Policies and practices must also ensure other procedural
                      safeguards for the participation of parents as well as youth.

Priority Next Steps   Changes to Policy 20.2 should be submitted to the Monitor now. Once that has been
                      received and approved by the Monitor, more specific metrics for Procedural Safeguards
                      will be developed and monitored. There should be no undue delays in completing this
                      final set of policies and having them approved by the appropriate entities.

                      Continue substantial compliance on Child Find requirements, including initial screenings
                      done on youth within 5 days of intake. Provide information about the number of youth
                      identified through this process, if any.

                      PRDE must ensure that COMPU meetings are conducted prior to the request for an
                      evaluation or re-evaluation, and that such meetings comply with the requirements of
                      the regulations under IDEA as to purpose, timing and outcomes. The tracking form
                      established by NIJ must be accurately completed, and should trigger the timeframes for
                      completion of a new evaluation or re-evaluation accurately. This should be cross-
                      checked with the MIPE system.

                      PRDE must clarify the authority and responsibilities between local school districts and
                      NIJ facilities regarding evaluations and re-evaluations. Evaluations are still the
                      responsibility of the Department of Education and must be completed irrespective of
                      whether the youth is in a community school or NIJ facility.

                      PRDE must ensure that there are proper procedures for identification of “parents” and
                      that such individuals meet the definition within IDEA, or are designated by such person,
                      and that surrogate parents are also available as needed.

                                                                                            95 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 96 of 104




                       PRDE should increase oversight of special education teachers to ensure that youth are
                       properly identified, that IEPs and the services provided as a result, are individualized as
                       to student need, including the type of placement available to the youth. Adequate
                       resources must be in place to provide a greater level of service to youth depending upon
                       their needs.

                       The Monitor strongly encouraged use of PCPS psychologists to assist in the evaluation
                       process, training and development of IEPs, particularly for those students with
                       behavioral challenges.

Quality Assurance      The monitor has not yet reviewed draft quality assurance plans but has requested a
Measures               copy.

Sources of             Interviews with NIJ and PRDE staff
Information relied     Documentation review of policies and procedures
upon                   Case reviews and verification of file content on MIPE
                       Review of documentation regarding student schedules, attendance of staff and youth,
                       disability categories and time spent in special education by facility
                       Tour of facilities and classrooms
S.A. 87. If a juvenile has been previously identified as having an educational disability, Defendants shall
immediately request that the appropriate school district provide a copy of the juvenile's individualized
education plan ("IEP"). Defendants shall assess the adequacy of the juvenile's IEP and either implement it as
written if it is an adequate plan or, if the IEP is inadequate, rewrite the plan to make it adequate, and then
implement the revised IEP.

Compliance Rating      Partial Compliance

Description of         The monitor previously reviewed the procedures and forms for requesting
Monitoring process     documentation on youth from prior school districts when admitted to detention. This
during this period     includes the youth’s cumulative file through SIS and the special education file through
of time                MIPE.

                       Case reviews completed in the Fourth Quarter provided information on the adequacy of
                       IEPs and when changes are made if inadequate.

Findings and           Appropriate policies are in place to require that records of the youth’s IEP are obtained
Analysis               immediately from the appropriate district. Records must be requested within 10
                       business days after the screening is done and the youth has indicated he or she has an
                       IEP. The youth is enrolled in school within 72 hours. Documentation about starting
                       dates was reviewed and consistently showed youth begin their classes within a couple of
                       days. This part of Paragraph 87 appears to be compliant.

                       Two systems have been put in place electronically for securing regular and special
                       education records of students. The Department of Education has been operating MIPE
                       (My Education Portal) since 2012. Students eligible for special education are registered
                                                                                              96 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 97 of 104




                      in this system, and any district, including the schools within NIJ facilities, can pull these
                      records on a student they receive within their school. Access is available immediately.
                      Some students, however, may have files that are “inactive” due to disruption in the
                      youth’s education. In these cases, education staff indicated that they send a request
                      manually for a copy of the records. A copy of the form was noted which documents this
                      request in the youth’s file. In several cases this quarter, it appears that youth were
                      admitted to detention with an outdated IEP, and that a new IEP was created once the
                      youth was in the facility.

                      The Student Information System (SIS) similarly provides student information on all youth
                      registered for school in Puerto Rico, and interplays with MIPE. NIJ facilities are now on
                      line and can obtain this information immediately when it is available in the system.

                      The requirements of this provision as to obtaining records appears to be in compliance.
                      IEPs are not always available through MIPE if the youth is “inactive” in the system. The
                      The rest of this section remains in partial compliance.

What is needed for    All special education files should contain a records of annual IEP reviews, and other
full compliance?      reviews of the IEP done during the year as needed. A system of reviewing IEPs must
                      align with a 12 month calendar year, or more often.
What steps are
required and/or       Youth with an outdated IEP upon arrival must have a COMPU meeting to develop a new
recommended?          IEP based upon the latest evaluation, and when that is out of date, a referral for a new
                      evaluation must be promptly made.

Priority Next Steps   Ensure that the appropriate COMPU meetings are held to review the youth’s IEP goals
                      and progress, present levels of performance, and any needed changes to the IEP’s goals,
                      measurable objectives, accommodations and placement.

                      Clarify with Department of Education the responsibility and authority for re-evaluation
                      when youth are detained and community schools still hold the youth’s enrollment
                      status.

Quality Assurance     Education QA tools have not been reviewed by the Monitor but have been requested so
Measures              they can be reviewed.

Sources of            Review of screening and evaluation materials completed while youth are detained
Information upon      Review of documentation used to request and follow up on records
                      Discussions with PRDE and NIJ education staff
                      Review of monthly documentation tracking special education deadlines for evaluations
                      and IEP reviews.
S.A. 90. Defendants shall provide appropriate services for juveniles eligible for special education and related
services. Defendants shall provide each such juvenile with educational instruction specially designed to meet
the unique needs of the juvenile, supported by such services as are necessary to permit the juvenile to benefit


                                                                                               97 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 98 of 104




from the instruction. Defendants shall coordinate such individualized educational services with regular
education programs and activities.



Compliance Rating      Partial Compliance

Description of         See above generally Paragraph 86 for a discussion of the provision of specially designed
Monitoring process     instruction and the Case Reviews conducted during the Fourth Quarter.

S.A. 91. Qualified professionals shall develop and implement an IEP reasonably calculated to provide
educational benefits for every juvenile identified as having a disability. When appropriate, the IEP shall include
a vocational component.

Compliance Rating      Substantial compliance

Description of         The Monitor reviewed the qualifications, including records of certifications, for special
Monitoring process     education staff at the beginning of the 2018-2019 school year. The Monitor received a
during this period     copy of the 2019-2020 staff list for both facilities. A request was made for the
of time                credentials, including certifications of any new staff for this school year.

                       A review of all youth schedules for regular and special education students was
                       completed, including vocational education classes.

Findings and           Staff responsible for the development of IEPs are the special education instructors, who
Analysis               are training in working with students with disabilities and the creation of IEPs. An
                       adequate number of special education staff are employed in the two facilities, with the
                       exception of providing coverage to youth in PC and TM status. Resources appear
                       adequate to provide IEP services to youth. DOE should provide information regarding
                       training provided to special education teachers employed at NIJ facilities regarding IEP
                       development and implementation.

                       A review of the special education student schedules in both facilities for the Fourth
                       Quarter indicates that all special education students were enrolled in vocational classes.
                       Likewise, this portion of Paragraph 91 is compliant.

                       The extent to which IEPs are developed and implemented to allow youth to achieve
                       academic benefit is monitored through Paragraph 86.

What is needed for     The monitor believes that the policies and procedures, training, staff and resources are
full compliance?       available to ensure that this provision is in compliance. A system of documentation has
                       been created which is thorough and which appears to follow the requirements under
What steps are
                       IDEA for the creation and implementation of IEPs.
required and/or
recommended?


                                                                                               98 | P a g e
      Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 99 of 104




                      The provision of vocational education is incorporated into policy and, while not
                      mandatory in all cases, has been an integral part of providing more robust educational
                      services for youth in NIJ and is offered consistently.

                      IEPs must be designed based upon the individual needs of the youth. Such
                      determinations as made as part of the Paragraph 86 compliance ratings. It is important
                      to note the relationship between well designed evaluations which include all areas of
                      concerns, proper identification of youth disabilities and levels of performance, and the
                      individualization of a plan which can meet the specific needs of those youth, including
                      the level of service afforded, special aids and supports, accommodations, and related
                      services. Paragraph 86 ties those provisions together through file reviews, youth and
                      teacher interviews, and observations.

Priority Next Steps   Ongoing monitoring over the next year will ensure that all provisions in place are being
                      implemented fully and faithfully.

Quality Assurance     The Monitor has not reviewed proposed QA measures.
Measures

Sources of            All youth schedules including the provision of vocational instruction
Information           Review of Policies and procedures
                      Review of system of documentation maintained in student files
                      Student interviews
S.A. 93 Services provided pursuant to IEPs shall be provided year round. Defendants shall ensure that juveniles
with educational disabilities receive a full day of instruction five (5) days a week.

Compliance Rating     Substantial Compliance

Description of        The Monitor met with Carlos Delgado about the provision of extended school year
Monitoring process    services during her December monitoring visit. The process of identifying, approving
during this period    and providing services to youth who may require extended school year services (ESS)
of time               begins early in the calendar, and requires the approval by the Department of Education
                      of youth who are deemed eligible. In January of 2020, NIJ will provide a list to the
                      Monitor of those youth they believe eligible for extended school year services in the
                      summer. Data was being reviewed during the month of December.

Findings and          Year round school services to special education students must be provided to students
Analysis              who “prior to the corresponding evaluations, require this service in order to avoid falling
                      back in their academic skills and performance.” (See policy 20.2 Section V)

                      During the 2018-19 school year, NIJ submitted data to the PR Department of Education
                      to qualify a number of students for extended school year. Data from September
                      through December of 2018 was analyzed for grades, IEP progress, and student needs
                      according to a formula established by the PRDE. Documentation was received that

                                                                                              99 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 100 of 104




                       three youth at Ponce and five youth at Villalba qualified for extended school services
                       (ESS) for five hours per day. All IEPs were modified to reflect the youth’s eligibility for
                       this service.

                       Documentation reviewed on site showed that that these youth received the services
                       from a qualified special education teacher for the designated time during the month of
                       June. Only one youth did not receive much of the service provided, and this was by
                       choice.

                       The Monitor finds this provision to be in Substantial Compliance and acknowledges the
                       good work staff did in providing this extra serviced needed for some students. During
                       the Fourth Quarter, the Monitor confirmed the same process is in place for youth who
                       are eligible for extended school services in the summer of 2020, and that such
                       information has been submitted to the Department of Education.

What is needed for     Policies are already in place which address the need for Extended School Services.
full compliance?
                       Continued documentation for the 2019-2020 school year should include determining
                       eligibility for youth for 2020 summer services, timely submission to PRDE, and the
                       provision of ESS services with proper verification by a qualified teacher.

Priority Next Steps    Provide the Monitor with information submitted to the Department of Education
                       regarding eligible students for ESS in the summer of 2020, with documentation about
                       how eligibility was determined.

Quality Assurance      Quality assurance measures should be established to ensure that such provisions are
Measures               made in a timely manner, and that youth who are eligible received the service with a
                       qualified teacher.

Sources of              Verbal confirmation with Carlos Delgado regarding the process for data collection and
Information            submission of information to the Department of Education for qualified students.

S.A. 94. Juveniles shall not be excluded from services to be provided pursuant to IEPs based on a propensity for
violence or self-inflicted harm or based on vulnerability. Juveniles in isolation or other disciplinary settings have
a right to special education. If required for institutional security, services provided pursuant to IEPs may be
provided in settings other than a classroom.

Compliance Rating      Partial Compliance

Description of         The Monitor has reviewed and approved the final version of Policy 20.1 which requires
Monitoring process     NIJ to provide 6 fifty (50) minute classes daily to youth in transitional measures or
during this period     protective custody unless they have already graduated. A request that this be signed
of time                has been made to the Secretary’s office.



                                                                                               100 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 101 of 104




                 The Monitor received documentation of education services regarding 2 youth in
                 transitional measures and/or protective custody.

                 NIJ maintains a tracking for to document times when youth may be excluded from
                 school as a result of administrative actions taken, incidents, or the unavailability of
                 security staff within the school. These incidents were reviewed by the Monitor for the
                 Fourth Quarter.

                 The Monitor also toured the school facilities in both institutions to determine the
                 availability of alternative school settings for the provision of educational services for
                 those youth in TM or PC status, or who otherwise need separation.

Findings and     There are three sections to Paragraph 94 which must be monitored:
Analysis
                 1) Whether youth who have an IEP are excluded from services based upon a propensity
                 for violence or self-inflected harm or based on vulnerability.

                 2) Whether youth in “isolation or other disciplinary settings” are provided the right to
                 special education services; and

                 3) Whether educational services provided pursuant to an IEP occurring in settings
                 outside of the classroom are required for institutional security.

                 Services to Youth in TM or PC Status:

                 NIJ revised Policy 20.1 to require full day educational services be provided to youth in
                 Transitional Measures or Protective Custody who have not already graduated. The
                 requirement is for 6 fifty (50) minute classes, the same afforded other students.
                 Compliance with this new policy positively impacts several provisions of the Consent
                 Decree, including the educational requirements of Paragraphs 79 and 80, Paragraph 81,
                 and Paragraph 86. This policy must still be signed by the Secretary.

                 Verification of school services is made through examination of each youth’s education
                 schedule, and examination of daily attendance records, signed by each teacher, and by
                 the student. For those dates when the youth did not receive a full school day,
                 accompanying explanatory notes are examined.

                 Placement in Transitional Measures and/or Protective Custody for the quarter was low,
                 with only 3 youth in this status, and only 2 youth who were eligible for school services.

                 The Monitor reviewed educational services provided to one youth who has been in
                 Protective Custody for the entire quarter. Only November and December data was
                 provided for review. A review of the daily schedule notes times and dates each class was
                 provided, with signatures by the teacher providing the service. For November and
                 December, this youth received six 50 minute classes, and had special education services
                 delivered daily for roughly 50 minutes, although some days this was longer. Of the 28
                 scheduled days for those 2 months, the youth missed vocational education on five (5)
                 days due to the absence of the teacher, and one day due to “security issues.” Overall,
                                                                                         101 | P a g e
Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 102 of 104




            the schedule seems to be working well and services brought to this youth are
            individualized to meet his circumstances. An interview with this youth suggests that he
            is motivated by school, and would benefit from additional reading or other materials
            which can alleviate his boredom in PC status.

            The second youth was in TM status starting on 12/6/19. School break began after
            12/20/19, so there were 10 days of service which should have been provided. Records
            were received but incomplete, and showed the youth received educational
            programming for only 4 days, one of which was only for one class. There were no
            explanatory notes provided as to why other days may have been missed.

            School exclusion for Other Youth

            A tracking form is used to document when school services are not available as a result of
            register, incidents such as fights, lack of available security or other reasons not the fault
            of youth. During the Fourth Quarter, information received suggests that school was
            cancelled all day for some or all units on 11 days during the quarter. The following
            breakdown suggests that lack of officers is the primary reason this is occurring.

             Date         Facility     Time          Groups          Reason(s)

             10/7/19      Ponce        8-3:00        Sumariados      No officers

             10/16/19     Villalba     8-3:00        C2 and C1       No officers

             10/17/19     Ponce        8 – 3:00      Sumariados      No officers

             10/17/10     Villalba     8 – 3:00      C2 and C1       No officers

             10/18/19     Villalba     8 – 3:00      C2 and C1       No officers

             11/7/19      Ponce        8 – 3:00      PUERTAS         Security situation

             11/13/19     Ponce        8- 3:00       Sumariados      No officers

             11/14/19     Ponce        8 – 3:00      Sumariados      No officers

             11/14/19     Villalba     8 – 3:00      All             No officers

             12/2/19      Villalba     8 – 3:00      All             No officers

             12/11/19     Villalba     8 – 3:00      All             Searches



            NIJ must be have sufficient staff to enable officers to provide security in the school
            setting. The school program is available on a daily basis and scheduled to serve all youth.

            For youth on group modified schedules, documentation should be provided if the
            schedule interferes with youth getting a full school day.


                                                                                   102 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 103 of 104




                      Classroom and Education Staff

                      In order to properly implement the new policy, NIJ must have sufficient educational staff
                      to serve these youth, and the physical resources needed to conduct classes in a safe
                      environment. At Ponce, there are 2 rooms which have been set up for TM or PC youth
                      which were operational - one in room by small recreation court, the other in Unit D.
                      Two classrooms were also set up on unit for youth in detention to help with space issues
                      in the regular classrooms. The units all have cells behind the control room, some of
                      which are in the process of being converted for use for additional classrooms. One is
                      outside the PUERTAS Unit and has a cage around it with a lock. Similar areas have been
                      created at Villalba.

                      Teaching staff were available were available and noted in the youth’s file reviewed for
                      November and December.

What is needed for    Compliance with the new policy will require that NIJ consistently provide full school days
full compliance?      of 6 fifty minute classes in accordance with individual schedules for youth who are in TM
                      and PC and who have not graduated from high school.
What steps are
required and/or       Coordination with security staff is essential to limit the disruption to the school schedule
recommended?          as best possible, and to ensure that youth receive the required services. Continues
                      documentation and analysis of days where youth do not receive services due to other
                      reason is critical.

                      The continued use of alternative classrooms is a positive move. NIJ should continue to
                      ensure the necessary personnel and resources to approximate as best possible the
                      regular school setting.

                      Time documentation of youth receiving education in TM and PC status, as well as any
                      changes with implementation of Group Schedule Modification which interfere with
                      educational programming.

Priority Next Steps   Work with security staff to minimize cancellations of school due to lack of officers.

                      Ensure that all records are sent to the Monitor’s office within 15 days after the close of
                      the month relative to youth in TM or PC status.

Quality Assurance     No QA has been reviewed for this provision but the Monitor.
Measures

Sources of            Review of policies and procedures relative to education
Information upon      Discussion with education staff
which Consultant      Review of tracking form regarding removals due to security or other instances.
relied                Review of education records of one youth in TM and PC status.



                                                                                            103 | P a g e
     Case 3:94-cv-02080-GAG Document 1466 Filed 03/09/20 Page 104 of 104




S.A. 95. When an IEP is ineffective, Defendants shall timely modify the IEP.

Compliance Rating      Partial Compliance

Description of         See above for discussion of this section. Fourth quarter monitoring efforts included on-
Monitoring process     site file reviews and discussion of cases to determine whether this provision is
                       compliant.

Findings and           See discussion above.
Analysis

What is needed for     Good data must be kept on student goal achievement, and should reflect student
full compliance?       progress for meeting IEP goals, and receiving academic benefit from instruction
                       provided. Student files reviewed indicated that reviews are completed every 10 weeks
What steps are
                       on students, and information on progress is sent to parents. This practice, when done
required and/or
                       consistently, provides the youth and parents with good benchmarks for the year, but
recommended?
                       should also provide indicators for when IEPs may need to be modified.

                       Supervision of IEPs and data collection should provide indicators of whether such
                       progress is being achieved with each student. PRDE must have a system of providing
                       oversight of special education teachers to monitor their development of IEPs, as well as
                       progress and benchmarks achieved.

                       Full compliance with this provision is met when Paragraph 86 reaches full compliance.




                                                                                           104 | P a g e
